



                                    




Exhibit 10.1




    
savealota01.jpg [savealota01.jpg]
 
supervalua06.jpg [supervalua06.jpg]











SERVICES AGREEMENT


Between


SUPERVALU INC.


And


Moran Foods, LLC


                        


Effective Date: December 5, 2016
 








Confidential Treatment Requested by SUPERVALU INC.


Services Agreement
General Terms and Conditions



    
            

--------------------------------------------------------------------------------






                                    




Services Agreement


Between


SUPERVALU INC. (“Supplier” or “SUPERVALU”)
a Delaware corporation with offices at 11840 Valley View Road, Eden Prairie,
Minnesota 55344


And


Moran Foods, LLC (“Customer” or “Save-A-Lot”)
a Delaware limited liability company with offices at 100 Corporate Office Dr.,
Earth City, Missouri 63045


(collectively, Customer and Supplier “Parties” or singularly “Party”)


Effective Date:    December 5, 2016


This Services Agreement (“Agreement”) consists of this signature document, plus
the attached GENERAL TERMS AND CONDITIONS, GLOSSARY, Schedule A (Services) (and
its attached Schedules listed on the next page and the Attachments thereto), and
Schedule B (Charges) (and its attached Schedules listed on the next page, and
Exhibits 1-6.


Intending to be legally bound, each of the undersigned Parties has caused its
duly authorized representative to execute this Agreement as of the Effective
Date.
 
SUPERVALU INC.
 
 
 
Moran Foods, LLC
 
By:
/s/ Randy Burdick
 
 
By:
/s/ Eric Claus
 
Printed:
Randy Burdick
 
 
Printed:
Eric Claus
 
Title:
EVP Professional Services & Chief Information Officer
 
 
Title:
Chief Executive Officer & President
 
 
 
 
 
 
 
 





Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.
    
Services Agreement
 
General Terms and Conditions

                                



--------------------------------------------------------------------------------






                                    




SERVICES AGREEMENT
TABLE OF CONTENTS
CONTENTS
Clause
 
Page
 
 
 
1.
PREAMBLE
1
 
 
 
1.1
Background and Purpose
1
 
 
 
1.2
Defined Terms
1
 
 
 
2.
SERVICES
1
 
 
 
2.1
Scope of Services
1
 
 
 
2.2
Use of the Services
2
 
 
 
2.3
Projects
2
 
 
 
2.4
Enhancements
3
 
 
 
2.5
New Services
3
 
 
 
2.6
Relationship of the Parties
3
 
 
 
2.7
IT Systems
3
 
 
 
2.8
Omitted Services
4
 
 
 
2.9
Migrations
4
 
 
 
2.10
Finance and Accounting Services
5
 
 
 
2.11
Transitional Miscellaneous Services
6
 
 
 
2.12
Transitional Claims Management Services
6
 
 
 
2.13
Transitional Use of Taleo
7
 
 
 
2.14
Process Documentation
7
 
 
 
3.
PERFORMANCE
7
 
 
 
3.1
Time of Performance
7
 
 
 
3.2
Manner of Performance
7
 
 
 



Services Agreement
General Terms and Conditions
 
Page i




--------------------------------------------------------------------------------





                                    




3.3
Governance and Management
8
 
 
 
3.4
Compliance with Laws
8
 
 
 
3.5
Powers of Attorney
8
 
 
 
3.6
Change Control Procedure
9
 
 
 
3.7
Supplier and Customer Policies
11
 
 
 
4.
SUPPLIER PERSONNEL AND SUBCONTRACTING
11
 
 
 
4.1
General Requirements for Supplier Personnel
11
 
 
 
4.2
Subcontracting
11
 
 
 
4.3
Non-Hiring of Employees
12
 
 
 
5.
CHARGES
12
 
 
 
6.
CUSTOMER RESPONSIBILITIES
13
 
 
 
6.1
General
13
 
 
 
6.2
Customer Facilities and Resources
14
 
 
 
6.3
Required Consents
14
 
 
 
7.
DATA SECURITY AND PROTECTION
15
 
 
 
7.1
Data Security
15
 
 
 
7.2
PCI Compliance
15
 
 
 
8.
CONFIDENTIALITY
17
 
 
 
8.1
“Confidential Information” Defined
17
 
 
 
8.2
Confidentiality Obligations
17
 
 
 
8.3
Exceptions
18
 
 
 
8.4
Compelled or Permitted Disclosure
18
 
 
 
8.5
Term
18
 
 
 
8.6
Termination
19
 
 
 
8.7
No Implied Rights
19
 
 
 
8.8
Securities Laws
19



Services Agreement
General Terms and Conditions
 
Page ii




--------------------------------------------------------------------------------





                                    




8.9
Public Disclosures
19
 
 
 
9.
INTELLECTUAL PROPERTY RIGHTS
19
 
 
 
9.1
Independent IP
19
 
 
 
9.2
Work Product; Developed Material
20
 
 
 
9.3
Deliverables
20
 
 
 
9.4
Licenses Survive Bankruptcy
21
 
 
 
9.5
Non-Interference
21
 
 
 
9.6
Mental Impressions
21
 
 
 
10.
TERM AND TERMINATION
21
 
 
 
10.1
Term
21
 
 
 
10.2
Termination by Customer
21
 
 
 
10.3
Termination by Supplier
23
 
 
 
10.4
Disengagement Assistance
24
 
 
 
10.5
Other Obligations at Termination or Expiration.
25
 
 
 
10.6
Effect of Termination or Expiration
26
 
 
 
11.
AUDITS AND RECORDS
26
 
 
 
12.
WARRANTIES
26
 
 
 
12.1
Deliverables
26
 
 
 
12.2
Viruses
26
 
 
 
12.3
DISCLAIMER
26
 
 
 
13.
INSURANCE
27
 
 
 
14.
INDEMNIFICATION
27
 
 
 
14.1
Indemnification by Customer
27
 
 
 
14.2
Indemnification by Supplier
28
 
 
 
14.3
Indemnification Procedures
29
 
 
 
15.
LIABILITY
30



Services Agreement
General Terms and Conditions
 
Page iii




--------------------------------------------------------------------------------





                                    




15.1
Limitation of Liability and Exclusions
30
 
 
 
15.2
Force Majeure
30
 
 
 
16.
DISPUTE RESOLUTION
31
 
 
 
16.1
Disputes
31
 
 
 
16.2
Proceedings
31
 
 
 
16.3
Arbitration
31
 
 
 
16.4
Remedies
32
 
 
 
16.5
Governing Law
32
 
 
 
16.6
Jurisdiction and Venue
32
 
 
 
17.
MISCELLANEOUS
33
 
 
 
17.1
Waiver
33
 
 
 
17.2
Certain Equitable Remedies; Remedies Cumulative
33
 
 
 
17.3
Assignment
33
 
 
 
17.4
Permitted Assignment
33
 
 
 
17.5
Notices
34
 
 
 
17.6
Interpretation
34
 
 
 
17.7
Order of Precedence
35
 
 
 
17.8
Severability
35
 
 
 
17.9
Counterparts
35
 
 
 
17.10
Third Party Beneficiaries
35
 
 
 
17.11
Contract Amendments and Modifications
35
 
 
 
17.12
Survival
35
 
 
 
17.13
Entire Agreement
35











Services Agreement
General Terms and Conditions
 
Page iv




--------------------------------------------------------------------------------





                                    




    


SCHEDULES
Schedule A    Services
Schedule A-1     (Technical Services)
Schedule A-2     (HR Services)
Schedule A-3     (Finance Services)
Schedule A-4     (Miscellaneous Services)
Schedule A-5     (Service Level Agreements)
Schedule A-6     (Disengagement Assistance)




Schedule B    Charges
Schedule B-1    Base Charge
Schedule B-2    Monthly Baselines
Schedule B-3     Rate Card
Schedule B-4     Pass Through Expenses
Schedule B-5    Purchase Order Fees
Schedule B-6    Form of Invoice
Schedule B-7    Supplier Hourly Rates
Schedule B-8    Audits
Schedule B-9    Oracle Migration Plan and Acceptance Criteria
Schedule B-10 Business Intelligence Migration Plan and Acceptance Criteria
Schedule B-11 Dedicated Applications
Schedule B-12    IP/IT Expenses








EXHIBITS
Exhibit 1
Illustrative Examples
Exhibit 2
Supplier and Customer Organizations
Exhibit 3
Governance Meetings
Exhibit 4
Project Order Form
Exhibit 5
Change Order Form
Exhibit 6
PCI Responsibility Matrix

    
    
    
    


Services Agreement
General Terms and Conditions
 
Page v




--------------------------------------------------------------------------------





GENERAL TERMS AND CONDITIONS


1.
PREAMBLE



1.1Background and Purpose
This Agreement is made and entered into with reference to the following:
(a)
Customer is a hard discount grocery retailer and distributor (“Hard Discount
Business”). Until the Effective Date, Customer and its Subsidiaries were
Subsidiaries of Supplier. On the Effective Date, Supplier separated Customer
from Supplier’s business, resulting in Customer becoming an independent
enterprise (the “Separation”).



(b)
As part of the Separation, Customer requires the continued provision of certain
Functions that were previously provided by Supplier before the Separation.



(c)
Supplier is a grocery wholesaler and retailer and a service provider that until
the Effective Date performed for Customer such Functions.



(d)
This Agreement is a services agreement that documents the terms and conditions
pursuant to which Customer will obtain from Supplier the Services described in
Schedule A (Services).



1.2Defined Terms
Many capitalized terms used in this Agreement are defined in the first instance
where they are used. The GLOSSARY that follows these GENERAL TERMS AND
CONDITIONS lists each defined term used in this Agreement and sets forth either
its definition or a cross-reference to the document containing the definition.
2.
SERVICES



2.1Scope of Services
During the Term, Supplier will provide, or shall cause its Subsidiaries, its
Affiliates or Subcontractors designated by Supplier to provide, to Customer and
its Subsidiaries the following services, as they may evolve and be supplemented,
modified or replaced during the Term, in accordance with the terms and
conditions of this Agreement (collectively “Services”):
(a)
the Functions for which Supplier is expressly responsible as set forth on
Schedule A (Services);

(b)
any Project Services that Customer contracts with Supplier to perform pursuant
to a Project Order; and

(c)
any Enhancements or New Services that Customer contracts with Supplier to
perform pursuant to a Change Order.



Subject to Sections 2.6 and 4.1, Customer acknowledges and agrees that all
management decisions and final conclusions in any way related to its receipt of
the Services are the sole responsibility of Customer. Except as provided under
Section 3.5 below, this Agreement does not impose any obligation upon Supplier
to, and Supplier will not, perform any management functions or make any
management or other business decisions or conclusions for or on behalf of
Customer in its performance of the Services. Under no circumstances will the
Services include any opinion, advice


Services Agreement
General Terms and Conditions
Page 1

--------------------------------------------------------------------------------




or representation to Customer or other legal services for or on behalf of
Customer (including, without limitation, legal opinions or advice, tax opinions
or advice, compliance opinions or advice) and the Parties understand and
acknowledge that Customer is negotiating for the provision of environmental
services from Albertson’s LLC (collectively “Excluded Services”). Each Service
shall be provided in accordance with Section 5 below or as the Parties may
otherwise agree in writing. Each Service shall be provided and accepted in
accordance with the terms, limitations and conditions set forth in this
Agreement and in the Schedules. As used in this Agreement, references to the
“Supplier” shall also refer to any Affiliates, Subsidiaries or Subcontractors
designated by Supplier to provide Services as appropriate.


Supplier shall have the right to shut down temporarily for planned maintenance
purposes the operation of any facilities that provide a Service to any Service
Recipient; provided, however, that Supplier (a) shall provide reasonable advance
notice to the applicable Service Recipient of such planned maintenance, (b) will
use commercially reasonable efforts to schedule maintenance during Customer’s
non-business hours and not unduly burden Customer’s business, and (c) will use
commercially reasonable efforts to cooperate with the affected Service Recipient
to minimize the effect of such maintenance on such Service Recipient in at least
the same manner as such effects are minimized for similar shutdowns the Supplier
implements for its own business or, if more favorable for such Service
Recipient, for other recipients of similar services from Supplier. Subject to
the foregoing, Supplier shall be relieved of its obligations to provide the
Services affected by such shutdown during the period that its facilities are so
shut down in accordance with this Section.


2.2
Use of the Services

The Services may be received and used by Customer and its Subsidiaries (each, a
“Service Recipient”) for its Hard Discount Business in the United States and in
the U.S. territories and foreign countries where the Service Recipients operate
from time to time on the terms and conditions set forth in this Agreement. The
Services shall only be used by individuals who are (x) employees or independent
contractors of the Service Recipients, (y) acting solely for the benefit of the
Service Recipients and (z) only to the extent their use of the Services requires
them to be exposed to Confidential Information of Supplier subject to
confidentiality obligations at least as restrictive as those contained in the
Agreement. No Service Recipient shall (a) except as expressly provided in this
Agreement, assign, license, sublet, resell, pass through or transfer any of the
Services to any person or entity whatsoever or (b) except as expressly provided
in this Agreement, permit the use of the Services by any entity other than a
Service Recipient; provided, however, that Customer shall remain liable for (i)
its obligations hereunder and (ii) any breach by its Subsidiary of this
Agreement. Notwithstanding the foregoing, certain Services may be used, to the
extent requested by Customer, for the benefit of licensee stores of Customer
(“Customer Licensees”) to the extent such Services were provided by Supplier to
Customer Licensees (whether directly or through the Service Recipients) in the
ordinary course of business within twelve (12) months prior to the Effective
Date; provided, however, Supplier shall have no direct responsibility or
obligation to any Customer Licensee, except as specifically described in this
paragraph, and Customer shall remain liable for (i) its obligations hereunder
and (ii) any breach by such Customer Licensees of this Agreement.


2.3
Projects

“Project Services” mean discrete non-recurring Functions that Supplier is to
perform under this Agreement as a Project.




Services Agreement
General Terms and Conditions
Page 2

--------------------------------------------------------------------------------




2.4
Enhancements

“Enhancement” means (a) a change made in the ordinary course of business to (i)
the quality or features of a Service, but without a change to the nature of the
Services (which is addressed in clause (ii)), (ii) the nature of a Service,
including a change to components or methodologies used to implement Services,
which change is in response to a change in the business environment, or the
methods by which Supplier provides the Services or (iii) the frequency of the
Services; or (b) immaterial changes to the Services. Exhibit 1 (Illustrative
Examples) contains illustrative examples of Enhancements and New Services.
Without limiting the generality of the foregoing, Customer’s request for
provision of Services to new stores shall not constitute an Enhancement, but
instead shall be subject to Section 2.2 of Schedule B (Charges).
2.5
New Services

“New Services” mean the introduction of a materially new or different service
that Supplier agrees to perform under this Agreement (other than Project
Services or Enhancements), except to the extent explicitly addressed in the
Agreement including as provided in Schedule B Charges). Without limiting the
generality of the foregoing, Customer's request for provision of Services to new
stores shall not constitute a New Service, but instead shall be to subject to
Section 2.2 of Schedule B (Charges).


2.6
Relationship of the Parties

Each Party, in performing its obligations under this Agreement, is acting as an
independent contractor. As between Supplier and Customer, Supplier has the sole
right and obligation to supervise, manage, contract, direct, procure, perform or
cause to be performed, all work to be performed by Supplier Personnel under this
Agreement. Neither Party is an employee or agent of the other Party or its
Affiliates and has no authority to represent or bind the other Party or its
Affiliates as to any matters.
2.7
IT Systems

Subject to Section 2.4 of Schedule B (Charges) and with respect to those IT
Systems for which Supplier is providing Services or is using to provide
Services, Supplier and Customer shall reasonably cooperate to maintain current,
common and compatible IT Systems (including, without limitation, Customer’s
conversion to Oracle Cloud Services consistent with Schedule B-9 (Oracle
Migration Plan and Acceptance Criteria). Such cooperation will include giving
the other Party reasonable advance notice of any changes to its IT Systems that
are likely to have a substantial effect on the other Party or the Services.
Customer shall complete Customer IT System changes (whether new, upgrades, or
updates) related to the Services only after consultation and design review with
Supplier and consistent with the IT Release Calendar, IT Change Management, and
IT Freeze Periods. Nothing herein shall prohibit Customer from making such
changes to its businesses or operations as it deems necessary in its sole and
absolute discretion (including upgrading or changing technology, software or its
IT Systems, or migrating to IT Systems that are not current, common or
compatible with Supplier’s IT Systems); provided, that Customer’s IT Systems
(including changes thereto) must be supportable, secure and compliant such that
Supplier may continue to provide the Services to Customer including with respect
to PCI compliance. Any Customer IT Systems that become materially different from
Supplier’s IT Systems or upgrade plans or any Customer IT Systems changes that
Supplier reasonably determines, after consultation and design review with
Customer, will materially impact Supplier’s IT Systems or ability to provide the
Services will be a New Service subject to the Change Control Procedure. Nothing
herein shall prohibit Supplier from making such changes to its businesses or
operations as it deems necessary in its sole and absolute discretion (including
upgrading or changing technology, software or IT Systems used by it in
connection with this Agreement) and applying such changes, to the extent
applicable, to the Services; provided,


Services Agreement
General Terms and Conditions
Page 3

--------------------------------------------------------------------------------




however, that any such upgrade or change shall not result in a degradation of
any Service in any material respect, including as to security and reliability,
or any increase in the Charges hereunder or Customer’s costs of receiving the
Services. Supplier may from time to time, and upon request by the Customer
shall, logically and/or physically separate Customer’s data within Supplier’s IT
Systems, subject in the case of physical separation to the provisions of
Schedule B (Charges).
2.8
Omitted Services

The Parties acknowledge and agree that Schedule A (Services) does not constitute
an exhaustive list of the Services to be provided hereunder and that their
intent is that Supplier shall continue to provide to Customer all of the
services that it provided during the twelve (12) month period prior to the
Effective Date in the ordinary and recurring course of Customer's business,
other than Excluded Services and services that (i) Customer discontinued or
terminated in accordance with this Agreement after the Effective Date; (ii) that
Supplier is no longer obligated to perform under the terms of Sections 2.9
through 2.13 below; or (iii) that Supplier discontinued or terminated in
accordance with Section 10.3 this Agreement after the Effective Date. To the
extent that any services not specified in Schedule A (Services) (other than
Excluded Services and services that either Party discontinued or terminated in
accordance with this Agreement after the Effective Date or that Supplier is no
longer obligated to perform under the terms of Sections 2.9 through 2.13 below),
were provided in Customer’s ordinary and recurring course of business by
Supplier to Customer immediately prior to the Effective Date, Supplier shall
continue to provide such Services without any increase to the Base Charge and
the Parties shall reasonably cooperate in good faith to document such services
in an amended version of Schedule A (Services) upon written notice sent by
Customer to Supplier within six (6) months following the Effective Date.


2.9
Migrations

Customer desires to convert to a separate instance of Oracle and Business
Intelligence software for its exclusive use and will require Supplier's
assistance.
(a)
Customer and Supplier shall fulfill their respective responsibilities under
Schedule B-9 (Oracle Migration Plan and Acceptance Criteria). Following the
Effective Date, the Parties will cooperate in good faith to amend Schedule B-9
(Oracle Migration Plan and Acceptance Criteria) to include a detailed project
plan consistent with the provisions of and timeline set forth in Schedule B-9
(Oracle Migration Plan and Acceptance Criteria). Once a separate instance of
Oracle is fully functional, the Oracle-related Services set forth in Schedule
A-1 (Technical Services) (including the “Fin IT Services” and “Finance and
Accounting Services” referred to on Schedule B-1) will remain the same as set
forth therein. In the event that the migration of Oracle software falls behind
the schedule set out in Schedule B-9 (Oracle Migration Plan and Acceptance
Criteria), as amended, by more than [**], at Customer's option Customer may
elect to receive a credit against Charges to Supplier in an amount equal to
[**]. If the migration of Oracle software falls behind the schedule set out in
Schedule B-9 (Oracle Migration Plan and Acceptance Criteria), as amended, by
more [**], Customer may elect to terminate the Oracle-related Services pursuant
to Section 10.2(a)(iii). Any delay attributable to the failure of Customer to
fulfill Customer Responsibilities shall not be included in the duration that
Supplier is deemed to be behind the schedule of migration for purposes of this
Section 2.9(a), so long as the Supplier complies with its



                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.




Services Agreement
General Terms and Conditions
Page 4

--------------------------------------------------------------------------------




obligations in clauses (ii) and (iii) of the last paragraph of Section 6.1.
Supplier shall not use the instance of Oracle implemented under this Section
2.9(a) to provide services or support any entity other than a Service Recipient
or a Customer Licensee under this Agreement. Credits against the Charges and the
right to terminate the Oracle-related Services under this Section 2.9(a). shall
be the sole remedy available to Customer in case of any
breach by Supplier of Section 2.9(a) and Schedule B-9 (Oracle Migration Plan and
Acceptance Criteria).
(b)
Until the completion of the migration of Oracle software, Supplier will provide
to Customer fiscal calendar reconciliation services [**]. These calendar
reconciliation services will consist of providing financial and accounting
services on the basis of fiscal quarters and fiscal years ending on the Saturday
closest to the calendar quarter-end and year-end, and providing a manual
roll-forward or roll-back, as applicable, of financial and/or accounting
information from such Saturday to the applicable calendar quarter-end and
year-end.

(c)
Customer and Supplier shall fulfill their respective responsibilities under
Schedule B-10 (Business Intelligence Migration Plan and Acceptance Criteria).
Once a separate instance of the Business Intelligence software is fully
functional, the Business Intelligence-related Services set forth in Schedule
A-1-5 will be updated according to its terms, subject to transition costs
Charges as specified in Section 2.4 of Schedule B (Charges). In the event that
Supplier’s performance of its obligations with respect to the migration of
Business Intelligence software falls behind the schedule set out in Schedule
B-10 (Business Intelligence Migration Plan and Acceptance Criteria) [**], at
Customer's option Customer may elect to receive a credit against Charges to
Supplier in an amount equal to [**]. If the migration of Business Intelligence
software falls behind the schedule set out in Schedule B-10 (Business
Intelligence Migration Plan and Acceptance Criteria) [**], Customer may elect to
terminate the Business Intelligence-related Services pursuant to Section
10.2(a)(iii); provided that any delay attributable to the failure of Customer to
fulfill Customer Responsibilities shall not be included in the duration that
Supplier is deemed to be behind the schedule of migration for purposes of this
Section 2.9(c), so long as Supplier complies with its obligations in clauses
(ii) and (iii) of the last paragraph of Section 6.1.

(d)
Customer will cooperate with Supplier in good faith, including by providing
interfaces to Supplier’s related IT Systems and training Customer’s personnel
using training materials and instructor training provided by Supplier, to move
the Human Resources/PeopleSoft and Microsoft Office 365 applications of Customer
from the current premise based environment to a cloud environment (which may or
may not be a shared environment) before the [**].

2.10Finance and Accounting Services
Customer has notified Supplier that it intends to provide for itself the Finance
and Accounting Related Services listed at the end of this Section (the
"Transitional Finance and Accounting Services") and it therefore requires such
services for only a transitional time period. The Transitional Finance and
Accounting Services will be provided for a term of six (6) months, and Customer
may terminate individual Transitional Finance and Accounting Services by giving
Supplier at least thirty (30) days' written notice and the Parties will
reasonably cooperate to effect an orderly transition period consistent with the
Disengagement Assistance. Customer may extend the term for such Transitional
Finance and Accounting Services for up to one (1) additional 90-day term upon
sixty (60) days




                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.




Services Agreement
General Terms and Conditions
Page 5

--------------------------------------------------------------------------------




written notice to Supplier. Notwithstanding anything to the contrary set forth
in Section 10.2(c), Customer will have no termination liability in connection
with the termination of such Transitional Finance and Accounting Services in
accordance with the terms of this Section 2.10. For the avoidance of doubt,
termination of Transitional Finance and Accounting Services shall not result in
any reduction of the Base Charge. The Transitional Finance and Accounting
Services are as follows:


No
Sub-Team
A-3-2
Compensation / Benefit Accounting
A-3-3
Corporate Accounting
A-3-6
Fixed Asset / Lease Accounting
A-3-7
General Ledger
A-3-9
Indirect And Strategic Sourcing
A-3-10
(i) Internal Audit SOX, (ii) SOX Business Process Controls and ITGC's is not a
Transitional Finance and Accounting Service
A-3-12
IT Finance
A-3-16
Risk Finance
A-3-17
Sales, Cash Control And It Retail Systems
A-3-19
Treasury
A-3-21
Retail Store Audit





2.11
Transitional Miscellaneous Services

Customer has notified Supplier that it intends to provide for itself the
Transitional Miscellaneous Services listed at the end of this Section (the
"Transitional Miscellaneous Services") and it therefore requires such services
for only a transitional time period. The Transitional Miscellaneous Services
will be provided for a term of six (6) months, and Customer may terminate
individual Transitional Miscellaneous Services by giving Supplier at least
thirty (30) days' written notice. Customer may extend the term for such
Transitional Miscellaneous Services for up to one (1) additional 90-day terms
upon sixty (60) days written notice to Supplier. Notwithstanding anything to the
contrary set forth in Section 10.2(c), Customer will have no termination
liability in connection with the termination of such Transitional Miscellaneous
Services in accordance with the terms of this Section 2.11. For the avoidance of
doubt, termination of Transitional Miscellaneous Services shall not result in
any reduction of the Base Charge. The Transitional Miscellaneous Services are as
follows:


No
Sub-Team
A-4-3
Facilities Management
A-4-4
Energy Management





2.12
Transitional Claims Management Services

Supplier has agreed to provide claims management Services for Customer
(“Transitional Claims Management Services”) for only a transitional time period.
For the avoidance of doubt, the Transitional Claims Management Services shall
not include legal opinions or advice, tax opinions or advice, compliance
opinions or advice. The Transitional Claims Management Services will be provided
for a term of up to six (6) months. Customer may terminate the Transitional
Claims Management Services by giving Supplier at least sixty (60) days' written
notice. For the avoidance


Services Agreement
General Terms and Conditions
Page 6

--------------------------------------------------------------------------------




of doubt, termination of Transitional Claims Management Services shall not
result in any reduction of the Base Charge.


2.13
Transitional Use of Taleo

Supplier has agreed to provide application tracking services provided through
Taleo platform (“Taleo Services”) only for a transitional time period. The Taleo
Services will be provided for a term from the Effective Date through September
1, 2017. Customer may terminate the Taleo Services by giving Supplier at least
sixty (60) days' written notice. For the avoidance of doubt, termination of
Taleo Services shall not result in any reduction of the Base Charge.


2.14
Process Documentation

Supplier has provided to Customer certain documentation of end to end processes
for the Services (the “Process Documentation”). Supplier shall maintain the
Process Documentation on a reasonably current basis to reflect the end to end
processes then being used to provide the Services. Without limiting the
foregoing, reasonably promptly following any termination of this Agreement or
any individual Service, Supplier shall update all of the Process Documentation
or the Process Documentation for the terminated Service, respectively, and
provide it to Customer.


3.
PERFORMANCE



3.1Time of Performance
Supplier will perform the Services in accordance with any applicable time
schedules set forth in this Agreement and in the Schedules. If any failure of
Customer to perform Customer Responsibilities prevents or delays the timely
performance of Services by Supplier, then Supplier shall give Customer
reasonably prompt written notice (which may be by email) and use commercially
reasonable efforts to perform its own responsibilities on a timely basis. If,
having done so and having met the other conditions set forth in clauses (ii) and
(iii) of the last paragraph of Section 6.1, Supplier's performance is
nevertheless delayed, Supplier will make an equitable adjustment to the schedule
for performance and to the performance levels (“Service Levels”) related thereto
set forth in Schedule A-5 (Service Level Agreements).
3.2
Manner of Performance

Supplier shall render the Services as set forth in Schedule A (Services) in a
professional and workmanlike manner that is in a manner, scope, nature and
quality and standard of care that is no less than, in all material respects, the
manner, scope, nature, quality and standard of care as such Services were
performed by Supplier for Customer during the six (6) month period prior to the
Effective Date or any Change Order or Project Order. Schedule A-5 (Service Level
Agreements) sets forth performance levels for certain Services. For the
avoidance of doubt, the service level credits set forth in Schedule A-5 (Service
Level Agreements) and the termination rights set forth in Sections 10.2(a)(ii)
and 10.2(d), shall be the sole and exclusive remedies of Customer against
Supplier for Supplier’s failure to meet such performance levels; provided that
Customer may also pursue monetary damages at law against Supplier if Customer
terminates this Agreement or a Service Category under Section 10.2(a) after
Supplier makes a written public announcement in a national press release or a
filing with the Securities and Exchange Commission specifically stating that
Supplier intends to terminate or wind down (or has terminated or wound down) its
professional services business (it being understood that the termination of the
business of any individual customer of Supplier’s professional services business
shall not be deemed to be a termination or wind down of Supplier’s professional
services business).


Services Agreement
General Terms and Conditions
Page 7

--------------------------------------------------------------------------------




3.3
Governance and Management

The Parties will use the following mechanisms, processes, committees, and
meetings to govern and manage their relationship and activities under this
Agreement (“Governance”):
(a)
The Parties’ overall organization structure to support this Agreement as of the
Effective Date is depicted on Exhibit 2 (Customer and Supplier Organization)
which illustrates how Customer’s and Supplier’s management-level organizational
units involved in the performance of this Agreement align with one another.



(b)
The Parties will form two governance bodies to support Governance: (i) the
Relationship Steering Committee, and (ii) Executive Management Committee. The
Relationship Steering Committee is responsible for resolving issues brought
forward by Customer and Supplier business teams. If the issue cannot be resolved
by the Relationship Steering Committee, it will take the issue forward to the
Executive Management Committee. The Relationship Steering Committee will consist
of representatives from both Customer and Supplier. The Executive Management
Committee will consist of key leadership roles within the Customer and Supplier
organizations including Supplier’s EVP - Professional Services and Supplier’s
CIO. Within ten (10) days after the Effective Date, Customer and Supplier will
identify the individuals who will be members of the Relationship Steering
Committee and the Executive Management Committee, as well as name the
individuals who will fill the other roles depicted in Exhibit 3 (Governance
Meetings). Nothing in this Section 3.3(b) shall limit either Party’s right to
seek dispute resolution in accordance with Section 16.



(c)
Governance of the Agreement will include conducting the regular quarterly,
monthly and weekly meetings as described in Exhibit 3 (Governance Meetings).



3.4Compliance with Laws
(a)
As applicable to the performance of this Agreement and except as set forth in
either Section 6.3 of this Agreement or the Separation Agreement, each Party
will, at its cost and expense, obtain from regulatory or governmental agencies
any necessary approvals, licenses, and permits applicable to its business
(except to the extent that Supplier is providing Services in connection with
certain Customer licenses or permits as set forth in the Schedules) and comply
with Laws to which such Party is subject, as such Laws may be revised from time
to time. Supplier shall provide Services in accordance with Laws applicable to
provision of such Services to Customer.



(b)
Without prejudice to the provisions of the Separation Agreement or the Merger
Agreement, any international usage (including any imports, exports and other
transfers outside of the United States) of data, technical information or
software provided by Customer to Supplier in connection with New Services or
Enhancements will only be permitted if Customer has obtained all required
authorizations and provides documentation of such authorizations to Supplier;
provided that Customer shall have no obligation to obtain such authorizations or
provide such documentation. Neither Party will use, distribute, transfer, or
transmit any data, products, software or technical information (even if
incorporated into other products) in connection with this Agreement in violation
of any Applicable Laws.



3.5Powers of Attorney
Customer agrees to execute and deliver any particular forms of powers of
attorney as may be reasonably requested by Supplier in connection with the
provision of the Services. Notwithstanding


Services Agreement
General Terms and Conditions
Page 8

--------------------------------------------------------------------------------




anything to the contrary in this Agreement, if Customer does not provide to
Supplier any power of attorney reasonably necessary to provide any Service or
otherwise perform Supplier’s obligations under this Agreement, Supplier shall
not be deemed to be in breach of this Agreement for any such failure to perform
to the extent attributable to the lack of such power of attorney. The powers of
attorney and any authority granted to Supplier hereunder or thereunder shall
terminate upon the termination or expiration of this Agreement.
3.6Change Control Procedure
(a)    Any Enhancements, or New Services, or implementation of a Project must be
made in accordance with the processes and procedures set forth in this Section
and implemented through a Project Order in the form set forth on Exhibit 4
(Project Order Form), or a Change Order in the form set forth on Exhibit 5
(Change Order Form), as the case may be (collectively, the “Change Control
Procedure”). No Enhancements will be made, and no New Services or Projects will
be performed, except in accordance with the Change Control Procedure. Supplier
will continue to provide Services pending negotiation of any Change Order or
Project Order (as the case may be), however, Supplier will not be required to
perform New Services or Projects until a Change Order or a Project Order (as the
case may be) has been agreed upon in good faith by the Parties.
(b)    Each Change Order and Project Order entered into under this Agreement,
when duly executed by both Parties, shall become part of the Agreement as if
fully set out in its text and shall be subject to all of terms and conditions of
these GENERAL TERMS AND CONDITIONS, except as otherwise expressly provided in
the Change Order or Project Order (as the case may be). Supplier may only reject
a Request (or Change Order or Project Order) for Projects and Enhancements
submitted by Customer if (A) Supplier does not employ or have access to
resources through its existing subcontracts who have the skills required to
perform the work described in the Request; (B) the Request (or Change Order or
Project Order) does not include a reasonable description of the work to be
performed; (C) the Request (or Change Order or Project Order) includes terms
that conflict with this Agreement; (D) the Request (or Change Order or Project
Order) specifies a time for completion that is not reasonable or proposes the
addition of new Service Levels other than in accordance with Schedule A-5; (E)
Customer has other reasonably available alternatives at a reasonable cost for
implementing the Project or making the Enhancements; or (F) implementation of
the Project or making the Enhancements is reasonably likely to subject Supplier
to significant civil or criminal liabilities or other similar risks.
(i)    Subject to Section 3.6(b)(ii), to the extent that Supplier rejects a
change order under clause (A) or (E) of Section 3.6(b) above, Supplier hereby
agrees to reasonably cooperate with Customer and its selected third party
service provider, including by (A) providing Customer and such provider
reasonable access to the equipment, software, facilities and personnel used to
provide the Services, at Customer’s expense and (B) performing, as a Project,
such tasks with respect to Supplier’s networks and infrastructure as may be
reasonably requested, in each case, solely to the extent necessary to permit
Customer and the third party service provider to perform the work requested
under the Change Order or Project Order that was rejected by Supplier.
(ii)    Supplier shall not be obligated under Section 3.6(b)(i) to either: (A)
provide access to its networks and infrastructure; or (B) take steps that would
be likely to adversely affect the operation or security of Supplier’s systems.
(c)     Requests.


Services Agreement
General Terms and Conditions
Page 9

--------------------------------------------------------------------------------




(i) Supplier shall inform Customer of any Enhancement or New Service resulting
from modifications in the scope or manner of performance of the Services, and
either Party may request or propose an Enhancement, New Service or a Project, by
submitting a Request to the other Party.
(ii)    The Request will describe in reasonable detail or indicate, to the
extent known: (A) the nature of the proposed Request; (B) the objectives or
purposes of the Request; (C) the requested prioritization and timeline for
implementing the Request; and (D) where applicable, whether the requesting Party
considers the Services to carry out the Request to constitute an Enhancement, a
New Service or a Project.
(d)    Proposals.
(i)    Upon its own initiative (in the case of a Request made by Supplier), or
within ten (10) Business Days or such longer period as may be reasonably
required by Supplier under the circumstances, after receiving a Change Request
or a Project Request (as the case may be) from Customer, Supplier will deliver
to Customer a written proposal for carrying out the Request, including any new
or amended Charges (a “Proposal”).
(A)     A Proposal for a Project may only include new or increased Charges if
(I) the Project is not necessary to meet existing, agreed Service Levels as set
forth in Schedule A-5-1 or other requirements under this Agreement or (II) the
Project requires the performance of work for which Supplier is expressly
entitled to charge under the terms of this Agreement.
(B)    A Proposal for an Enhancement may only include new or increased Charges
if the Enhancement (I) is a change to the quality, nature or frequency of the
Services required under the Agreement that will result in an increase (other
than in a de minimis respect) to Supplier’s recurring costs (other than the
natural evolution of the services under Section 2.1) or (II) arises from a
circumstance described in Section 9 or 10 of Schedule B.
(ii)    The form of the Proposal will vary, depending on whether the proposed
work will be carried out as: (A) a Project, in which case the Proposal will be
in the form of a draft Project Order prepared using the Project Order Form
attached as Exhibit 4 (Project Order Form) to the Agreement; or (B) an
Enhancement or a New Service, in which case the Proposal will be in the form of
a draft Change Order prepared using the Change Order Form attached as Exhibit 5
(Change Order Form) to the Agreement.
(e)    Customer Approval or Rejection.
(i)    Following Customer’s review of a Proposal, Customer will have ten (10)
Business Days or such longer period as may be reasonably required by Customer
under the circumstances, to accept or reject the Proposal or engage in
additional discussion or negotiation of the Proposal with Supplier. Failure to
respond or engage in additional discussion or negotiations within such ten (10)
Business Day period shall be deemed to constitute rejection of the Proposal by
Customer.
(ii)    Upon approval of the Project Order or Change Order (as applicable) by
both Parties, the Parties will execute it. No Project Order or Change Order will
be effective,


Services Agreement
General Terms and Conditions
Page 10

--------------------------------------------------------------------------------




and Supplier shall have no obligation to perform or prepare for the subject
matter of the Project Order or Change Order (as applicable), until both Parties
have executed it.
(iii)    Notwithstanding the foregoing, Customer may elect, but only with
respect to Enhancements and Projects, in each case that Supplier is prohibited
from rejecting in Section 3.6(b), to reject the Proposal and instead have
Supplier perform the Enhancement contemplated by a Change Order on a time and
materials basis at Supplier Hourly Rates except to the extent the Enhancement or
Project requires skillsets of personnel who are employed neither by Supplier or
one of its existing subcontractors.
(f)    Request Tracking and Reporting. Supplier will maintain a historical log
of Requests throughout the Term (the “Request Log”).
(g)    Costs and Expenses. Each Party will be responsible for all costs and
expenses incurred by its employees, agents and subcontractors with respect to
its participation in, and responsibilities and obligations under, the Change
Control Procedure unless the Parties expressly agree otherwise in writing.
3.7
Supplier and Customer Policies

At all times during the Term, in connection with the Services, each Party will
comply with the other Party’s Acceptable Use Policy, Code of Business Conduct,
Information Security Policy, Technology Security Policy-Access Management
Standard, and any other generally applicable policies of such other Party, as
posted or otherwise communicated to such Party, as those policies may be
modified by such other Party from time to time, provided that a Party shall not
be required to comply with any such modifications that negatively and
substantially affect such Party, except to the extent such other Party is
required to make such modifications by applicable Law or PCI DSS.
4.
SUPPLIER PERSONNEL AND SUBCONTRACTING



4.1General Requirements for Supplier Personnel
“Supplier Personnel” means any and all personnel furnished or engaged by
Supplier to perform any part of the Services, including employees and
independent contractors of (a) Supplier, (b) its Subsidiaries and Affiliates and
(c) Subcontractors. As between Supplier and Customer, Supplier will manage,
supervise and provide direction to Supplier Personnel in connection with the
performance of the Services. As between Supplier and Customer, Supplier is
responsible for the payment of all wages, salaries and other amounts due
Supplier Personnel, and for all tax withholdings, unemployment insurance
premiums, pension and social welfare plan contributions, and other employer
obligations with respect to Supplier Personnel. Supplier has sole and exclusive
control over Supplier Personnel and the labor and employee relations policies
and policies related to wages, hours, working conditions, or other conditions of
the Supplier’s Personnel. Supplier has sole and exclusive rights to manage,
supervise, direct, hire, transfer, suspend, lay off, recall, assign, discipline,
adjust grievances, and discharge Supplier Personnel.


4.2
Subcontracting

Supplier, in its sole discretion, may delegate the performance of Functions to
one or more of its Subsidiaries, Affiliates or Subcontractors, provided that
Supplier shall be responsible for managing such designated Subsidiaries,
Affiliates or Subcontractors and shall remain responsible for the Functions
delegated to such designated Subsidiaries, Affiliates or Subcontractors and
their acts and omissions to the same extent as if such Functions were performed
by Supplier and shall cause such Subsidiaries, Affiliates and Subcontractors to
comply with the provisions of this Agreement


Services Agreement
General Terms and Conditions
Page 11

--------------------------------------------------------------------------------




applicable to the performance of the Services including use of Customer
Resources, Confidentiality, Data Security and Protection, and Intellectual
Property. Supplier will provide Customer with reasonable advance written notice
of any changes to its Subcontractors that perform material Services for
Customer. Supplier will be Customer’s sole point of contact regarding the
Services and subcontracted Functions, including with respect to payment.


4.3
    Non-Hiring of Employees

(a)
During the Term and for twelve (12) months thereafter, neither Party shall
directly or indirectly, solicit for employment or employ, any Covered Employee
of the other Party without that Party’s written approval.



(b)
The term “Covered Employee” shall mean: (i) as to Supplier, any current or
former Supplier Personnel who was involved in the provision of Services under
this Agreement, unless (A) a period of at least twelve (12) months has elapsed
from the last date such person performed Services for Customer under this
Agreement, or (B) a period of at least twelve (12) months has elapsed from the
last date such person was employed by Supplier or one of its Affiliates or
Subcontractors; and (ii) as to Customer, any current or former employee of
Customer or one of its Affiliates who is directly involved with the Services,
unless (X) a period of at least twelve (12) months has elapsed from the last
date such person was directly involved with the Services, or (Y) a period of at
least twelve (12) months has elapsed from the last date such person was employed
by Customer or one of its Affiliates.



(c)
Notwithstanding any provisions of this Section to the contrary, general
solicitations for employment, such as advertisements in newspapers, magazines,
or websites, that are not directed specifically at Covered Employees of the
other Party shall not be deemed a solicitation of employment in violation of
this Section and either Party’s offer to employ, or employing, Covered Employees
of the other Party who respond to such general solicitations shall not be deemed
to be in violation of this Section unless the Party solicited the Covered
Employee’s response to such general solicitation.



5.
CHARGES



(a)
Schedule B (Charges) sets forth all of the charges (as may be modified by
Section 10.2 or by any amendment thereto, including pursuant to Section 3.6 or
17.11) payable to Supplier for performing the Services and invoicing and payment
terms. Except as expressly provided in this Agreement, any costs paid or borne
by Customer related to this Agreement shall not impact or reduce the Charges
under Schedule B (Charges) and no cost paid or borne by Supplier or its
Affiliates or Subcontractors in connection with the performance of the Services
will be reimbursable by Customer.

(b)
If this Agreement expressly requires the use of checks issued or other fund
transfers by Supplier (or a Subsidiary, Affiliate or Subcontractor designated by
Supplier) on behalf of Customer as Customer’s payment agent (each a “Payment”),
Supplier (or a Subsidiary, Affiliate or Subcontractor designated by Supplier),
following reasonable notice to Customer, shall be obligated to issue such checks
or make such fund transfers only to the extent they are adequately funded by
Customer prior to such check issuance or fund transfer. For this purpose,
Customer shall establish a deposit account with a depositary bank (the
“Depositary Bank”) in the name of the Customer (the “Customer Expense Account”).
Supplier shall be authorized by Customer to withdraw funds and write checks in
connection with Payments



Services Agreement
General Terms and Conditions
Page 12

--------------------------------------------------------------------------------




until the Customer terminates Suppliers access to the Customer Expense Account
pursuant to written notice to the Supplier and Depositary Bank.


6.
CUSTOMER RESPONSIBILITIES



6.1General
Customer will, at its own cost and expense, perform those tasks and fulfill
those responsibilities of Customer expressly set forth in this Agreement,
including, without limitation, those set forth in subsections (a) through (d)
below (collectively, the “Customer Responsibilities”).


(a)
Customer will provide Supplier with timely access to appropriate Customer
personnel, information and materials reasonably requested by Supplier to enable
Supplier to provide the applicable Services, and will arrange for Supplier
Personnel to have suitable and safe access to Customer Facilities and IT
Systems. As applicable, Customer will also provide suitable office space and
associated resources for Contractor personnel working on-site, including all
necessary office support resources.



(b)
Customer will respond reasonably promptly to any request by Supplier to provide
information, approvals, decisions or authorizations in connection with the
Services. If this Agreement does not specify a period for Customer’s response,
Supplier may specify a reasonable time period for Customer’s response in the
context of the request. Such request may also describe the course of action
Supplier intends to follow if it does not receive a timely response from
Customer, which may include suspension of the affected Services. Supplier will
be entitled to follow the described course of action in the absence of a timely
response from Customer.



(c)
Customer will (i) replace non-functional or obsolete IT Systems reasonably
necessary for Supplier to provide the Services and Customer to receive the
Services; (ii) subject to the Separation Agreement, maintain licenses to IT
Systems reasonably necessary for Customer to receive the Services and renew or
replace licenses upon expiration thereof; and (iii) acquire new IT Systems
required by Customer to receive Enhancements and New Services provided under
this Agreement.



(d)
Customer will cooperate with Supplier regarding the receipt of Services,
including by making its employees and representatives reasonably available to
communicate with Supplier’s employees and representatives and to coordinate the
provision and receipt of Services by Customer and Supplier, respectively.



Supplier shall be entitled to rely upon the genuineness, validity or
truthfulness of any document, instrument or other writing presented by an
authorized representative of the applicable Service Recipient in connection with
this Agreement regarding events that occurred or changes to policies or systems
that were implemented after the Effective Date. 


Supplier shall not be liable under this Agreement to the extent that (i) its
performance is prevented by Customer’s failure to fulfill Customer
Responsibilities (including by reason of Customer's provision of inaccurate,
incomplete, or misleading information from Customer and/or the applicable
Service Recipient or its authorized representatives), (ii) Supplier, to the
extent reasonably practicable under the circumstances, expeditiously gives the
applicable Service Recipient notice of such circumstances and uses commercially
reasonable efforts to perform notwithstanding such failure and


Services Agreement
General Terms and Conditions
Page 13

--------------------------------------------------------------------------------




(iii) Supplier provides the applicable Service Recipient with a reasonable
opportunity to correct such circumstances.


 
6.2
Customer Facilities and Resources

(a)
“Customer Resources” means Customer Software, Customer Equipment, and Customer
Facilities made or to be made available to Supplier pursuant to this Agreement
as is necessary for use in providing the Services.



(b)
Subject to Section 6.3 (Required Consents), Customer hereby grants to Supplier,
solely to perform and provide the Services, the same rights during the Term (or
the term of any governing Customer lease or license, if shorter) as Customer has
(or later obtains) to use Customer Resources. Supplier shall comply with use and
non-disclosure restrictions imposed on Customer (or its applicable Affiliate) by
any third-party leases, licenses or other contracts governing such Customer
Resources that have been disclosed in writing to Supplier prior to the offending
conduct and shall use the Customer Resources for the sole purpose of performing
the Services for Customer hereunder.



(c)
Supplier will take, and shall direct any Subsidiary, Affiliate or Subcontractor
designated by Supplier to take, reasonable precautions to safeguard Customer
Resources while in the possession of Supplier or any Subsidiary, Affiliate or
Subcontractor thereof. When Customer Resources made available to Supplier under
Section 6.2(b) are no longer required for performance of the Services:



(i)
In the case of Customer Software, Supplier shall, and shall direct any
Subsidiary or Affiliate of Supplier or any Subcontractor designated by Supplier
to, destroy the Customer Software in its possession (or return such Customer
Software if Customer so elects); and



(ii)
In the case of Customer Equipment and Customer Facilities, Supplier shall, and
shall direct any Subsidiary or Affiliate of Supplier or any Subcontractor
designated by Supplier to return, Customer Equipment in its possession and any
Customer Facilities to Customer (or its applicable Affiliate) in substantially
the same condition they were in when Supplier began use of them, subject to
reasonable wear and tear.



(d)
Supplier’s right to use Customer Facilities does not constitute a leasehold or
other property interest in favor of Supplier. Supplier will comply with
applicable leases and other requirements that have been disclosed to Supplier in
writing regarding access to and use of Customer Facilities. Supplier will permit
Customer and its agents and representatives to enter into those portions of the
Customer Facilities occupied by Supplier Personnel at any time to perform
inspections or facilities-related services.



6.3Required Consents
Following the Effective Date, and without limiting Supplier’s obligations under
the Separation Agreement, Supplier and Customer shall reasonably cooperate to
obtain or cause to be obtained any and all consents or similar rights necessary
or advisable to allow Supplier to provide the Services or Customer to receive
them, including the use of Customer Resources by Supplier in providing the
Services (the “Required Consents”).  Except as to any items for which [**] is
responsible under the stand-alone cost and profit


Services Agreement
General Terms and Conditions
Page 14

--------------------------------------------------------------------------------




and loss expense details set forth as Schedule B-12 (IP/IT Expenses), [**].  To
the extent Supplier recommends or makes any such changes, subject to the
limitations set forth in  Section 2.7, Customer will reasonably cooperate with
Supplier to make any changes that affect Customer’s IT Systems.  Furthermore, in
the event that Supplier recommends an alternative solution for any IT System
related to the Services that is used by both Customer and Supplier, Customer
will reasonably cooperate with Supplier to make the applicable changes [**].  If
Customer fails to so cooperate under such circumstances, Customer shall be
responsible for obtaining all licenses or similar usage rights and paying for
any and all costs arising out of Customer’s decision to not make such change.
Any costs paid by either Party related to such Required Consents shall not
impact or reduce the Charges.  In the event the Parties are unable to obtain a
Required Consent despite their reasonable best efforts and cooperation, unless
and until such Required Consent is obtained, Supplier shall determine and adopt
such alternative commercially reasonable approaches as are necessary and
sufficient to provide the Services in accordance with the terms hereof without
such Required Consent and in a manner [**].


7.
DATA SECURITY AND PROTECTION



7.1Data Security
Supplier shall, and shall direct any Subsidiaries, Affiliates or Subcontractors
to, maintain commercially reasonable safeguards designed to protect against the
destruction, loss or alteration of, or unauthorized access to, Customer’s
Confidential Information in the possession or control of Supplier; provided,
however, that Customer understands and agrees that Supplier cannot (and does
not) guarantee Customer’s Confidential Information against destruction, loss,
alteration, interruption or unauthorized access. If Supplier becomes aware of
any loss, destruction, alteration of, or unauthorized access to, any of
Customer’s Confidential Information in its possession or control, it shall
notify Customer as promptly as commercially practicable in the circumstances and
reasonably cooperate with Customer and relevant governmental authorities in
investigating such incident.
7.2PCI Compliance
(a)
“Cardholder Data” shall have the same meaning as it has in the PCI DSS (as
defined below), and includes, as to any payment card, the full magnetic stripe
(and all data encoded in it), the primary account number (PAN), the cardholder’s
name, the expiration date, and the service code.



(b)
Subject to the terms and conditions of this Agreement, Supplier agrees that if,
as part of performing the Services, it or its agents possess, store, process,
handle or transmit Cardholder Data or could materially affect the security of
Cardholder Data, it and its agents shall comply with the Payment Card Industry
Data Security Standard, as set forth by the PCI Security Standards Council or
its successors (the “PCI DSS”), to the extent that the PCI DSS applies to
Supplier in providing the Services. Any change in the PCI DSS after the
Effective Date which has the effect of increasing the costs to Supplier of
providing the Services shall be handled in accordance with Section 10.3(c).







                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
General Terms and Conditions
Page 15

--------------------------------------------------------------------------------




(c)
Notwithstanding any provisions of this Section 7.2 to the contrary, to the
extent that Customer has access to, or ownership of Equipment within, the
Supplier managed systems, Customer shall maintain and use such access and
Equipment in compliance with PCI DSS and in a manner that avoids impacting
Supplier’s ability to maintain Supplier’s PCI DSS compliance and security of the
managed systems.



(d)
Supplier agrees that it shall use the Cardholder Data that it accesses,
possesses, stores, handles, or transmits pursuant to providing the Services only
as necessary to perform the Services and as necessary to comply with the PCI DSS
and applicable Laws. Supplier agrees that if it or its subcontractors have
access to, store, process, handle, or transmit Cardholder Data as part of
performing Services hereunder, it and its agents shall maintain appropriate
business continuity procedures and systems to maintain its security of
Cardholder Data in the event of a disruption, disaster, or failure of Supplier’s
primary data systems.



(e)
If Supplier discovers that unauthorized access has been gained to Cardholder
Data to which it had access or has possessed, stored, processed, handled, or
transmitted pursuant to providing the Services, then subject to law enforcement
restrictions, Supplier shall notify Customer as promptly as commercially
practicable in the circumstances and will comply with all contractual and legal
requirements for notifying applicable card brand companies and acquiring
financial institutions. Supplier shall also reasonably cooperate with Customer
and relevant governmental authorities in investigating such incident. Supplier
shall provide Customer with a detailed description of the incident, the
Cardholder Data accessed, and the identity of affected individuals. Supplier
shall investigate the incident and, depending on the results of such
investigation, the parties shall take appropriate reasonable steps to identify,
mitigate, and prevent the effects of such unauthorized access, including
notification of any affected consumers as required under Law.



(f)
At least on an annual basis (or at such other frequency as may be required by
PCI DSS), Supplier shall, at its own cost and expense (but not including
expenses related to Customer’s own PCI DSS obligations, which are Customer’s
responsibility), provide Customer with an attestation of compliance with the PCI
DSS with respect to the performance of the Services expressly contemplated by
this Agreement and its compliance with this Section as may be reasonably
requested by Customer to enable Customer to be certified as being in compliance
with PCI DSS. As of the Effective Date, but subject to any changes in PCI DSS or
the Services to be provided by Supplier and/or assumed by Customer during the
during the Term of this Agreement, Supplier and Customer shall comply with
Exhibit 5 (PCI Responsibility Matrix) which compliance may include scope
reductions as approved by applicable acquiring financial institutions, other
actions approved by a party’s Qualified Security Assessor, and/or use of
compensating controls. Customer shall obtain and maintain an annual PCI DSS
Report on Compliance (ROC) during the Term.



(g)
In addition to any Charges set forth in this Agreement, Customer shall
separately at its cost acquire and/or implement the appropriate hardware and
software as reasonably recommended by Supplier from time to time to allow for
Supplier and Customer to be compliant with PCI DSS and other applicable Law.
Supplier will obtain attestations of compliance with PCI DSS from its service
providers (e.g., gift card service providers) that it uses in the provision of
Services to Customer, to the extent necessary for Supplier to obtain an
attestation of compliance with PCI DSS for Supplier.





Services Agreement
General Terms and Conditions
Page 16

--------------------------------------------------------------------------------




8.
CONFIDENTIALITY



8.1“Confidential Information” Defined
The term “Confidential Information” as used in this Agreement shall mean any
non-public information or materials, in whatever form, belonging to, concerning,
or possessed by a Party or its Affiliates (including non-public information or
materials that are the property of third parties) which are provided to the
Receiving Party (as defined below) by the Disclosing Party (as defined below) in
connection with this Agreement and that are of a proprietary or sensitive
nature. Confidential Information shall include all notes, extracts,
compilations, correspondence, or other materials containing or derived from the
Confidential Information described above and all copies of Confidential
Information made by the Receiving Party, including copies in electronic format.
The “Disclosing Party” shall mean a Party to this Agreement, or one of its
Affiliates, that is disclosing, or has disclosed, its Confidential Information
to another Party to this Agreement, or one of that other Party’s Affiliates (or
in the case of Customer, Customer Licensees) in connection with this Agreement
(the “Receiving Party”).
8.2
Confidentiality Obligations

The Receiving Party shall keep in confidence all Confidential Information of the
Disclosing Party that is disclosed to it or to which it has access pursuant to
this Agreement; shall not disclose that Confidential Information to any
individual or entity, except as expressly allowed by this Agreement or with the
prior written consent of the Disclosing Party; and shall not use that
Confidential Information for any purpose other than exercising its rights or
privileges under this Agreement or performing its obligations under this
Agreement (the “Purpose”). The Receiving Party shall protect the Confidential
Information disclosed to it by the Disclosing Party against unauthorized access,
use, dissemination, or publication by using the same degree of care, but no less
than a reasonable degree of care, as the Receiving Party uses to protect its own
confidential or proprietary information of a like nature. The Receiving Party
shall limit the disclosure of the Confidential Information only to such
officers, directors, employees, agents, representatives of the Receiving Party
or its Affiliates or its or their respective actual or potential financing
sources or acquirors, and with respect to Supplier, its Subcontractors who
legitimately need to know such information to accomplish the Purpose and the
financial auditors and legal counsel of it or its Affiliates (such officers,
directors, employees, agents, representatives, financial auditors, and legal
counsel, and with respect to Supplier, its Subcontractors, are collectively
referred to as “Representatives”). The Receiving Party shall notify its
Representatives of the proprietary and confidential nature of the Confidential
Information before disclosing the Confidential Information to them. The
Receiving Party shall be responsible for any use or disclosure of the Disclosing
Party’s Confidential Information in violation of this Agreement by its
Representatives. If the Receiving Party discovers that any Confidential
Information disclosed to it by the Disclosing Party has been used or disclosed
in violation of this Agreement or that unauthorized access has been, or is
reasonably likely to have been, gained to any of that Confidential Information,
it will, to the extent permitted by applicable Law, promptly notify the
Disclosing Party of such use, disclosure, or access and will cooperate with the
Disclosing Party and take such actions as may be reasonably requested by the
Disclosing Party to investigate and minimize that use, disclosure, or access and
mitigate the harm resulting from it. The obligations set forth in this
Section 8.2 shall be referred to as the “Confidentiality Obligations”. In the
case that the Receiving Party is a Customer Licensee, Customer shall be
responsible for any use or disclosure of Supplier’s Confidential Information in
violation of this Agreement by the Customer Licensee to the extent the Customer
Licensee received the Confidential Information from or on behalf of Customer or
received such information in connection with receipt of Services under this
Agreement.


Services Agreement
General Terms and Conditions
Page 17

--------------------------------------------------------------------------------




8.3
Exceptions

The Confidentiality Obligations shall not apply to any information or materials
which (a) at the time they are disclosed by the Disclosing Party to the
Receiving Party, are known to, or in the possession of, the Receiving Party
without any obligation to the Disclosing Party or any third party to keep them
confidential; (b) are or become publicly known or publicly available other than
by the Receiving Party’s or its Representative’s act or fault or breach of this
Section 8; (c) are received by the Receiving Party in good faith from a third
party (other than a Representative of the Disclosing Party) who is not known by
the Receiving Party to be disclosing such information or materials in violation
of any obligation of confidentiality to the Disclosing Party; or (d) have been
independently developed by or on behalf of the Receiving Party without reference
to the Confidential Information of the Disclosing Party.
8.4
Compelled or Permitted Disclosure

If the Receiving Party is required to disclose any Confidential Information of
the Disclosing Party under any Law, subpoena, discovery request, court order,
governmental action or listing agreement with any national securities exchange,
it shall not disclose that Confidential Information until, to the extent
permitted by Law, it has given the Disclosing Party prompt notice of the
required disclosure and has given the Disclosing Party a reasonable opportunity
to obtain, at the Disclosing Party’s expense, a protective order that is
reasonably satisfactory to the Disclosing Party or to limit the scope of the
required disclosure. At the Disclosing Party’s request, the Receiving Party will
reasonably cooperate, at the Disclosing Party’s expense, with the Disclosing
Party’s efforts to obtain a protective order or to limit the scope of the
required disclosure. In any event, the Receiving Party will disclose only
Confidential Information that it determines, in its reasonable judgment, after
consultation with counsel, it is legally required to disclose. Confidential
Information so disclosed will continue to be deemed Confidential Information
under this Agreement, except as provided otherwise in Section 8.3 (Exceptions).
Neither this Section 8 nor Section 16.3 shall restrict a Party from using or
disclosing Confidential Information as necessary to enforce its rights under
this Agreement.
8.5
Term

The Confidentiality Obligations of the Receiving Party as to any of the
Disclosing Party’s Confidential Information shall be in effect throughout the
term of this Agreement, and despite the termination or expiration of this
Agreement, such Confidentiality Obligations shall remain in effect as follows:
(a) for Confidential Information that is the property of a third party and that
has been marked or identified by the Disclosing Party as being the property of a
third party, the Confidentiality Obligations of the Receiving Party shall
continue in effect after the term of this Agreement until the Disclosing Party
notifies the Receiving Party that the Disclosing Party is no longer subject to
obligations of confidentiality as to that information; (b) for Confidential
Information that is identifiable personal information about any individual, the
Confidentiality Obligations of the Receiving Party shall continue in effect
after the term of this Agreement in perpetuity; and (c) for all other
Confidential Information, the Confidentiality Obligations of the Receiving Party
shall continue in effect until the later of the end of the term of this
Agreement or the third anniversary of the date that Confidential Information was
disclosed by the Disclosing Party to the Receiving Party.








Services Agreement
General Terms and Conditions
Page 18

--------------------------------------------------------------------------------




8.6
Termination

Upon the termination or expiration of this Agreement (subject to any
Disengagement Assistance related to the transfer of Confidential Information to
be provided pursuant to Section 10.4) or upon the written request of the
Disclosing Party at any time, the Receiving Party shall destroy or return to the
Disclosing Party (at its discretion) all Confidential Information of the
Disclosing Party in its possession that is in tangible or electronic form and
confirm such destruction to the Disclosing Party in writing except for any
software or other tangible embodiments of Intellectual Property to which the
Receiving party retains a license that survives termination of this Agreement
and except for the Process Documentation (which Customer may use and copy on a
perpetual basis in connection with the performance, whether by itself or by
Subsidiaries or Subcontractors, of services similar to the Services for the
business of the Service Recipients and Customer Licensees). Notwithstanding the
foregoing provisions to the contrary, the Receiving Party may retain archival
copies of Confidential Information to the extent necessary for legal or
regulatory compliance, or to the extent necessary to exercise its rights and
privileges under this Agreement.
8.7
No Implied Rights

As between the Receiving Party and the Disclosing Party, the Confidential
Information of the Disclosing Party will be and remain the property of the
Disclosing Party, and the Receiving Party will not have any license or other
proprietary rights in the Confidential Information of the Disclosing Party or
have or assert any lien on that Confidential Information. Nothing contained in
this Agreement will be construed as obligating a Party to disclose its
Confidential Information to the other Party.
8.8
Securities Laws

Each Party acknowledges that it is aware that securities Laws prohibit any
person who has received material, non-public information about a company from
purchasing or selling securities of such company or from communicating such
information to any person while such information is non-public under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. Each Party agrees to comply with all such
Laws, and shall advise its agents who perform Services in accordance with this
Agreement of such Laws.
8.9
Public Disclosures

Subject to Section 8.4, including with respect to any filing obligations with
the United States Securities and Exchange Commission, without the written
consent of the other Party, neither Party may make or issue any public
announcement, media release, advertisement, or promotional materials that refer
to the other Party, to this Agreement, or to the subject matter of this
Agreement except that Customer agrees that Supplier may make or issue marketing
materials that refer to Customer (“Marketing Materials”). Customer grants to
Supplier a limited, non-exclusive, perpetual, worldwide, irrevocable right to
use Customer’s name and trademark as part of such Marketing Materials; provided
that references to Customer and any use of its name or trademark will be
truthful and not misleading and will be made in a manner that is not intended to
or reasonably likely to harm or disparage Customer or any Affiliate thereof or
any of their reputation or goodwill.
9.
INTELLECTUAL PROPERTY RIGHTS



9.1Independent IP
As between the Parties, each Party will have and retain all of its right, title,
and interest in and to its Independent IP (which in the case of Customer is
referred to herein as “Customer Independent IP” and in the case of Supplier is
referred to herein as “Supplier Independent IP”), subject to any rights and
licenses expressly granted by such Party under the Agreement. The applications
related to Services identified as both “Custom” and exclusive to Customer on the
sub-schedules under Schedule


Services Agreement
General Terms and Conditions
Page 19

--------------------------------------------------------------------------------




A-1 (Technical Services) are Customer Independent IP and all other applications
identified as “custom” are Supplier Independent IP.


(a)
Customer grants Supplier a limited, nonexclusive, non-transferable, no-charge
license during the Term to use, operate, or copy the Customer Independent IP in
accordance with this Agreement solely for the purpose of providing the Services
to Customer.

(b)
Supplier grants Customer a limited, nonexclusive, non-transferable, no-charge
license during the Term for the Service Recipients to use the Supplier
Independent IP in accordance with this Agreement solely for the purpose of
receiving the Services.



9.2
Work Product; Developed Material

Subject to Section 9.3 and except as otherwise expressly agreed in writing by
the Parties and subject to the rights and licenses granted herein, Supplier will
own all Intellectual Property Rights in, and have the sole right to all work
product (including all inventions, processes, templates, designs, reports,
recommendations, analyses, software, code or algorithms, documentation, and
data) created by or on behalf of Supplier (including, jointly with Customer) in
the performance of this Agreement (collectively, “Developed Material”), subject
to Customer’s ownership of any Customer Independent IP incorporated therein;
provided that any such work product that consists of software, code or
algorithms that is created without (a) the substantial participation of
personnel exclusively dedicated to providing Services to the Service Recipients,
(b) the substantial participation of personnel in the course of providing
Services under this Agreement, and (c) without the Service Recipient’s
substantial participation shall be Supplier Independent IP and not Developed
Material. Customer grants to Supplier a perpetual, nonexclusive, worldwide,
royalty free, irrevocable license to use, operate, copy, modify, create
derivative works of and sublicense any Customer Independent IP incorporated into
Developed Material in connection with Supplier’s business and operations;
provided, however, that with respect to any Developed Material incorporating
software, code or algorithms developed by Customer after the Effective Date that
is Customer’s Independent IP, Supplier’s license as to such Customer Independent
IP shall only be for use only in providing Services to Customer. Supplier hereby
grants to Customer a perpetual, nonexclusive, worldwide, royalty free,
irrevocable license for the Service Recipients and their third party service
providers to use, operate, copy, modify, create derivative works of and
sublicense any Developed Material; provided, however, that such license shall
permit the exercise of such rights solely in connection with the performance of
services for or receipt of services by the Service Recipients and the Customer
Licensees.
9.3
Deliverables

Any Deliverable created in the course of a Project performed for Customer under
this Agreement with respect to which Customer performs its payment obligations
hereunder, except as otherwise expressly agreed in writing by the Parties and
subject to the rights and licenses granted herein, shall be owned by Customer.
Customer hereby grants to Supplier a license as to such Deliverables (of the
same scope as set forth in Section 9.1(a)). Subject to the provisions of the
preceding sentence, Supplier hereby assigns all right, title, and interest,
including all Intellectual Property Rights therein, in and to such Deliverable
to Customer.






Services Agreement
General Terms and Conditions
Page 20

--------------------------------------------------------------------------------




9.4
Licenses Survive Bankruptcy

All licenses granted under or pursuant to this Agreement shall be deemed to be,
for the purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”), licenses to rights in “intellectual property” as defined
under the Bankruptcy Code.
9.5
Non-Interference

Nothing in this Agreement shall be deemed or construed to prevent Supplier from
providing services similar to the Services to others or carrying on its business
or developing for itself or others materials that are similar to or competitive
with those produced as a result of the Services provided that in so doing,
Supplier complies with its obligations to Customer under this Agreement
including under Sections 8 and 9 hereof. Nothing in this Agreement shall be
deemed or construed to prevent Customer from purchasing or obtaining services
similar to the goods or Services from third parties or from providing such goods
or services for itself.
9.6
Mental Impressions

“Mental Impressions” means general ideas, concepts, know-how, methodologies,
processes, technologies, algorithm, techniques, or skills which either Party,
individually or jointly, develops or discloses under this Agreement and which
are retained in the unaided memory of a Party’s and or any of its Affiliates’
personnel involved in performance of this Agreement without deliberately
memorizing such information for purposes of reuse. Each Party and its Affiliates
may use the Mental Impressions of their personnel in their business activities
provided that in doing so they do not: (a) breach their obligations under this
Agreement with respect to data privacy; (b) disclose Confidential Information of
the other Party in violation of the confidentiality obligations under this
Agreement; or (c) misappropriate or infringe the Intellectual Property Rights of
the other Party or third parties who have licensed or provided materials to the
other Party.


10.
TERM AND TERMINATION



10.1Term
The term of this Agreement will commence on the Effective Date and will
continue, unless terminated earlier pursuant to this Section 10, until the fifth
anniversary of the Effective Date (such period, the “Term”). On or before the
third anniversary of the Effective Date, Customer and Supplier shall enter into
good faith negotiations regarding an extension of the Agreement; provided,
however, that the foregoing will not limit Customer's right to engage in
negotiations with other potential service providers to provide the Services or
similar services or provide the Services for itself.
10.2
Termination by Customer

Customer may terminate this Agreement or an individual Service Category as of a
date specified in a written notice of termination given to Supplier as set forth
in the following circumstances:
(a)
For Breach.

(i)
Customer may terminate this Agreement if Supplier commits a material breach of
this Agreement and does not cure such material breach within forty-five (45)
days after the date Supplier receives written notice in reasonable detail of the
breach from Customer;

(ii)
Customer may terminate, in whole but not in part, a Service Category (but not
the Agreement as a whole) if Supplier commits a breach material to such Service
Category as a whole (which may include a Minimum Service Level Default on a
single CPI in such Service Category) if the adverse impact on one or more
Service Recipients’ businesses is significant to the Service Recipients’
businesses, taken as



Services Agreement
General Terms and Conditions
Page 21

--------------------------------------------------------------------------------




a whole (i.e., measured against all of the businesses of the Service Recipients
collectively), and does not cure such breach within forty-five (45) days after
the date Supplier receives written notice in reasonable detail of the breach
from Customer;
provided in each case, however, that this Subsection 10.2(a) will not give rise
to a termination right in respect of a Force Majeure Event affecting Supplier’s
performance unless such Force Majeure Event causes the breaches described above
to continue for more than thirty days;
(iii)
Customer may terminate the Oracle-related Services or Business
Intelligence-related Services as described in and in accordance with Section
2.9(a) or Section 2.9(c), respectively (but not other Services or this Agreement
as a whole); or

(iv)
Customer may terminate this Agreement if Supplier breaches Section 5.15(b) of
the Merger Agreement in any material respect or undergoes a Change of Control
where the acquirer or any direct or indirect parent of the acquirer (or any
subsidiary of any of the foregoing), at the time of the acquisition or
thereafter, would be in breach of Section 5.15(b) of the Merger Agreement if it
were a party thereto.

In case of termination of a Service Category pursuant to this Section 10.2(a),
the Base Charge for the period from and after the effective date of termination
of such Services [**] with respect to termination of this Agreement or any
Service Category under this Section 10.2(a).
(b)
Termination for Bankruptcy or Insolvency. Customer may terminate this Agreement
in the event Supplier becomes insolvent or unable to pay its debts as they come
due or enters into or files (or has filed or commenced against it that is not
dismissed within sixty (60) days) a petition, arrangement, application, action
or other proceeding seeking relief or protection from creditors under the
bankruptcy Laws or similar Laws of the United States or any state of the United
States. In such event Customer shall not be liable for any termination related
fees or liability with respect thereof.

(c)
Termination Without Cause. Customer may terminate, in whole but not in part, (i)
any individual Service Category (but not this Agreement) at any time by giving
not less than six months prior written notice to the Supplier. In the event of
any such termination of Service Categories under this Section 10.2(c), the Base
Charges with respect to such terminated Service Categories in year 4 and year 5
will be reduced by the Service Base Charge(s) for such Service Categories,
provided, however, that no reduction under this Section 10.2(c) will reduce the
Base Charges below the amounts specified in Section 2.1(a)(iii) of Schedule B
(Charges). Except as set forth in this Section 10.2(c), the Charges payable to
Supplier under this Agreement for the remainder of the Term shall otherwise
remain payable by Customer in accordance with the terms of this Agreement
without modification or abatement and there will be no other termination related
fees or liability, other than any Charges due for Disengagement Assistance.
Supplier will provide Disengagement Assistance for such terminated Services in
accordance with and subject to Section 10.4 below. This Section 10.2(c) does not
apply to Services terminated under Section 2.9-2.13 of this Agreement, in which
event Customer shall not be liable for any termination related fees or liability
with respect thereof, other than any Charges due for Disengagement Assistance;
provided, however, that the conversion services contemplated under Section 2.9
shall not be considered



                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
General Terms and Conditions
Page 22

--------------------------------------------------------------------------------




to be Disengagement Assistance and, accordingly, shall be provided for the
Charges stated therein.
(d)
Failure to Meet Service Levels. Customer may terminate, in whole but not in
part, any individual Service Category if there is a Minimum Service Level
Default of one or more

CPIs which impacts such Service Category in each of [**] or more Periods in any
[**] period. For the avoidance of doubt, a Service Category will be deemed to
have been impacted only to the extent that the level of failure to meet Service
Levels exceeds the Minimum Service Level Default threshold. As an example only,
with respect to SLA #1 set forth in Schedule A-5-1, if [**] occur in a Period
and [**] are not resolved within [**], then a Minimum Service Level Default will
be deemed to have occurred only as to the Service Category impacted by [**]. In
case of termination of any individual Service Category pursuant this Section
10.2(d), the Base Charges for the periods from and after the effective date of
termination of such Services will be [**]. Except as set forth in this Section
10.2(d), the Charges payable to Supplier under this Agreement for the remainder
of the Term shall otherwise remain payable by Customer in accordance with the
terms of this Agreement without modification or abatement and there will be no
other termination related fees or liability.


10.3Termination by Supplier
Supplier may terminate this Agreement as of a date specified in a written notice
of termination given to Customer in any of the following circumstances:
(a)
For Breach. Supplier may terminate for default if:

(i)
Customer does not pay any Charges in full when due and fails to cure such
payment default within 10 Business Days after the date Customer receives written
notice thereof; or



(ii)
Customer commits a material breach of this Agreement (other than failure to pay
any Charge when due covered by Section 10.3(a)(i) above) and Customer does not
cure such breach within forty-five (45) days after the date Customer receives
written notice in reasonable detail of the breach from Supplier; provided,
however, that this Section 10.3(a)(ii) will not give rise to a termination right
in respect of a Force Majeure Event affecting Customer’s performance unless such
Force Majeure Event causes the breach described above to continue for more than
thirty days.



Customer’s exercise of its right to withhold or pay into escrow, as the case may
be, disputed amounts in accordance with Section 11.2 of Schedule B shall not be
a “payment default” under Section 10.3(a)(i).
(b)
Termination for Bankruptcy or Insolvency. Supplier may terminate this Agreement
in the event Customer becomes insolvent or unable to pay its debts as they come
due or enters into or files (or has filed or commenced against it that is not
dismissed within sixty (60) days) a petition, arrangement, application, action
or other proceeding seeking relief or protection from creditors under the
bankruptcy Laws or similar Laws of the United States or any state of the United
States.



                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
General Terms and Conditions
Page 23

--------------------------------------------------------------------------------




(c)
Legal or Regulatory Reason.



(i)
Supplier may terminate the provision of any Service upon reasonable advance
written notice (with a reduction in Charges commensurate with the Service(s)
being

terminated as agreed to in good faith by the Parties as promptly as practicable
following such termination) under this Agreement if a change in any applicable
Law or PCI DSS, new Law or regulatory authority prohibits Supplier from
continuing to provide such Services (through no fault of Supplier or its
Subsidiaries or Subcontractors), and, to the extent that such prohibition
affects a majority of Services, Supplier may terminate the Agreement in whole
upon thirty (30) days prior written notice to Customer.


(ii)
If changes in Laws or PCI DSS including any new Laws (excluding Laws to the
extent related to taxes) have the effect of increasing the cost to Supplier of
providing a particular Service listed on Schedule B-1 (Base Charges) by more
than five percent (5%) on an annualized basis, in relation to the annual cost of
the particular Service prior to such change(s), as reasonably determined by
Supplier, Customer may agree to pay for its pro rata share of such increased
cost pursuant to a Change Order for a New Service. Customer’s pro rata share
will be determined by multiplying such increased costs to Supplier to provide
the Service to itself, Customer and its other service customers by a fraction,
the numerator of which represents Customer’s volume of the affected Service and
the denominator which represents the sum of Supplier’s own and its other
customers’ volumes of the affected Service (“Customer’s Share”). Supplier will
provide Customer and its designated accountants with supporting information
reasonably required by Customer to verify the accuracy of Supplier’s
determination of such change. Customer may, acting in good faith, submit any
objections with respect to Supplier’s determination of the increase of the costs
no later than fifteen Business Days following the day on which the notice of
such increase of the costs was delivered to Customer. Customer and Supplier
shall attempt to resolve the objections in good faith. In the event the
objections are not resolved within 30 days, either Party may refer any remaining
objections to an accounting firm, mutually acceptable to the Parties (the
“Accounting Firm”). Accounting Firm within 30 days will resolve such dispute by
determining the actual amount of Customer’s Share of the costs and such
determination will be final, binding and non-appealable by the Parties. Customer
will bear the fees and expenses of the accounting firm if the accounting firm’s
calculation is within 10% of the amount determined by Supplier and Supplier will
bear the costs and expenses of the Accounting Firm otherwise. If Customer does
not agree to pay for such increased cost, Supplier may terminate the affected
Service(s), and the termination shall be deemed to be a termination by Customer
without cause and shall be governed by Section 10.2(c).



10.4Disengagement Assistance


(a)
“Disengagement Assistance” means the reasonable and customary assistance and
cooperation to assist with the transition of Services from Supplier to Customer
or a successor provider of services in the event of a termination (other than by
Supplier under Section 10.3(a)(i)) or expiration of this Agreement or any
Services for any reason.





Services Agreement
General Terms and Conditions
Page 24

--------------------------------------------------------------------------------




(b)
Disengagement Assistance shall include the provision by Supplier, [**], of a
copy, in a format reasonably specified by Customer and agreed by Supplier, of
Customer’s data stored

on the Supplier’s IT Systems, it being understood that following the provision
of such data after Supplier’s obligation under Section 10.5(a) to provide the
applicable Services have ceased, the Supplier shall not be obligated under this
Agreement to store, maintain and preserve any such data. Disengagement
Assistance will also include the items mentioned in Schedule A-6 (Disengagement
Assistance). Supplier will cooperate in good faith with Customer’s development
of a detailed plan for delivery of Disengagement Assistance in a timely manner
and execute the plan in accordance with its terms.


(c)
All Disengagement Assistance in connection with a termination by Customer under
Section 10.2(b) or (c) or by Supplier under Section 10.3(b) or (c) will be
provided by Supplier to Customer [**]. All Disengagement Assistance in
connection with a termination by Supplier under Section 10.3(a) will be provided
by Supplier to Customer [**]. Supplier shall perform Disengagement Assistance in
connection with expiration of the Agreement or a termination by Customer under
Section 10.2(a) or (d) for [**]. Payment for Disengagement Services shall not
impact any of the other fees and payments payable under this Agreement.



(d)
Charges for Disengagement Assistance shall be invoiced by Supplier and shall be
paid by Customer in accordance with Schedule B (Charges). If this Agreement is
terminated pursuant to Section 10.3(a)(i) or Section 10.3(b), Customer shall
pre-pay Supplier’s [**] as a condition to providing Disengagement Assistance and
if at any time Supplier reasonably expects that the amount pre-paid by Customer
will be exceeded at any time before completion of the Disengagement Assistance,
Customer shall pre-pay [**] to complete the Disengagement Assistance as a
condition to completing the Disengagement Assistance.



10.5Other Obligations at Termination or Expiration.
(a)
As requested by Customer, Supplier shall continue to provide the Services
provided immediately prior to the expiration or termination of the Agreement to
the Service Recipients (including for the benefit of the Customer Licensees) on
a wind-down basis, consistent with Schedule A-6 and on the terms and conditions,
and for the Charges, set forth herein for up to eighteen (18) months following
termination or expiration of the Agreement; provided, however, that: (i) there
shall be no limitation on the application of RRCs or on the reduction or
elimination of Service Base Charges from the Base Charge to account for
terminated Services during such eighteen (18) month period; and (ii) Customer
shall use its reasonable best efforts to migrate and terminate the Services as
promptly as practicable.



(b)
Customer may elect to purchase (and Supplier hereby agrees to sell) any
equipment that is exclusively dedicated to the provision of Services to Customer
hereunder at Supplier’s net book value as of the effective date of purchase (as
established by reasonable evidence and calculated in accordance with standard
accounting rules).



(c)
Supplier shall have no obligation under this Section 10.5 if the reason for
termination of the Agreement was non-payment of undisputed Charges under Section
10.3(a)(i).





                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
General Terms and Conditions
Page 25

--------------------------------------------------------------------------------






10.6Effect of Termination or Expiration
Subject to Section 10.4 and 10.5, upon the termination or expiration of this
Agreement, the obligation of Supplier to provide or cause to be provided any
Service shall cease. In addition to any other payments required pursuant to this
Agreement, in the event of a termination of this Agreement, Supplier shall be
entitled to the immediate payment of, and Customer shall within ten (10)
Business Days pay to Supplier, all accrued amounts for Services, taxes and other
amounts due under this Agreement (including any amounts owed to third parties)
as of the date of termination or expiration.
11.
AUDITS AND RECORDS



Supplier’s obligation to perform audits related to the Services is set forth in
Schedule A-3-10 (Internal Audit).
12.
WARRANTIES



12.1Deliverables
Supplier warrants that each Deliverable produced by (or on behalf of) Supplier
under this Agreement will not, from the time of delivery to Customer and for
ninety (90) days following such delivery, deviate in a material respect from the
specifications and requirements for such Deliverable. If Customer notifies
Supplier in writing and reasonable detail of a breach of this warranty within
the period specified above, Supplier will use commercially reasonable efforts to
promptly correct and redeliver the affected Deliverable(s) at no additional
charge to Customer if correction is possible. If Supplier does not complete such
correction, and redelivery within a reasonable period of time, Supplier shall
refund the amounts paid by Customer for the affected Deliverable to the extent
so affected.
12.2
Viruses

Each Party warrants that it will not knowingly introduce a Virus into the other
Party’s systems or the systems used to provide the Services and that each Party
will exercise commercially reasonable efforts (consistent with Supplier’s
policies, practices and specifications) to prevent a Virus from being so
introduced. Each Party will inform the other Party of any known Virus in any
system used by either Party in the performance of this Agreement that the other
Party determines may materially interfere with the Services.
12.3
DISCLAIMER

EXCEPT AS SET FORTH IN THIS AGREEMENT, NONE OF THE PARTIES MAKES ANY WARRANTIES
WITH RESPECT TO THE SERVICES OR THE OTHER MATTERS CONTEMPLATED BY THIS AGREEMENT
AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. NEITHER PARTY MAKES ANY WARRANTY THAT THE IT SYSTEMS USED OR ANY
SERVICES PROVIDED HEREUNDER WILL BE UNINTERRUPTED OR ERROR-FREE.




Services Agreement
General Terms and Conditions
Page 26

--------------------------------------------------------------------------------




13.
INSURANCE

Without in any way limiting or expanding the Parties’ respective rights and
obligations under this Agreement, each Party agrees to maintain insurance
covering its obligations under this Agreement that is reasonable and customary
in light of the Services to be performed under this Agreement and that is in
amounts that are standard in its industry. Without limiting the foregoing, each
Party shall maintain at all times at least (1) Ten Million Dollars ($10,000,000)
of commercial general liability insurance (which may include umbrella
insurance), including coverage for bodily injury and property damage, (2) Twenty
Million Dollars ($20,000,000) in cyber-liability insurance, including privacy
breach response coverage and privacy/network security coverage and coverage for
services under this Agreement, to the extent coverage for such services is
commercially available at reasonable terms, and (3) Ten Million Dollars
($10,000,000) in fidelity insurance, with Supplier’s policy extending to theft
of Company property by Supplier’s employees. In addition, Supplier shall
maintain Twenty Million Dollars ($20,000,000) in professional liability
insurance, to the extent coverage for such services is commercially available at
reasonable terms. All insurance required to be maintained by a Party under this
Section shall meet the following requirements: (a) shall be underwritten on a
U.S. policy by one or more insurance carriers that are listed in Best’s
Insurance Reports as having a Financial Strength Rating of at least A‑ and as
being in a Financial Size Category of at least VII; (b) with respect to the
commercial general liability insurance described above, each Party’s policy
shall name the other Party as an additional insured and shall provide for
severability of interests; and (c) must waive the insurer’s rights of
subrogation against the other Party and provide insurance that is primary and
non-contributory with other insurance to the degree allowable for each Party’s
insurers. Each Party shall give notice to the other Party at least thirty (30)
days before any insurance that it is required to maintain under this Section is
canceled or materially changed before its expiration date. Upon execution of
this Agreement, each Party shall provide the other Party certificates of
insurance evidencing all insurance required to be maintained under this Section.
Customer shall send all certificates of insurance and notices as to the
insurance it is required to maintain under this Section to: SUPERVALU INC.,
Attn: Records Center-COI, 250 E. Parkcenter Blvd., Boise, ID 83706 with an
electronic copy sent to Insurance.Certificates@supervalu.com.
14.
INDEMNIFICATION



14.1Indemnification by Customer
Customer will indemnify, defend and hold harmless Supplier, its Subsidiaries,
Affiliates, the respective officers, directors, employees, Supplier Personnel,
Subcontractors, agents and representatives of Supplier, Subsidiaries and its
Affiliates, and the successors and permitted assigns of the foregoing
(collectively, “Supplier Indemnitees”), from any and all Losses to the extent
such Losses arise from, in connection with, or based on an allegation of, any of
the following:
(a)
Any Claim based on allegations that, if true, would constitute a breach of
Customer’s or any of its Subsidiaries’ and Affiliates’ or any other Service
Recipient’s respective obligations under Section 8 (Confidentiality);



(b)
Any Claim that the Services provided by Supplier to Customer as part of this
Agreement constitutes a breach or violation of any terms of any third-party
Customer Resources, including any Claim arising out of the failure to obtain any
Required Consents that it is the responsibility of Customer to obtain but
excluding any Claim based on the use of Customer Resources by Supplier in
violation of any license terms or restrictions under Section 6.2(b) above;





Services Agreement
General Terms and Conditions
Page 27

--------------------------------------------------------------------------------




(c)
Any Claim that Customer Independent IP provided by Customer to Supplier as part
of this Agreement which Customer Independent IP was not in existence as of the
Effective Date constitutes an infringement or misappropriation of any third
party’s Intellectual Property Rights, except to the extent caused by the
modification, misuse or improper combination with other products by Supplier,
not authorized by Customer, of such Customer Independent IP;



(d)
Any Claim for death or bodily injury, or the damage, loss or destruction of real
or tangible personal property (including employees of Customer and Supplier and
their respective subcontractors) alleged to have been caused by the conduct of
Customer or its Affiliates or their respective employees or independent
contractors;



(e)
Any Claim based on allegations of intentional tort, willful misconduct
(including willful breach of contract), unlawful conduct, or negligence of
Customer (or any entity or person for which Customer is responsible); and



(f)
Without limiting the foregoing (a) through (e), any other Claims arising out of
the performance of this Agreement or the provision or receipt of Services
pursuant to this Agreement regardless of the legal theory asserted (other than
Claims for which and to the extent that Supplier would have liability under
Section 14.2, including Section 14.2(e)).

provided, however, that in no event will Customer be obligated to indemnify any
Supplier Indemnitees for Claims for which Supplier was obligated to indemnify
Customer under the Separation Agreement or the Merger Agreement.
14.2
Indemnification by Supplier



Supplier will indemnify, defend and hold harmless Customer, its Affiliates and
their respective officers, directors, employees, agents and representatives
(collectively, “Customer Indemnitees”), from any and all Losses to the extent
arising from, in connection with, or based upon any of the following:
(a)
Any Claim based on allegations that, if true, would constitute a breach of
Supplier's or any of its Subsidiaries’ and Affiliates’ or Subcontractor's
respective obligations under Section 8 (Confidentiality) (it being understood
that any breach of Section 7 (Data Security and Protection) shall not be deemed
in itself to be a breach of Section 8 (Confidentiality));



(b)
Any Claim that the Services provided by Supplier to Customer as part of this
Agreement constitutes a breach or violation of any terms of any third-party
resources used by Supplier to perform the Services, including any Claim arising
out of the failure to obtain any Required Consents that it is the responsibility
of Supplier to obtain;



(c)
Any Claim for death or bodily injury, or the damage, loss or destruction of real
or tangible personal property (including employees of Customer and Supplier and
their respective subcontractors) alleged to have been caused by willful
misconduct or negligence on the part of the Supplier or its Subsidiaries,
Affiliates' or Subcontractors or their respective employees or independent
contractors;



(d)
Any Claim that the Supplier Independent IP or Developed Materials (excluding any
incorporated Customer Independent IP that was created after the Effective Date)
provided



Services Agreement
General Terms and Conditions
Page 28

--------------------------------------------------------------------------------




by Supplier to Customer as part of this Agreement constitutes an infringement or
misappropriation of any third party’s Intellectual Property Rights, except to
the extent caused by the modification, misuse or improper combination with other
products by Customer, not authorized by Supplier, of such Supplier Independent
IP; and


(e)
Any Claim arising from Supplier’s willful misconduct or negligence with respect
to the provision of Services, breach of this Agreement or failure to comply with
Applicable Law.

 
provided, however, that in no event will Customer be obligated to indemnify any
Supplier Indemnitees for Claims for which Supplier was obligated to indemnify
Customer under the Separation Agreement or the Merger Agreement.


14.3
Indemnification Procedures



The Party seeking to be indemnified and defended under this Section 14
(Indemnification) (“Indemnitee”) shall give the Party providing the indemnity
(“Indemnitor”) prompt written notice of any Claim for which the Indemnitee is
seeking indemnification and defense under this Section 14 and shall provide
Indemnitor with such information with respect thereto as the Indemnitor may
reasonably request; provided, however, that the Indemnitee’s failure to give the
Indemnitor prompt notice shall not reduce the Indemnitor’s obligations under
this Section 14 except to the extent the Indemnitor is actually and materially
prejudiced thereby. For any Claim as to which indemnification and defense is
sought by the Indemnitee under this Section 14, Indemnitor shall have the right,
upon written notice to Indemnitee within thirty (30) days of receipt of notice
from Indemnitee of a Claim, to assume the defense thereof at the expense of
Indemnitor with counsel selected by Indemnitor and reasonably satisfactory to
Indemnitee. Indemnitor will not settle or compromise or consent to the entry of
any judgment with respect to any such Claim without Indemnitee’s written consent
unless the settlement, compromise or judgment includes a full, unconditional and
final release of all Claims against Indemnitee, does not admit fault or
liability on the part of Indemnitee or involve any finding or admission of
wrongdoing by Indemnitee and does not impose any obligations on (other than the
payment of money which is made by Indemnitor on behalf of Indemnitee), or is
prejudicial to, to the Indemnitee, without the prior consent of Indemnitee;
provided, further, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the reasonable judgment
of Indemnitee for the same counsel to represent both the Indemnitor and the
Indemnitee, then the Indemnitee shall be entitled to retain one firm or counsel
in each jurisdiction for which the Indemnitee determines counsel is required, at
the cost and expense of the Indemnitor. If an Indemnitor fails or neglects to
defend a Claim in breach of its defense obligations under this Section following
written notice from Indemnitee of such failure, Indemnitee may defend it. The
Indemnitee shall cooperate in all reasonable respects with the Indemnitor, at
the Indemnitor’s expense, in the investigation, trial and defense of the Claim
and any appearance arising therefrom. Such cooperation shall include, without
limitation, the making of statements and affidavits, attendance at hearings and
trials, production of documents, assistance in securing and giving evidence and
obtaining the attendance of witnesses. The Indemnitee will not be required to
waive its attorney-client or other privileges. The Indemnitee will at all times
have the right, at its own expense, to participate in the defense of any Claim
for which it has sought indemnification and defense from the Indemnitor under
this Section 14 and any appeal arising therefrom.


Services Agreement
General Terms and Conditions
Page 29

--------------------------------------------------------------------------------




15.
LIABILITY



15.1Limitation of Liability and Exclusions


(a)
Neither Party shall be liable to the other Party for any lost profits, loss of
business or other consequential, special, incidental, or indirect damages, even
if it has been advised of the possibility of such damages, except that, subject
to Section 15.1(b), consequential and incidental damages may apply in connection
with third party Claims that are subject to a Party’s indemnification
obligations under Section 14 (Indemnification), breach of Section 8
(Confidentiality) (it being understood that any breach of Section 7 (Data
Security and Protection) shall not be deemed in itself to be a breach of Section
8 (Confidentiality)) and nothing in this Section 15.1 shall limit either Party’s
liability for willful misconduct.



(b)
Except in the case of fraud, willful misconduct, or willful and intentional
breach of this Agreement and Customer’s payment obligations for Charges under
the Agreement, each Party's total aggregate liability arising out of, resulting
from, or in connection with this Agreement and the Services, whether arising
under contract, tort, statute, or otherwise, will be limited to $30,000,000.



15.2Force Majeure


(a)
“Force Majeure Event” means any event beyond the reasonable control of a Party
that delays or prevents the Party, directly or indirectly, from performing its
obligations under this Agreement (other than payment obligations). Without
limiting the generality of the foregoing, a Force Majeure Event includes acts of
God, acts of a public enemy, acts of terrorism, acts of a nation or any state,
territory, province or other political division thereof, fires, floods,
epidemics, riots, theft, quarantine restrictions, freight embargoes, and
third-party telecommunications failures in each case that are beyond a Party’s
reasonable control. In the event that a Subcontractor to Supplier is subject to
a Force Majeure Event, Supplier may in turn also declare a Force Majeure Event
until such Subcontractor is able to recover.

  
(b)
Upon the occurrence of a Force Majeure Event, the affected Party will promptly
notify the other Party of the circumstances hindering its performance and of its
plans and efforts to implement a work-around, in which case the affected Party
will be excused from further performance or observance of the obligations so
affected for as long as the Force Majeure Event continues. Supplier shall not be
liable for any Losses whatsoever arising out of any interruption of Service or
delay or failure to perform its obligations under this Agreement that is due to
a Force Majeure Event and so long as Supplier met its obligations under this
Section 15.2(b). The affected Party will continue to use commercially reasonable
efforts to perform whenever and to whatever extent is possible and otherwise
comply with any disaster recovery and business continuity obligations set forth
in this Agreement. The affected Party will also notify the other Party promptly
when the Force Majeure Event has abated. Without limiting the generality of the
foregoing, if a Force Majeure Event affects the performance of the Services
under this Agreement, Supplier shall work to recover the affected Services and
allocate resources for such purpose with the same diligence and on no less
favorable a basis as it works to recover and allocates resources for the
recovery of services for itself, its Affiliates, and their respective customers
receiving services similar to Services.





Services Agreement
General Terms and Conditions
Page 30

--------------------------------------------------------------------------------




16.
DISPUTE RESOLUTION



16.1Disputes
Any controversy, claim or dispute of whatever nature arising between the Parties
with respect to this Agreement, including those arising out of or relating to
the breach, termination, enforceability, scope, validity, performance,
interpretation, or construction of this Agreement, whether such controversy,
claim, or dispute existed prior to or arises on or after the Effective Date (a
“Dispute”), shall be resolved as provided in this Section 16. This Section 16
shall continue in full force and effect despite the expiration, rescission or
termination of this Agreement. Each Party shall continue performing its
obligations under this Agreement during the pendency of any Dispute.
16.2Proceedings
Neither Party shall commence an arbitration proceeding pursuant to Section 16.3
below unless such Party first provides a written notice (a “Dispute Notice”) to
the other Party setting forth the nature of the Dispute and the Parties attempt
to resolve the Dispute informally as set forth in this Section 16.2. Promptly
following receipt of a Dispute Notice, each Party shall escalate the Dispute to
successively more senior-levels of executive within each Party’s organization
for resolution. Each Party shall use commercially reasonable efforts to make
such senior management or executives available to speak with (including by
telephone) his or her counterpart upon reasonable notice and at a reasonable
time in an effort to resolve the Dispute. If the Dispute is not resolved upon
the earlier of: (i) the exhaustion of the foregoing informal dispute resolution
procedures; or (ii) that date which is thirty (30) days after the Dispute
Notice, the Parties shall then attempt in good faith to resolve the Dispute by
mediation under the International Institute for Conflict Prevention and
Resolution (“CPR”) Mediation Procedure in effect at the time of the Dispute. If
the Parties cannot agree on the selection of a mediator, the mediator will be
selected in accordance with the CPR Mediation Procedure.


16.3Arbitration
If the Dispute has not been resolved as provided above in Section 16.2 within
sixty (60) days after receipt of the Dispute Notice, or if a Party fails to
participate in a mediation, then the Dispute shall be determined by binding
arbitration in Wilmington, Delaware. The arbitration shall be conducted in
accordance with such rules as may be agreed upon by the Parties, or failing
agreement within thirty (30) days after arbitration is demanded, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”) in effect at the time of the Dispute, subject to any modifications
contained in this Agreement. The Dispute shall be determined by one arbitrator,
except that if the Dispute involves an amount in excess of $1,000,000 (exclusive
of interest and costs), three arbitrators shall be appointed. Arbitrators will
be appointed in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Persons eligible to serve as arbitrators shall be
members of the AAA Large, Complex Case Panel or a CPR Panel of Distinguished
Neutrals, or who have professional credentials similar to those persons listed
on such AAA or CPR panels. The arbitrator(s) shall base the award on the
applicable Law and judicial precedent which would apply if the Dispute were
decided by a United States District Judge, and the arbitrator(s) shall have no
authority to render an award which is inconsistent therewith. The award shall be
in writing and include the findings of fact and conclusions of law upon which it
is based. Unless the Parties agree otherwise, discovery will be limited to an
exchange of directly relevant documents. Depositions will not be taken except as
needed in lieu of a live appearance or upon mutual agreement of the Parties. The
arbitrator(s) shall resolve any discovery disputes. The arbitrator(s) and
counsel of record will have the power of subpoena process as provided by Law.
The Parties knowingly and voluntarily waive their rights to have any Dispute
tried and adjudicated by a judge or a jury. The


Services Agreement
General Terms and Conditions
Page 31

--------------------------------------------------------------------------------




arbitration shall be governed by the substantive Laws of the State of Delaware,
without regard to conflicts-of-law rules, and by the arbitration Law of the
Federal Arbitration Act (Title 9, U.S. Code). Judgment upon the award rendered
may be entered in any court having jurisdiction. Notwithstanding the foregoing,
upon the application by either Party to a court for an order confirming,
modifying or vacating the award, the court shall have the power to review
whether, as a matter of Law based on the findings of fact determined by the
arbitrator(s), the award should be confirmed, modified or vacated in order to
correct any errors of law made by the arbitrator(s). In order to effectuate such
judicial review limited to issues of law, the Parties agree (and shall stipulate
to the court) that the findings of fact made by the arbitrator(s) shall be final
and binding on the Parties and shall serve as the facts to be submitted to and
relied upon by the court in determining the extent to which the award should be
confirmed, modified or vacated. Except as otherwise required by Law, the Parties
and the arbitrator(s) agree to keep confidential and not disclose to third
parties any information or documents obtained in connection with the arbitration
process, including the resolution of the Dispute; provided, however, that (i)
this restriction will not apply to information that is not “Confidential
Information” under Section 8.3; (ii) disclosures that are permitted under
Section 8.4 shall not be a breach of this sentence; and (iii) disclosures
permitted under Section 8.2 shall be permitted with respect to such information
and documents. If either Party fails to proceed with arbitration as provided in
this Agreement, or unsuccessfully seeks to stay the arbitration, or fails to
comply with the arbitration award, or is unsuccessful in vacating or modifying
the award pursuant to a petition or application for judicial review, the other
Party shall be entitled to be awarded costs, including reasonable attorney’s
fees, paid or incurred in successfully compelling such arbitration or defending
against the attempt to stay, vacate or modify such arbitration award and/or
successfully defending or enforcing the award.
16.4
Remedies

Each Party hereby waives any and all rights it may have to receive exemplary or
punitive damages with respect to any Claim it may have against the other Party,
it being agreed that no Party shall be entitled to receive money damages in
excess of its actual compensatory damages, notwithstanding any contrary
provision contained in this Agreement or otherwise. The Parties recognize that
certain business relationships could give rise to the need for one or more of
the Parties to commence judicial proceedings to seek emergency, provisional or
summary relief. Immediately following the issuance of any such relief, the
Parties agree to the stay of any judicial proceedings pending mediation or
arbitration of all underlying claims between the Parties.
16.5
Governing Law

The interpretation and construction of this Agreement, all performance under
this Agreement, and all claims relating to, or arising out of, this Agreement or
its breach, whether actionable under contract, tort, or otherwise, will be
governed by the substantive Laws of the State of Delaware, U.S.A., except for
any choice‑of‑law principles that would result in the application of the Laws of
another jurisdiction.
16.6
Jurisdiction and Venue

Subject to the provisions of this Section 16 (Dispute Resolution), for any
litigation arising out of or relating to this Agreement or the transactions and
relationships contemplated by this Agreement, regardless of the form of action
or the Party that initiates it, the Parties irrevocably and unconditionally
submit to the exclusive jurisdiction and venue in the Delaware Court of Chancery
in and for New Castle County, or in the event (but only in the event) that such
Delaware Court of Chancery does not have subject matter jurisdiction over such
dispute, the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does


Services Agreement
General Terms and Conditions
Page 32

--------------------------------------------------------------------------------




not have jurisdiction over such dispute, any Delaware State court sitting in New
Castle County, in the event any dispute (whether in contract, tort or otherwise)
arises out of this Agreement or the transactions contemplated hereby. The
Parties irrevocably and unconditionally waive any objection to the laying of
venue of any proceeding arising out of or relating to this Agreement in the any
such court. The Parties further consent to the jurisdiction of any state or
federal court with subject matter jurisdiction located within a district that
encompasses assets of a Party against whom a judgment (or award) has been
rendered for the enforcement of the judgment (or award) against the assets of
such Party.
17.
MISCELLANEOUS



17.1Waiver
No failure or delay by a Party in exercising any right, power or remedy will
operate as a waiver of that right, power or remedy, and no waiver will be
effective unless it is in writing and signed by an authorized representative of
the waiving Party. If a Party waives any right, power or remedy, the waiver will
not waive any successive or other right, power or remedy that Party may have.
17.2
Certain Equitable Remedies; Remedies Cumulative

Notwithstanding anything to the contrary contained in this Agreement or under
Law, each Party specifically understands and agrees that any breach or
threatened breach of Section 7 (Data Security and Protection), Section 8
(Confidentiality) and Section 9 (Intellectual Property) by a Party, will result
in irreparable injury to the non-breaching Party, that the remedy at law alone
will be an inadequate remedy for such breach or threatened breach and that, in
addition to any other remedy for such breach or threatened breach, the
non-breaching Party or Parties shall be entitled to enforce the specific
performance of this Agreement through both temporary and permanent injunctive
relief, without the necessity of proving actual damages, and without limitation
of the rights to recover such damages. All remedies provided in this Agreement
are cumulative and in addition to and not in lieu of any other remedies
available to a Party under this Agreement, at law, or in equity.
17.3
Assignment

Subject to Section 17.4, neither this Agreement nor any of the rights,
interests, or obligations hereunder shall be assigned by either Party (whether
by operation of law or otherwise) without the prior written consent of the other
Party, except that Supplier may assign this Agreement to an Affiliate (provided
that no such assignment shall relieve Supplier of its obligations hereunder) or
to a successor by merger, consolidation or similar transaction or an acquiror
(including an Affiliate to be spun off or split off from Supplier) of all or
substantially all of its assets or of all or substantially all of the assets of
the Supplier’s wholesale and professional services businesses ( provided that
the requirements in clauses (i) through (iv) of Section 17.4 are met). For the
avoidance of doubt, a change of control in the equity ownership of either Party
will not be considered to be an assignment for purposes of this Section 17.3.
17.4
Permitted Assignment

Each Party, after having given prior written notice to the other Party, may
assign all of its rights, interest and obligations (but, in each case, not a
part thereof) under this Agreement to the acquirer of all or a substantial
portion of all of its assets (or all or substantially all of the assets of its
wholesale business, in the case of Supplier), or to a successor entity in a
merger or similar transaction, in its sole discretion and without the other
Party’s consent; provided that the transferee: (i) agrees to be bound by the
terms of this Agreement; (ii) is not engaged in any material litigation with the
other Party; (iii) has not been declared insolvent, or is not the subject of any
proceedings or application related to its winding up, liquidation,
administration, receivership, administrative receivership,


Services Agreement
General Terms and Conditions
Page 33

--------------------------------------------------------------------------------




bankruptcy or other similar proceedings; (iv) possesses creditworthiness and
business reputation sufficient to perform the obligations of the assigning
Party. For the avoidance of doubt and without limiting the application of any
other provision of this Agreement, in the event of any such assignment by
Customer, Section 2.2 of Schedule B (Charges) shall apply to any increase in the
volume of Services resulting from the assignment and Section 3.6 shall apply in
the event of any Enhancements or New Services (individually or in the aggregate)
to the Services to be provided under this Agreement including the cost for
Supplier to provide the Services.
17.5
Notices

All notices, requests and demands, other than routine communications under this
Agreement, shall be in writing and shall be deemed to have been duly given when
sent (a) by certified or registered mail, return receipt requested, with postage
prepaid, (b) by a nationally-recognized express courier for delivery within two
Business Days, with delivery charges prepaid, or (c) in case expressly
authorized in this Agreement, by email of a PDF document (with confirmation of
transmission). Notices shall be sent to the Parties at the following addresses:
In the case of Customer:
Moran Foods, LLC
Attn: Legal Department
100 Corporate Office Dr.
Earth City, Missouri 63045


In the case of Supplier:
SUPERVALU INC.             and an additional electronic copy sent to:
Attn: Legal Department            Legal.Notices@supervalu.com
11840 Valley View Road
Eden Prairie, Minnesota 55344
Notices shall be deemed given as of the date such notice is postmarked, if sent
by certified mail, is placed with an express courier, if sent by express
courier, or on the date sent by e-mail. If the last day for giving any notice or
taking any action required or permitted under this Agreement would otherwise
fall on a Saturday, Sunday, or legal holiday, that last day shall be postponed
until the next legal Business Day. Either Party may from time to time change the
individual(s) to receive notices under this Section and its address for
notification purposes by giving the other prior written notice of the new
individual(s) and address and the date upon which the change will become
effective.
17.6
Interpretation

(a)
Unless otherwise indicated, section references are to sections of the document
in which the reference is contained. References to numbered (or lettered)
sections will be deemed to also refer to and include all subsections of the
referenced section.

(b)
The section headings in this Agreement are intended to be for reference purposes
only and shall in no way be construed to modify or restrict any of the terms or
provisions of this Agreement.

(c)
This Agreement will be deemed to have been written by both Parties.

(d)
Unless the context requires otherwise, (i) “including” (and any of its
derivative forms) means including but not limited to, (ii) “may” means has the
right, but not the obligation to do something and “may not” means does not have
the right to do something, (iii) “will” and “shall” are expressions of command,
not merely expressions of future intent or expectation,



Services Agreement
General Terms and Conditions
Page 34

--------------------------------------------------------------------------------




(iv) “supplier” means any provider of goods and services or other third party
not controlled by Supplier, (v) “written” or “in writing” is used for emphasis
in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in this Agreement in those and
other circumstances, (vi) use of the singular imports the plural and vice versa,
and (vii) use of a specific gender imports the other gender(s).


17.7Order of Precedence
In the event of a conflict between these GENERAL TERMS AND CONDITIONS and the
documents comprising this Agreement on the one hand, and the Separation
Agreement or the Merger Agreement on the other hand, the terms and conditions
set forth in the Merger Agreement or Separation Agreement, respectively, shall
prevail. In the event of a conflict between the documents comprising this
Agreement, the terms and conditions set forth in these GENERAL TERMS AND
CONDITIONS shall prevail; provided, however, that a Project Order may amend or
override these GENERAL TERMS AND CONDITIONS if the Project Order specifically
identifies the provision(s) of these GENERAL TERMS AND CONDITIONS that the
Parties intend to amend or override.
17.8
Severability

If any provision of this Agreement is held invalid, void, or unenforceable by a
court with jurisdiction over the Parties, such provision will be severed from
this Agreement, and the remainder of this Agreement will remain in full force
and effect. Upon such determination, the Parties shall negotiate in good faith
in an effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.
17.9
Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original, but all of which will together constitute one and
the same agreement.
17.10
Third Party Beneficiaries

This Agreement is entered into solely between Customer and Supplier and, except
for the Parties’ indemnification obligations under Section 14 (Indemnification),
will not be deemed to create any rights in any third parties or to create any
obligations of either Customer or Supplier to any third parties.
17.11
Contract Amendments and Modifications

Any printed terms and conditions varying from this Agreement on any order,
invoice form, or written notification from either Party will not be effective or
binding on the other Party. This Agreement may be amended or modified solely in
a writing signed by an authorized representative of each Party.
17.12
Survival

Any provision of this Agreement that contemplates or governs performance or
observance subsequent to its termination or expiration will survive the
expiration or termination of this Agreement for any reason.
17.13
Entire Agreement

This Agreement (consisting of the signature page, these GENERAL TERMS AND
CONDITIONS, the attached GLOSSARY, any Schedules and Exhibits referred to herein
and attached hereto, and any Project Order(s) referencing this Agreement)
constitutes the entire agreement between the Parties with respect to its subject
matter and merges, integrates and supersedes all prior and contemporaneous
agreements and understandings between the Parties, whether written or oral,
concerning its subject matter.
[End of General Terms and Condition]


Services Agreement
General Terms and Conditions
Page 35

--------------------------------------------------------------------------------





GLOSSARY
The following capitalized terms, when used in the Agreement, will have the
meanings given below.
Defined Term
Meaning
“AAA”
The American Arbitration Association.
“ABL”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Accounting Firm”
Has the meaning given in Section 10.3(c) (Termination by Supplier) of the
GENERAL TERMS AND CONDITIONS.
“ACH”
Automated Clearing House.
“Active Employee”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Actor”
Has the meaning given in Section 1.2(j) (Organization) of Schedule A-1
(Technical Services).
“Actual Volume”
The actual volume of Service provided by Supplier to Customer as measured by
Supplier for those baseline volume categories set forth in Schedule B-2 (Monthly
Baselines).
“AD&D”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“ADA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Additional Resource Charge” or “ARC”
Each of the additional resource charges set forth in Schedule B-3 (Rate Card).
“Affiliate”
With respect to an entity, any other entity or person that, now or in the
future, either directly or through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity.
“Agreement”
The Services Agreement by and between Customer and Supplier. The Agreement
consists of a signature document, plus the attached GENERAL TERMS AND
CONDITIONS, GLOSSARY, Schedules, Exhibits, and any Project Orders and Change
Orders executed during the Term.
“Annual Credit”
Has the meaning given in Section 4 (ANNUAL CREDIT) of Schedule B (Charges).
“AP or A/P”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“AR or A/R”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).



Services Agreement
Glossary
Page 1





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“ARS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Audit Services Fee”
Has the meaning given in Section 2.8 (Retail Store Audit Fees) of Schedule B
(Charges).
“AUP”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Bankruptcy Code”
Has the meaning given in Section 9.4 (Licenses Survive Bankruptcy) of the
GENERAL TERMS AND CONDITIONS.
“Base Charge”
Has the meaning given in Section 2.1 (Base Charge) of Schedule B (Charges).
“Baseline Volume”
The baseline volume for the Services for each of the categories set forth in
Schedule B-2 (Monthly Baselines).
“Benefits Portal”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“BI Conversion Fee”
Has the meaning given in Section 2.4(a) (Oracle Cloud Services; Business
Intelligence Software) of Schedule B (Charges).
“BI Hosting / Support Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-5 (Business
Intelligence Services). 
“BI Professional Services”
Has the meaning given in Section 1(d) (INTRODUCTION) of Schedule A-1-5 (Business
Intelligence Services). 
“BI Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-5 (Business
Intelligence Services). 
“BI Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-5 (Business
Intelligence Services). 
“BI Software Operating Guide”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-5 (Business
Intelligence Services). 
“BOD”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Business Critical Applications”
Has the meaning given in Section 2 (Disaster Recovery Services) of Schedule A-1
(Technical Services).



Services Agreement
Glossary
Page 2





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Business Day”
Whether or not captalized, means any day Monday through Friday, excluding
holidays observed by Supplier at its home office in Eden Prairie, Minnesota.
Unless otherwise agreed by the Parties, when there is a requirement that
something be performed within “X” Business Days of an event, it shall be
performed no later than the same time as such event, “X” Business Days later
(e.g., a response to a request made at 3 pm Central Time on Friday that requires
a 1 Business Day turnaround shall be provided by 3 pm Central Time on Monday).
“Business Material Adverse Effect”
Has the meaning given in the Merger Agreement.
“Calculation Roster Review”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“CAM”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Capex”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Chargeable Project”
Has the meaning given in Section 3.2(a) (Chargeable Projects) of Schedule B
(Charges).
“Cardholder Data”
Has the meaning given in Section 7.2(a) (PCI Compliance) of the GENERAL TERMS
AND CONDITIONS.
“Change”
Has the meaning given in Section 3.6 (Change Control Procedure) of the GENERAL
TERMS AND CONDITIONS.
“Change Control Procedure”
Has the meaning given in Section 3.6 (Change Control Procedure) of the GENERAL
TERMS AND CONDITIONS.
“Change of Control”
Has the meaning given to it in the Merger Agreement.
“Change Order”
The form of an Order documenting the terms of the Parties’ agreement regarding a
Change (including a New Service). The form of a Change Order is set forth on
Exhibit 4 (Change Order Form).
“Change Request”
A document requesting a Change.
“Chargeable Projects”
Has the meaning given in Section 3.2(a) (Chargeable Projects) of Schedule B
(Charges).
“Charges”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule B (Charges).



Services Agreement
Glossary
Page 3





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Claims”
Any demand, or any civil, criminal, administrative, or investigative claim,
action, or proceeding (including arbitration) asserted, commenced or threatened
against an entity or person by an unaffiliated third party; provided that for
the purposes of this definition, an employee of either Party is considered an
unaffiliated third party.
“CMS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“COLA”
Has the meaning given in Section 2.1(e) (COLA) of Schedule B (Charges).
“Compensation Tool”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Confidential Information”
Has the meaning given in Section 8.1 (“Confidential Information” Defined) of the
GENERAL TERMS AND CONDITIONS.
“Confidentiality Obligations”
Has the meaning given in Section 8.2 (Confidentiality Obligations) of the
GENERAL TERMS AND CONDITIONS.
“Contingent Worker”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Corp”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Coupon Processing Fee”
Has the meaning given in Section 2.7(a) (Miscellaneous Charges) of the Schedule
B (Charges).
“COTS”
Commercial off-the-shelf Software.
“Coupon Processing Fee”
Has the meaning given in Section 2.7(a) (Retained Third Party Fees;
Miscellaneous Charges) of Schedule B (Charges).
“Covered Employee”
Has the meaning given in Section 4.3(b) (Non-Hiring of Employees) of the GENERAL
TERMS AND CONDITIONS.
“Covered Population”
Personnel listed on Schedule A-2-9 (Covered Population Matrix).
“CPI-U”
The United States Consumer Price Index - All Urban Consumers, U.S. City Average,
All items, not seasonally adjusted, 1982-84=100 reference base, as published by
the United States Bureau of Labor Statistics.
“CPR”
Has the meaning given in Section 16.2 (Proceedings) of the GENERAL TERMS AND
CONDITIONS.
“CRM”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).



Services Agreement
Glossary
Page 4





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Customer”
Moran Foods, LLC
“Customer Equipment”
Equipment owned or leased by Customer to be made available to Supplier for use
in providing the Services.
“Customer Expense Account”
Has the meaning given in Section 5(b) (Charges) of the GENERAL TERMS AND
CONDITIONS.
“Customer Facilities”
Facilities owned or leased by Customer to be made available to Supplier for use
in providing the Services.
“Customer Indemnitees”
Has the meaning given in Section 14.2 (Indemnification by Supplier) of the
GENERAL TERMS AND CONDITIONS.
“Customer Independent IP”
Has the meaning given in Section 9.1 (Independent IP) of the GENERAL TERMS AND
CONDITIONS.
“Customer Licensee”
Has the meaning given in Section 2.2 (Use of the Services) of the GENERAL TERMS
AND CONDITIONS.
“Customer Resources”
Has the meaning given in Section 6.2(a) (Customer Facilities and Resources) of
the GENERAL TERMS AND CONDITIONS.
“Customer Responsibilities”
Has the meaning given in Section 6.1 (General) of the GENERAL TERMS AND
CONDITIONS.
“Customer Software”
Software owned or licensed by Customer to be made available to Supplier for use
in providing the Services.
“Customer’s Share”
Has the meaning given in Section 10.3(c) (Termination by Supplier) of the
GENERAL TERMS AND CONDITIONS.
“CVR”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“D&A”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“DC”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“DCRA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Dedicated Applications”
Has the meaning given in Section 5 (SUBSTITUTION) of Schedule B (Charges).
“Deliverable”
Any work product specifically identified as a ‘Deliverable’ in a Project Order.
“Dependent”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).



Services Agreement
Glossary
Page 5





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Depository Bank”
Has the meaning given in Section 5(b) (Charges) of the GENERAL TERMS AND
CONDITIONS.
“Developed Material”
Has the meaning given in Section 9.2 (Work Product; Developed Material) of the
GENERAL TERMS AND CONDITIONS.
“Disclosing Party”
Has the meaning given in Section 8.1 (“Confidential Information” Defined) of the
GENERAL TERMS AND CONDITIONS.
“Discount Rate”
Has the meaning given in Section 11.1 (Invoices) of Schedule B (Charges).
“Disengagement Assistance”
Has the meaning given in Section 10.4 (Disengagement Assistance) of the GENERAL
TERMS AND CONDITIONS.
“Dispute”
Has the meaning given in Section 16.1 (Disputes) of the GENERAL TERMS AND
CONDITIONS.
“Dispute Notice”
Has the meaning given in Section 16.2 (Proceedings) of the GENERAL TERMS AND
CONDITIONS.
“Diverse Suppliers”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“DR Services”
Has the meaning given in Section 2 (Disaster Recovery Services) of Schedule A-1
(Technical Services).
“DSD”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“EDI”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“EDW”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Effective Date”
The date on which the Agreement first takes effect, as set forth on its
signature page.
“Elements”
Has the meaning given in Section 1.2(j) (Organization) of Schedule A-1
(Technical Services).
“Employee”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Employee on Leave”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Enhancement”
Has the meaning given in Section 2.4 (Enhancements) of the GENERAL TERMS AND
CONDITIONS.



Services Agreement
Glossary
Page 6





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Equipment”
All machines and other hardware used in connection with the Services, including
all associated attachments, features, accessories and peripheral devices.
“Equipment Sourcing Services”
Has the meaning given in Section 2.6 (Purchase Order Fees) of Schedule B
(Charges).
“Event Charge”
Has the meaning given in Section 2.5 (Event Charges) of Schedule B (Charges).
“Excluded Services”
Has the meaning given in Section 2.1 (Scope of Services) of the GENERAL TERMS
AND CONDITIONS.
“Exempt Employee”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“F&A Project Work”
Has the meaning given in Section 3.1(a) (Pooled Projects) of Schedule B
(Charges).
“FA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Facilities Maintenance Desk (FMD)”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“Facilities Manager (FM)”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“Facilities Team”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“FAS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“FCS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“FHH Hosting / Support Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-7-1
(Finance and HR Application Hosting Services).
“FHH Professional Services”
Has the meaning given in Section 1(d) (INTRODUCTION) of Schedule A-1-7
-1(Finance and HR Application Hosting Services).
“FHH Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-7-1 (Finance
and HR Application Hosting Services).
“FHH Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-7
-1(Finance and HR Application Hosting Services).
“FH Professional Services”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-7 -1
(Finance and HR Application Services).



Services Agreement
Glossary
Page 7





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“FH Services”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-7 -1
(Finance and HR Application Services).
“FH Software”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-7 -1
(Finance and HR Application Services).
“FH Software Operating Guides”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-7 -1
(Finance and HR Application Services).
“FH Support Services”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-7 -1
(Finance and HR Application Services).
“FMLA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Force Majeure Event”
Has the meaning given in Section 15.2(a) (Force Majeure) of the GENERAL TERMS
AND CONDITIONS.
“FSA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Functions”
Functions, responsibilities, activities or tasks completed or to be completed by
a Party.
“GAAP”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Garnishment Fee”
Has the meaning given in Section 2.7(b) (Miscellaneous Charges) of Schedule B
(Charges).
“GL”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Governance”
Has the meaning given in Section 3.3 (Governance and Management) of the GENERAL
TERMS AND CONDITIONS.
“H&W”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Hard Discount Business”
Has the meaning given in Section 1.1(a) (Background and Purpose) of the GENERAL
TERMS AND CONDITIONS.
“HCM”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“HCRA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“HR”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“HR Manager”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).



Services Agreement
Glossary
Page 8





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“HR Project Work”
Has the meaning given in Section 3.1(a) (Pooled Projects) of Schedule B
(Charges).
“HR Self Service Portal”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“IBNR”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Indemnitee”
Has the meaning given in Section 14.3 (Indemnification Procedures) of the
GENERAL TERMS AND CONDITIONS.
“Indemnitor”
Has the meaning given in Section 14.3 (Indemnification Procedures) of the
GENERAL TERMS AND CONDITIONS.
“Independent IP”
Any material created prior to the Effective Date of the Agreement, or created
subsequently outside and independent of the Agreement, and that is made
available by a Party to the other Party in connection with this Agreement.
“Insolvency Event”
(a) the institution by or against Customer of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of Customer’s
debts; (b) Customer making an assignment for the benefit of creditors; (c)
Customer’s dissolution, winding up, liquidation, composition of its debts, or
ceasing to do business; (d) a circumstance where the Customer applies for,
seeks, consents to or acquiesces in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any portion of its
property; or (e) Customer’s action to authorize or effect any of the foregoing
actions.
“Intellectual Property Rights”
All intellectual and industrial property rights recognized in any jurisdiction,
including copyrights, mask work rights, moral rights, trade secrets, patent
rights, rights in inventions, trademarks, trade names, and service marks
(including applications for, and registrations, extensions, renewals, and
re-issuances of, the foregoing).
“IT”
Information technology.
“IT Change Management”
Supplier’s processes, procedures, and project plans for implementing changes to
IT Systems.
“IT Freeze Periods”
As designated by Supplier for each calendar year, those time periods within the
applicable calendar year that no changes shall be made to Supplier’s IT Systems,
other than in accordance exception process.
“IT Project Work”
Has the meaning given in Section 3.1(a) (Pooled Projects) of Schedule B
(Charges).



Services Agreement
Glossary
Page 9





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“IT Release Calendar”
Dates designated by application for completing upgrades and updates to Software
within a Party’s IT Systems.
“IT Systems”
Software, Equipment, and processes used in combination to perform Functions.
“IVR”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“JE”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Law”
Any statute, regulation, ordinance, rule, order, decree or governmental
requirement enacted, promulgated or imposed by any governmental authority at any
level (e.g., municipal, county, province, state or national).
“Learning Portal”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“License and Consent Costs”
Has the meaning given in Section 6.3 (Required Consents) of the GENERAL TERMS
AND CONDITIONS.
“LOA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Losses”
Means all losses, liabilities, damages, liens, and claims, and all related
costs, expenses, and other charges, including reasonable attorneys’ fees and
disbursements, costs of investigation, litigation, settlement, and judgment, and
any taxes, interest, fees, penalties and fines with respect to any of the
foregoing.
“LTD”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“LTI”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Manager”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Marketing Materials”
Has the meaning given in Section 8.9 (Public Disclosures) of the GENERAL TERMS
AND CONDITIONS.
“Master COA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“MCC”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Mental Impressions”
Has the meaning given in Section 9.6 (Mental Impressions) of the GENERAL TERMS
AND CONDITIONS.



Services Agreement
Glossary
Page 10





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Merger Agreement”
The Agreement and Plan of Merger by and among SMITH ACQUISITION CORP, SMITH
MERGER SUB CORP, Customer and Supplier, Customer dated October 16, 2016, as
amended from time to time.
“MICR”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Miscellaneous Services”
Has the meaning given in Section 1.1 (General) of Schedule A-4 (Miscellaneous
Services).
“MMH Hosting / Support Services”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-2
(Merchandising management Hosting Services).
“MMH Professional Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-2
(Merchandising management Hosting Services).
“MMH Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-2
(Merchandising management Hosting Services).
“MMH Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-2
(Merchandising management Hosting Services).
“MRKT Business Process Services”
Has the meaning given in Section 1(d) (INTRODUCTION) of Schedule A-1-3-1
(Marketing Services).
“MRKT Hosting / Support Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-3-1
(Marketing Services).
“MRKT Professional Services”
Has the meaning given in Section 1(e) (INTRODUCTION) of Schedule A-1-3-1
(Marketing Services).
“MRKT Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-3-1 (Marketing
Services).
“MRKT Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-3-1
(Marketing Services).
“MRKT Software Operating Guides”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-3-1
(Marketing Services).
“MRKT Hosting / Support Services”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-3-2
(Marketing Hosting Services).
“MRKT Professional Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-3-2
(Marketing Hosting Services).



Services Agreement
Glossary
Page 11





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“MRKT Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-3-2 (Marketing
Hosting Services).
“MRKT Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-3-2
(Marketing Hosting Services).
“MRO”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“MSS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“MUL”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“NCDPD”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“New Services”
Has the meaning given in Section 2.5 (New Services) of the GENERAL TERMS AND
CONDITIONS.
“Operating Guides”
Has the meaning given in Section 2 (Disaster Recovery Services) of Schedule A-1
(Technical Services).
“Oracle Cloud Services”
An Oracle-hosted set of applications covering core finance and human resource
business processes which will replace the current on premise Oracle EBS and
PeopleSoft 9.2 applications over time.
“Oracle Conversion Fee”
Has the meaning given in Section 2.4(a) (Oracle Cloud Services; Business
Intelligence Software) of Schedule B (Charges).
“OSHA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Out-of-Pocket Expenses”
Actual out-of-pocket expenses incurred by Supplier in connection with the
Services reimbursable under the Agreement.
“P&L”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“PA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Parties”
Collectively, Customer and Supplier.
“Participant”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Party”
Individually, either Customer or Supplier.



Services Agreement
Glossary
Page 12





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Pass-Through Expenses”
Has the meaning given to it in Section 2.7(c) of Schedule B (Charges).
“Payment”
Has the meaning given in Section 5(b) (Charges) of the GENERAL TERMS AND
CONDITIONS.
“PCI DSS”
Has the meaning given in Section 7.2(b) (PCI Compliance) of the GENERAL TERMS
AND CONDITIONS.
“Period”
One of the thirteen (13) fiscal periods into which each fiscal year of Supplier
is divided, according to Supplier's customs and practices.
“Personally Identifying Information”
An individual’s unencrypted computerized first and last name together with the
individual’s Social Security Number, Driver’s License Number, Financial Account
number, Passport information, or Protected Health Information or information
which applicable Law treats as personal information.
“PNT”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“PO”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Pooled Projects”
Has the meaning given in Section 3.1(a) (Pooled Projects) of Schedule B
(Charges).
“POS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“PPT”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Prime Suppliers”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“Process Documentation”
Has the meaning given in Section 2.14 (Process Documentation) of the GENERAL
TERMS AND CONDITIONS
“Project”
A discrete unit of discretionary, non-recurring work.
“Project Order”
The form of an order issued under the Agreement documenting the terms of the
Parties’ agreement regarding a Project to be performed by Supplier. The form of
a Project Order is set forth on Exhibit 1 (Project Order).
“Project Services”
Has the meaning given in Section 2.3 (Projects) of the GENERAL TERMS AND
CONDITIONS.
“Proposal”
Has the meaning given in Section 3.6(d) (Proposals) of the GENERAL TERMS AND
CONDITIONS.



Services Agreement
Glossary
Page 13





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“PTO”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Purchase Order Fees”
Has the meaning given in Section 2.6 (Purchase Order Fees) of Schedule B
(Charges).
“Purpose”
Has the meaning given in Section 8.2 (Confidentiality Obligations) of the
GENERAL TERMS AND CONDITIONS.
“QMCSO”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Rate Card”
The rate card set forth in Schedule B-3 (Rate Card), as the same may be updated
and modified by mutual written agreement of the Parties from time to time.
“Receiving Party”
Has the meaning given in Section 8.1(a) (“Confidential Information” Defined) of
the GENERAL TERMS AND CONDITIONS.
“Recruiting Portal”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Representatives”
Has the meaning given in Section 8.2 (Confidentiality Obligations) of the
GENERAL TERMS AND CONDITIONS.
“Request”
A request for a Change, New Services, or a Project, as the case may be.
“Request Log”
Has the meaning given in Section 3.6(f) (Request Tracking and Reporting) of the
GENERAL TERMS AND CONDITIONS.
“Required Consents”
Has the meaning given in Section 6.3 (Required Consents) of the GENERAL TERMS
AND CONDITIONS.
“RET”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Retail Ops Support”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“Retiree”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“RM Business Process Services”
Has the meaning given in Section 1(d) (INTRODUCTION) of Schedule A-1-4-1 (Retail
Management Services). 
“RM Hosting / Support Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-4-1 (Retail
Management Services). 
“RM Professional Services”
Has the meaning given in Section 1(e) (INTRODUCTION) of Schedule A-1-4-1 (Retail
Management Services). 



Services Agreement
Glossary
Page 14





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“RM Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-4-1 (Retail
Management Services). 
“RM Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-4-1 (Retail
Management Services). 
“RM Software Operating Guides”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-4-1 (Retail
Management Services). 
“RMD Hosted Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-6-2 (RMD
Hosting Services).
“RMD Hosting Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-6-2 (RMD
Hosting Services).
“RMD Hosting / Support Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-6-1 (RMD
Services).
“RMD Professional Services”
Has the meaning given in Section 1(d) (INTRODUCTION) of Schedule A-1-6-1 (RMD
Services).
“RMD Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-6-1 (RMD
Services).
“RMD Services Term for SLIM”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-6-1 (RMD
Services).
“RMD Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-6-1 (RMD
Services).
“RMD Software Operating Guides”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-6-1 (RMD
Services).
“RMH Hosting / Support Services”
Has the meaning given in Section 1(b) (INTRODUCTION) of Schedule A-1-4-2 (Retail
Management Hosting Services).
“RMH Professional Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-4-2 (Retail
Management Hosting Services).
“RMH Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-4-2 (Retail
Management Hosting Services).
“RMH Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-4-2 (Retail
Management Hosting Services).
“Roster Review”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).



Services Agreement
Glossary
Page 15





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“RTW”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Salaried Employee”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“SBC”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“SCM Business Processing Services”
Has the meaning given in Section 1(c) (INTRODUCTION) of Schedule A-1-1 (Supply
Chain Management Hosting Services).
“SCM Professional Services”
Has the meaning given in Section 1(d) (INTRODUCTION) of Schedule A-1-1 (Supply
Chain Management Hosting Services).
“SCM Services”
Has the meaning given in Section 1 (INTRODUCTION) of Schedule A-1-1 (Supply
Chain Management Hosting Services).
“SCM Software”
Has the meaning given in Section 1(a) (INTRODUCTION) of Schedule A-1-1 (Supply
Chain Management Hosting Services).
“SEC”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Separated Employee”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Separation”
Has the meaning given in Section 1.1(a) (Background and Purpose) of the GENERAL
TERMS AND CONDITIONS.
“Separation Agreement”
The Separation Agreement by and between Supervalu Inc. and Customer dated
[October] __, 2016, as amended from time to time.
“Services”
Has the meaning given in Section 2.1 (Scope of Services) of the GENERAL TERMS
AND CONDITIONS.
“Service Base Charge”
Has the meaning given in Section 10.2(a) (Termination by Customer) of the
GENERAL TERMS AND CONDITIONS.
“Service Category”
The Services to be performed in connection with the function described in a row
of the table set forth in Schedule B-1 (Base Charge); provided, however, that
each of the following shall be treated as a single Service Category: (i) Payroll
Services, Workforce Administration Services and HR Associate Contact Center
Services; and (ii) Supplier Diversity and Accounts Payable.



Services Agreement
Glossary
Page 16





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Service Delivery Environment”
Collectively, the Equipment, Software, systems, communications networks and
connectivity, facilities, and other infrastructure components owned, controlled,
or operated by Supplier (or its Subcontractors) and used by Supplier Personnel
in rendering the Services under the Agreement.
“Service Levels”
Has the meaning given in Section 3.1 (Time of Performance) of the GENERAL TERMS
AND CONDITIONS.
“Service Recipient”
Has the meaning given in Section 2.2 (Use of the Services) of the GENERAL TERMS
AND CONDITIONS.
“Service-Related Taxes”
Any sales, use, value added, services, consumption, excise, and other
transaction-based taxes assessed in respect of the Services or Supplier’s
charges for the Services excluding the taxes subject to Section 7.2 of Schedule
B (Charges) and excluding taxes on Supplier’s (or its Affiliates’ or
Subcontractors’) income.
“S&A”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“SMMs”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Software”
Program code and all supporting documentation, media, on-line help facilities
and tutorials, including updates, enhancements, modifications, releases and
derivatives works of any of them.
“SOX”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“SPDs”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Special Charges”
The expenses incurred by Supplier for any specialized equipment, software,
facilities and third party services Supplier must acquire in order to perform
the Project Services, as authorized by Customer in the applicable Project Order.
“STD”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Subcontractor”
Any third party to whom Supplier has subcontracted any Function(s) constituting
a part of the Services (including any Affiliate of a Subcontractor or other
entity to whom a Subcontractor further Subcontracts or otherwise sub-delegates
any of its Subcontracted duties or obligations).



Services Agreement
Glossary
Page 17





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Subsidiary”
With respect to either Party, any corporation, limited liability company, joint
venture or partnership of which such Party (a) beneficially owns, either
directly or indirectly, more than fifty percent (50%) of (i) the total combined
voting power of all classes of voting securities, (ii) the total combined equity
interests or (iii) the capital or profit interests, in the case of a
partnership, or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.
“Supervisor”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Supplier”
SUPERVALU INC. or its successor-in-interest or assign.
“Supplier Hourly Rates”
Has the meaning given in Section 3.2 (Chargeable Projects) of Schedule B
(Charges).
“Supplier Indemnitees”
Has the meaning given in Section 14.1 (Indemnification by Customer) of the
GENERAL TERMS AND CONDITIONS.
“Supplier Independent IP”
Has the meaning given in Section 9.1 (Independent IP) of the GENERAL TERMS AND
CONDITIONS.
“Supplier Personnel”
Has the meaning given in Section 4.1 (General Requirements for Supplier
Personnel) of the GENERAL TERMS AND CONDITIONS.
“Supplier Platforms”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).
“Supplier’s Fiscal Calendar”
Supplier’s 13-Period fiscal year, as published by Supplier on an annual basis.
“Taleo Services”
Has the meaning given in Section 2.13 (Transitional Use of Taleo) of the GENERAL
TERMS AND CONDITIONS
“Technical Services” or “TS”
Has the meaning given in Section 1.1 (General) of Schedule A-1 (Technical
Services).
“Term”
Has the meaning given in Section 10.1 (Term) of the GENERAL TERMS AND
CONDITIONS.
“Tier I”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“Tier II”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-4
(Miscellaneous Services).
“TPA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Transitional Claims Management Services”
Has the meaning given in Section 2.12 (Transitional Claims Management Services)
of the GENERAL TERMS AND CONDITIONS.



Services Agreement
Glossary
Page 18





                                        
                                                



--------------------------------------------------------------------------------




Defined Term
Meaning
“Transitional Finance and Accounting Services”
Has the meaning given in Section 2.10 (Finance and Accounting Services) of the
GENERAL TERMS AND CONDITIONS.
“Transitional Miscellaneous Services”
Has the meaning given in Section 2.11 (Transitional Miscellaneous Services) of
the GENERAL TERMS AND CONDITIONS.
“Travel Expenses”
Has the meaning given in Section 5 (Travel Expenses) of Schedule B (Charges).
“TRecs”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“UCC”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“UDA”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“Value Chain Processes” or “Processes”
Has the meaning given in Section 1.2(j) (Organization) of Schedule A-1
(Technical Services).
“Virus”
Software code that is: (i) program code or programming instruction(s) or set(s)
of instructions intentionally designed to disrupt, disable, harm, interfere with
or otherwise adversely affect computer programs, data files or operations
(excluding software keys); or (ii) other code typically described as a virus,
Trojan horse, worm, back door or other type of harmful code.
“Volume Limitations”
Has the meaning given in Section 9 (Volume Limitations) of Schedule B (Charges).
“WAS”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-3 (Finance and
Accounting Services).
“WC”
Has the meaning given in Section 1.2 (Definitions) of Schedule A-2 (HR
Services).





Services Agreement
Glossary
Page 19





                                        
                                                



--------------------------------------------------------------------------------





SCHEDULE A-1
TECHNICAL SERVICES


[**]










Services Agreement
Schedule A-1
Page A-1-1


** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.



                                        






--------------------------------------------------------------------------------





SCHEDULE A-2
HR SERVICES


[**]








Services Agreement
Schedule A-2
Page A-2-1


** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.






--------------------------------------------------------------------------------





SCHEDULE A-3
FINANCE AND ACCOUNTING SERVICES


[**]








Services Agreement
Schedule A-3
Page A-3-1


** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.








--------------------------------------------------------------------------------





SCHEDULE A-4


MISCELLANEOUS SERVICES


[**]








Services Agreement
Schedule A-4
Page A-4-1


** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.








--------------------------------------------------------------------------------





Schedule A-5


SERVICE LEVEL AGREEMENTS


[**]








Services Agreement
Schedule A-5
Page A-5-1


** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.








--------------------------------------------------------------------------------





SCHEDULE A-6
DISENGAGEMENT ASSISTANCE


[**]








Services Agreement
Schedule A-6
Page A-6-1


** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.






--------------------------------------------------------------------------------





SCHEDULE B


CHARGES


1.
Introduction

With reference to Section 5 (Charges) of the GENERAL TERMS AND CONDITIONS of the
Agreement, this Schedule  B (which includes the following attached
sub-schedules: Schedule B-1 (Service Base Charge); Schedule B-2 (Monthly
Baselines); Schedule B-3 (Rate Card); Schedule B-4 (Pass Through Expenses);
Schedule B-5 (Purchase Order Fees); Schedule B-6 (Form of Invoice); Schedule B-7
(Supplier Hourly Rates); Schedule B-8 (Audits); Schedule B-9 (Oracle Migration
Plan and Acceptance Criteria); Schedule B-10 (Business Intelligence Software
Migration Plan and Acceptance Criteria); Schedule B-11 (Dedicated Applications);
and Schedule B-12 (IP/IT Expenses) describes (a) Customer’s payment
responsibilities under this Agreement and the methods for calculating the
charges, expenses, and any other amounts payable to Supplier for performing the
Services and fulfilling its other obligations under this Agreement and other
amounts payable to third parties in connection with this Agreement
(collectively, the “Charges”), and (b) the associated invoicing and payment
terms and procedures. On a monthly basis, the Charges for which Supplier may
invoice Customer and for which Customer will be responsible shall be calculated
as follows:
(i) the sum of:
(x) the Base Charge for the month as adjusted under Section 2.1 for certain
events with a recurring effect; and
(y) the sum of all non-recurring Charges (or in the case of RRCs, credits) for
the month as set forth in Sections 2.2 (Baseline Volumes and Changes--ARCs and
RRCs), 2.4(a) (Oracle Conversion Fee), 2.4(d) (BI Conversion Fee), 2.5 (Event
Charges), Section 2.6 (Purchase Order Fees), 2.8 (Retail Store Audit Fees), 3
(Projects), 6 (Travel Expenses), and 7.1 (Service-Related Taxes) of this
Schedule B, and Section 3.6 (Change Control Procedure) of the GENERAL TERMS AND
CONDITIONS,
Less
(ii) any credit for which Customer is eligible in accordance with Section 4
until such credit has been expended and any Service Level Credit to which
Customer is entitled,
Subject to
(iii) Section 2.1(c) (Minimums)










Services Agreement
December 5, 2016
Schedule B
Page B-1










--------------------------------------------------------------------------------




2.
BASE charge



2.1
Base Charge



(a)
Base Charge and Up-front Payment. Beginning on the Effective Date and for each
month thereafter during the Term, Customer will be responsible for a monthly
recurring charge for the Services (such monthly amount, the “Base Charge”) in an
amount calculated in accordance with this Section 2.1. As further described in
Section 11, the Base Charge will be invoiced on a monthly basis, except that
that Customer shall prepay on the Effective Date an amount equal to thirty
million dollars ($30,000,000), which amount will be credited against the Base
Charge each month until such amount has been fully credited.



(b)
Calculation of Adjusted Base Charge. The Base Charge will be calculated as
follows:



(i)
The Base Charge will be two million five-hundred thousand dollars ($2,500,000)
per month as adjusted (up or down) by operation of the following sections:



2.1.b.i.1
Section 2.1(e) (COLA);



2.1.b.i.2
Section 2.3 (TS Staff Augmentation);



2.1.b.i.3
Section 2.4(c) [**];    



2.1.b.i.4
Section 2.7(c) (Stand-Alone Costs and P&L Expenses);



2.1.b.i.5
Section 5 (Substitution);



2.1.b.i.6
Section 9 (Adjustments of Supplier's Rates and Charges);



2.1.b.i.7
Section 10 (Volume Limitations);



2.1.b.i.8
Section 2.5 (New Services) of the GENERAL TERMS AND CONDITIONS; and



2.1.b.i.9
Section 10.2 (Termination) of the GENERAL TERMS AND CONDITIONS.



(c)
Minimums. Notwithstanding Section 2.1(b), the Base Charge on an annual basis
will not fall below the following amounts except: (i) in the event of
termination of one or more Services for uncured material breach or failure to
satisfy critical service levels under Section 10.2(a) or 10.2(d) of the GENERAL
TERMS AND CONDITIONS; (ii) with respect to Years 1 to 3 only, as provided under
Section 2.4(c) (Reduction in Base Charge Upon Oracle Conversion); (iii) pursuant
to Section 2.3 (TS Staff Augmentation); and (iv) as provided in Sections 2.2
(Baseline and Volume Changes--ARCs and RRCs) and 10(a) (Volume Limitations),
subject to Section 2.1(d) (RRCs and Volume Decreases);



(i)
Year 1: [**]

                                                                    
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-2










--------------------------------------------------------------------------------




(ii)
Year 2: [**]



(iii)
Year 3: [**]



(iv)
Year 4: [**]



(v)
Year 5: [**]



(d)
RRCs and Volume Decreases. The application of RRCs under Section 2.2 and volume
decreases under Section 10(a) of this Schedule B shall not reduce the Base
Charges paid or payable to Supplier under the Agreement for any Year by more
than [**] of the Base Charges before the application of any such reduction but
after application of all other adjustments (other than the COLA adjustment
pursuant to Section 2.1(e)).

(e)
COLA. [**] and for the remainder of the Term, the Base Charge will be increased
by a percentage equal to [**] Any such annual Base Charge increase shall be made
after the inclusion of the Base Charge adjustments, if any, required under
Section 2.1(b).

2.2
Baseline and Volume Changes



After the Effective Date, Supplier's monthly invoices of the Base Charge will
reflect the Actual Volume for the applicable Service(s) for the month. If the
Actual Volume of any Service(s) for the month exceeds the corresponding Baseline
Volume, then the Base Charge for the month shall be increased by multiplying the
applicable Additional Resource Charge (ARC) in Schedule B-3 (Rate Card) by the
Actual Volume in excess of the Baseline Volume and adding the total to the Base
Charge for such month. Likewise, subject to Section 2.2(b) of this Schedule B
(Charges), if the Actual Volume of any Service(s) for the month falls short of
the corresponding Baseline Volume then the Base Charge for the month shall be
decreased by multiplying the applicable Reduced Resource Charge (RRC) in
Schedule B-3 (Rate Card) by the Actual Volume falling short of the Baselines
Volume and subtracting the total from the Base Charge for such month.
Example: Baseline Volume = 100, Actual Volume = 118, ARC = $10
 
118-100 =18*$10=$180 increase to the Base Charge for the month
 
Example: Baseline Volume = 100, Actual Volume = 82, RRC = $10
 
100 - 82 = 18*$10 = $180 decrease to the Base Charge for the month subject to
the limitation set forth in Section 2.1(a)(iv) of this Schedule B (Charges).
 

Starting in Year 3 of the Term, the Additional Resource Charges and Reduced
Resource Charges set forth in Schedule B-3 (Rate Card) will be adjusted annually
by a percentage equal to the COLA.
2.3
TS Staff Augmentation



                                                                   
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-3










--------------------------------------------------------------------------------




For the TS Staff Augmentation Services set forth in Schedule A-1 (Technical
Services), if Supplier determines (in its sole discretion) that any of the
eleven (11) Supplier Personnel providing such TS Staff Augmentation Services as
of the Effective Date are no longer available to provide the TS Staff
Augmentation Services (i.e., such personnel leave Supplier’s employment or are
re-assigned) that portion of the Base Charge attributable to such personnel,
and, as of the date such personnel are unavailable, the level and amount of such
Services that Supplier is obligated to provide, shall be reduced in proportion
to the Supplier Personnel no longer assigned to the TS Staff Augmentation
Services. Any such reductions shall take effect from and after the date such
Supplier Personnel are no longer assigned to the TS Staff.
In such regard, Supplier shall calculate the decrease to the Base Charge using
the base salary or wages of the affected Supplier Personnel. Such decrease shall
be effective as of the next monthly invoice to Customer and shall include a
credit for any decrease in Supplier Personnel taking effect in the prior month.
2.4
Oracle Cloud Services; Business Intelligence Software



(a)
Subject to Section 2.9 of the GENERAL TERMS AND CONDITIONS, Customer shall
convert to a separate instance of the Oracle Cloud Services and Supplier shall
assist in such conversion, as further provided in Schedule B-9 (Oracle Migration
Plan and Acceptance Criteria). For such conversion, Customer shall pay to
Supplier as a conversion fee (“Oracle Conversion Fee”) an amount equal to [**]



(i)
[**]



(ii)
[**]



(b)
[**]



(c)
[**]



(d)
Subject to Section 2.9 of the GENERAL TERMS AND CONDITIONS, Customer shall
convert to a separate instance of the Business Intelligence and Supplier shall
assist in such conversion, as further provided in Schedule B-10 (Business
Intelligence Software Migration Plan and Acceptance Criteria). Such conversion
support provided by Supplier as outlined in in Schedule B-10 (Business
Intelligence Software Migration Plan and Acceptance Criteria) shall be performed
[**].



2.5
Event Charges



Upon each occurrence of a set-up for opening or a closing of a Customer store
(including any Customer Licensee store) or Customer distribution center,
Customer shall be responsible for a one-time charge as set forth in Schedule B-3
(Rate Card) (“Event Charge”), to be billed to Customer within thirty (30) days
of the date of the occurrence giving rise to such Event Charge. Starting with
Year 3 and for the remainder of the Initial Term, the most current Event Charge
rates set forth in Schedule B-3 (Rate Card) will be increased annually by the
COLA.
                                                                  
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-4










--------------------------------------------------------------------------------




2.6
Purchase Order Fees

For the “Ongoing Equipment Services Support” and “Equipment Services Support”
under the Process Name column in Schedule A-3-9 (Indirect & Strategic Sourcing)
(the “Equipment Sourcing Services”), Supplier will assess monthly purchase order
fees (“Purchase Order Fees”) of [**]. The “Licensee Gross Profit (Mark-up)” for
a month shall be [**]. All fees (if any) collected by Supplier from Customer
Licensees in connection with Equipment Sourcing Services in excess of the
Purchase Order Fees shall be passed through to Customer consistent with past
practice. For purposes of illustration, the Purchase Order Fees for FY2016 are
set forth in Schedule B-5. Once Schedule A-3-9 has been eliminated from the
scope of the Services pursuant to Section 2.10 of the GENERAL TERMS AND
CONDITIONS, Customer will no longer be required to pay fees or charges under
this Section 2.6 for such Services.


2.7
Retained Third Party Fees; Miscellaneous Charges

(a)
With respect to the coupon processing related Services provided under Schedule
A-3-8 (FAS), Supplier shall retain all coupon handling fees received from third
parties (the “Coupon Processing Fee”) for all coupons processed by Supplier on
behalf of Customer and Customer Licensees. [**].



(b)
Customer assesses its employees subject to a garnishment proceeding the maximum
processing fee allowed under applicable Law with respect to such garnishment.
Supplier shall process all garnishments to include, and Supplier shall be
entitled to retain (or receive from Customer if not received by Supplier from
the affected Customer employee) such maximum processing fees (the “Garnishment
Fees”) as part of the garnishment-related Services provided under Schedule A-2-6
(Payroll Services) and Schedule A-3-13 (Payroll Finance).



(c)
Without prejudice to either Party's rights or obligations under Section 7.9 of
the Separation Agreement, Customer shall be responsible for [**] Other
agreements between the Parties with regard to Shared Contracts and related
matters are set out in Section 7.9 of the Separation Agreement. In the event of
conflict between the Separation Agreement and this Section 2.7(c), the
Separation Agreement will control.



(d)
Subject to Section 2.9 of the GENERAL TERMS AND CONDITIONS and Section 2.4 of
this Schedule B, Customer may request from time to time that Customer’s data
within Supplier’s IT Systems be physically separated. Customer and Supplier
shall follow the Change Control Procedure in Section 3.6 of the GENERAL TERMS
AND CONDITIONS for any such physical separation of Customer’s data. Any logical
separation of Customer’s data shall not in itself give rise to a Change Order.

2.8
Retail Store Audit Fees

With respect to each occasion that Supplier provides Retail Store Audit Services
as described in Schedule A-3-21 (Retail Store Audit) for a Customer store,
Customer shall pay a fee equal to [**] (“Audit Services Fee”) plus all Travel
Expenses incurred by Supplier in its performance of such Services. Upon each
anniversary of the Effective Date, the Audit Services Fee shall increase by the
COLA.
                                                                  
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-5










--------------------------------------------------------------------------------




2.9
Audits



The Parties' rights and responsibilities with regard to audits shall be as set
forth on Schedule B-8 (Audits).
2.10
Cost of Providing Services.



Unless otherwise expressly set forth in the Agreement, Supplier shall bear all
costs and expenses necessary to provide the Services (including all
out-of-pocket and third-party expenses incurred by Supplier and its designees in
order to provide the Services). As between Supplier and Customer, Supplier shall
be solely responsible for the payment of all direct and indirect compensation
(including all fringe benefits of any sort) for the personnel assigned to
perform the Services under this Agreement and will be responsible for workers'
compensation insurance, unemployment insurance, employment taxes, and all other
employer liabilities relating to such personnel.
3.
PROJECT SERVICES



3.1
Pooled Projects

(a)
In addition to the Services set forth in Schedule A (Services), the Base Charge
compensates Supplier for performing up to (i) [**] of Project work related but
incremental to the Schedule A-1 (Technical Services) Services (“IT Project
Work”), (ii) [**] of Project work related but incremental to the Schedule A-2
Services (“HR Project Work”), and (iii) [**] of Project work related but
incremental to the Schedule A-3 (Finance Services) Services (“F&A Project Work”)
(collectively, “Pooled Projects”). Accordingly, Supplier will not bill Customer
for time spent performing Pooled Projects within such per month hour limit. For
avoidance of doubt, work performed by Supplier in connection with conversion to
Oracle Fusion and separation of Business Intelligence systems under Section 2.9
of the GENERAL TERMS AND CONDITIONS will not be considered Project work under
this Section 3.1. In the event that Customer expends all of its available hours
within one of the Project Work categories in a month but hours remain under the
other Project Work categories and Customer requests additional Project work
within such expended category during the applicable month, Supplier shall,
subject to its resources availability and the type of Project proposed by
Customer, use reasonable efforts to accommodate Customer’s request for
completion of such Project up to the remaining Project Work hours for such
month.

 
(b)
[**] of unused Pooled Project hours during a month for each of IT Project Work,
HR Project Work and F&A Project Work will carryover for one month and then
expire. Customer must use the Pooled Project hours for the current month before
any carryover hours from the prior month may be used.



(c)
Pooled Projects may not be used for work that exceeds the capacity of the
Supplier team providing the work in the month requested.







                                                                  
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-6










--------------------------------------------------------------------------------




(d)
The process for Pooled Projects will be as follows:



Supplier will maintain a work intake system consistent with past practice where
Customer will log requests for Pool Projects.  This list will be reviewed by
Supplier with Customer on a weekly basis to mutually determine prioritization
and obtain Customer approval to proceed with a Pooled Project.  Supplier will
estimate the required hours for a Pooled Project and estimate timing for
completion of the Pooled Project based on the available capacity within Pooled
Projects budgets as set forth in Section 3.1(a).  The prioritization and work
assignments will be tracked in this system. Any Pooled Project that, together
with any other Pooled Projects during the month, exceeds the hour limit set
forth in Section 3.1(a) above will cause that Pooled Project, to the extent it
exceeds such limit, to be considered a Chargeable Project under Section 3.2(a)
below and all such excess hours will be billed automatically according to the
Supplier personnel who are booking time within the Supplier’s time tracking
system, at the Supplier Hourly Rates and will then be considered a Chargeable
Project under Section 3.2(a) below.
3.2
Chargeable Projects



(a)
Projects that do not satisfy the criteria of a Pooled Project set forth in
Section 3.1 will be authorized by Project Orders signed by authorized
representatives of both Parties (“Chargeable Projects”). Chargeable Projects
will be charged [**], such rates as of the Effective Date are set forth on
Schedule B-7 (Supplier Hourly Rates) ([**] “Supplier Hourly Rates”). Supplier
Hourly Rates are subject to change by Supplier under the conditions set forth in
Schedule B-7 (Supplier Hourly Rates) and are inclusive of all overhead costs,
general and administrative fees, and profit, but are exclusive of Travel
Expenses and any Special Charges authorized by Customer in the applicable
Project Order.



(b)
In instances where a Chargeable Project is to be performed for a fixed amount,
such amount will be set forth on the applicable Project Order.



(c)
Supplier will include the Charges due for Chargeable Projects on Supplier’s
regular monthly invoice as the Charges are incurred. The invoice will include
Supplier’s Charges for Chargeable Projects and, as applicable, Special Charges
authorized by Customer pursuant to the Project Order, and Service-Related Taxes.
Upon Customer’s written request following receipt of the invoice, Supplier will
also provide hours by resource and activity included in the invoice within five
(5) Business Days after Customer's request.



4.
ANNUAL CREDIT



(a)
Supplier hereby grants Customer a credit (the “Annual Credit”) as follows:











                                                                  
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-7










--------------------------------------------------------------------------------




Year
Credit
1
[**]
2
[**]
3
[**]
4
[**]
5
[**]



(b)
For each of Years 1, 2 and 3 of the Term, Customer may apply the Annual Credit
for such Year only against ARCs, Enhancements, Projects (to the extent in
connection with implementing Enhancements), and Event Charges, in each case
applicable to the Year.



(c)
For each of Years 4 and 5 of the Term, Customer may apply the Annual Credit for
such Year against only ARCs, and Event Charges applicable to the Year.



Any portion of an Annual Credit that is not used within the applicable Year may
not be applied to subsequent Years. For the avoidance of doubt, Annual Credits
may not be applied to New Services, Projects (except as specified in Section
4(b)), Substitutions and other items not expressly specified in this Section
4(b) and (c).
5.
SUBSTITUTION



From time to time during the Term, Customer may require Supplier to replace one
or more of the software applications listed on Schedule B-11 and indicated
therein as having a separate instance for Customer (“Dedicated Applications”)
with another application selected by Customer. So long as such replacement is
not required as a result of a Supplier material breach of this Agreement, the
work required to implement and integrate such application (including conversion
of data and testing) shall be performed by Supplier or one of its
Subcontractors. Such work shall be billed against the Pooled Projects, with any
excess treated as a Chargeable Project. If the replacement affects Supplier's
recurring costs of providing the affected Service, the Base Charge and
corresponding Service Base Charge for such Service will be increased or
decreased, as applicable, by an equitable amount, provided, however, that no
decrease in such Service Base Charge shall have the effect of reducing the Base
Charge below the applicable minimum set forth in Section 2.1 of this Schedule B
(Charges).


6.
TRAVEL EXPENSES



In addition to the Charges set forth in this Schedule B, Customer will pay any
reasonable travel and related expenses incurred by Supplier Personnel (“Travel
Expenses”) in connection with its performance of Project Services if Customer
requests that Supplier travel to its facilities or other locations in connection
with such Services or as set forth on a Project Order. Such expenses shall
comply with Supplier’s Travel and Expense Policy, as such policy may be changed
by Supplier from time to time on at least sixty (60) days' prior written notice.
                                                                  
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B
Page B-8










--------------------------------------------------------------------------------




7.
SERVICE-RELATED TAXES



7.1
Responsibility for Service-Related Taxes

(a)
Customer will be financially responsible for and will pay (or reimburse)
Supplier for any Service-Related Taxes invoiced by Supplier, except that
Supplier will be financially responsible for and will pay (or reimburse)
Customer to the extent that any increase in such Service-Related Taxes is caused
by Supplier (i) opening new facilities or employing or engaging new personnel,
in each case outside of jurisdictions where Supplier conducts its business as of
the date hereof, with such increase measured at the time of such opening or
employment or engagement; provided that Supplier will cease to be financially
responsible for such Service-Related Taxes to the extent that Customer
subsequently opens a new facility or employs or engages new personnel, in each
that would have independently given rise to such Service-Related Taxes or (ii)
otherwise making changes, other than at the request of a Service Recipient, to
its manner of delivering the Services.



(b)
Supplier represents and warrants that as of the date of the Merger Agreement it
does not incur or invoice Customer for any Service-Related Taxes and that the
transactions contemplated by the Separation Agreement, the Merger Agreement, and
this Agreement will not cause Supplier to incur or invoice Customer for any such
Service-Related Taxes as of immediately following the Effective Date.



(c)
To the extent that Service-Related Taxes arise after the Effective Date due to
changes in Laws, Section 10.3(c)(ii) of the GENERAL TERMS AND CONDITIONS will
apply (notwithstanding any statement therein that such section does not apply to
Laws related to taxes).



(d)
Supplier will not invoice Customer for Service Related Taxes except as
contemplated by Section 7.1(a) or (c). (e) For the avoidance of doubt, except as
otherwise agreed in writing by the Parties, Supplier’s Charges are exclusive of
such Service-Related Taxes but Service-Related Taxes shall be considered Charges
under the Agreement.



7.2
Supplier Responsibility for Other Taxes



Supplier will be responsible for taxes that are assessed on any goods or
services used or consumed by Supplier (or its Affiliates or Subcontractors) in
providing the Services where the tax is imposed on Supplier’s (or its
Affiliate’s or Subcontractor’s) acquisition or use of the goods or services in
its provision of the Services (regardless of whether the tax is assessed by tax
authorities in the U.S. or elsewhere).
7.3
Mutual Cooperation



Each Party agrees to reasonably cooperate with the other to enable each to
minimize tax liability to the extent legally permissible. Each Party will
provide and make available to the other upon request any direct pay permits,
resale certificates, multiple points of use certificates, treaty certification,
information regarding out-of-state (or out-of-country) sales or use of
Equipment, materials, or services, and other exemption certificates or
information reasonably requested by the other Party. To the extent Customer is
exempt from any tax, it will provide Supplier with a copy of the applicable tax
exemption (or direct pay or resale certificate, as applicable) upon request.


Services Agreement
December 5, 2016
Schedule B
Page B-9










--------------------------------------------------------------------------------




8.
CONTINGENCY FEE ARRANGEMENTS



To the extent Supplier must contract with third parties on a contingency basis
on behalf of Customer (including Customer entering into an agreement directly),
Customer shall only be entitled to receive the net recovery (i.e., amount
recovered less fees to the third party).
9.
ADJUSTMENTS OF SUPPLIER'S RATES AND CHARGES



Upon the occurrence of either of the following:
(a)
A material impact on Customer’s operations or business levels arising from
significant acquisitions, mergers, divestitures or pronounced increase in the
level of Customer’s business operations due to major shifts in the U.S. economy
or Customer’s business sector; or



(b)
Any assumptions or limitations in Section 3 of Schedule A (Services), Section 6
of Schedule A-1 (Technical Services), Section 2 of Schedule A-2 (HR Services),
Section 2 of Schedule A-3 (Finance Services) or Section 2 of Schedule A-4
(Miscellaneous Services) no longer applies or Customer requests a change to the
Services that violates any such limitation, except to the extent that such
assumptions were not true and correct as of the date hereof.



Supplier may inform Customer of any anticipated increase in the costs of
providing the Services to Customer (provided this does not apply to any changes
to Charges that are addressed in Sections 2.2-2.5 above or Section 9 below) by
sending a notice to Customer, together with an explanation in reasonable detail
of the calculation of the increase and any supporting documentation. Following
the receipt of such notice by Customer, each Party, acting reasonably, shall
agree on the amount of an equitable adjustment to the Charges intended to
compensate Supplier for such increased costs. If the Parties are unable to agree
to the amount of such adjustment, either party may submit the dispute for
resolution to the accounting firm under the conditions set forth in Section
10.3(c)(ii) of the GENERAL TERMS AND CONDITIONS.
The foregoing is without prejudice to Customer's termination rights under
Section 10.3 of the GENERAL TERMS AND CONDITIONS.
10.
VOLUME LIMITATIONS



(a)
In the event of any sustained and material increase in the volume of inquiries,
requests, actions, network and computational utilization, or other items under
any Service that is not caused by actions or changes in policy of the Supplier,
then upon request by Supplier, Customer shall negotiate in good faith with
Supplier to agree on the amount of an equitable adjustment to the Charges
intended to compensate Supplier for any increased or decreased costs of Supplier
resulting from such volume increases. Similarly, subject to Section 2.1 of this
Schedule B (Charges), in the event of any sustained and material decrease in
such volumes, then, upon request by Customer, Supplier shall negotiate in good
faith with Customer to agree on the amount of an equitable adjustment to the
Charges intended to reflect any decreased costs to Supplier resulting from such
volume decreases.





Services Agreement
December 5, 2016
Schedule B
Page B-10










--------------------------------------------------------------------------------




(b)
Without limiting subsection (a), if the total number of Customer Litigation
Holds (i.e., a process used to preserve relevant information when litigation is
reasonably anticipated which includes Customer’s notification to its employees
instructing them not to delete electronically stored information or paper
documents that may be relevant to the existing or potential legal matter)
exceeds 175 and/or the total number of Custodians on Customer Litigation Holds
exceeds 45 at any time, Customer shall be required to acquire Software from a
third party vendor that provides automated litigation hold support (such as
Exterro’s Fusion software) to track and log all projects, custodians and
collections to manage Customer's litigation hold process. Supplier shall no
longer be able or obligated to provide any Services related to the litigation
hold process should the number of Customer Litigation Holds and/or Custodians on
Customer Litigation Holds (e.g., forensics) exceed such levels and Customer does
not obtain such Software.



11.
INVOICING AND PAYMENT



11.1
Invoices



Except as otherwise set forth in the first sentence of Section 2.1, payment for
the Base Charge and all other Charges due under this Agreement shall be due a
monthly basis in arrears, such monthly payment due and payable within five (5)
Business Days after receipt of Supplier's invoice. Supplier’s invoices for the
Base Charge and for all other Charges shall be in substantially the form of
Exhibit B-6 (Form of Invoice). All payments shall be paid by ACH. Payments that
are not timely paid shall be subject to late charges, calculated at an interest
rate per annum equal to six percent (6%) per year (or the maximum rate permitted
by applicable Law, whichever is lower (the “Discount Rate”)), and calculated for
the actual number of days elapsed, accrued from the date on which such payment
was due up to the date of the actual receipt of payment.
11.2
Disputed Charges



If Customer in good faith disputes any invoiced amount, Customer may, upon
notice to Supplier with reasonable details of dispute, withhold payment of the
disputed invoiced amount pending resolution of the dispute. If at any time
Customer in good faith disputes amounts totaling more than one month's Base
Charges under this Agreement, Customer must pay the disputed amount into escrow
with a mutually agreed escrow agent, such agreement not to be unreasonably
withheld, to be released upon resolution of the Parties' dispute. Customer will
pay all undisputed amounts to Supplier in accordance with Section 11.1 above.
The Parties agree to work together in good faith to resolve payment disputes
expeditiously.
11.3
Currency



All Charges for the Services will be billed and paid in United States dollars
throughout the Term without regard to fluctuations in exchange rates.
11.4
No Set Off



Customer shall not have the right to set off, discount, or otherwise reduce or
refuse to pay any Charges or other payments due to Supplier, whether because of
alleged or actual payments, damages or liabilities owed by the Supplier or any
Affiliate of the Supplier to Customer, or any of its Affiliates, alleged or
actual claims against the Supplier, any Affiliate of Supplier, or any other
financial obligation of the


Services Agreement
December 5, 2016
Schedule B
Page B-11










--------------------------------------------------------------------------------




Supplier or any Affiliate of the Supplier to Customer or any of its Affiliates.
Notwithstanding anything else in this Agreement, the Merger Agreement, the
Separation Agreement or any other agreement contemplated hereby or thereby,
Customer and its Affiliates shall be entitled to set off from any payment due to
Supplier or its Affiliates under this Agreement any amount paid to any
Governmental Authority with respect to the matters underlying the Tax Reserves
(as defined in the Merger Agreement) but only to the extent that such amounts
are indemnifiable by Supplier in respect of such matters (in the relevant
jurisdictions and for the relevant taxable periods, as specified in Schedule VI
to the Merger Agreement) under Section 7.2 of the Merger Agreement, and any
amounts so set off shall be treated as having been paid by Supplier to Customer
under Section 7.2 of the Merger Agreement (and for the avoidance of doubt, such
offset shall not be limited to the specific amounts included in the Tax
Reserves, but rather the actual amounts paid in satisfaction of such matter(s)
underlying the Tax Reserves); provided that no Purchaser Tax Indemnified Party
(as defined in the Merger Agreement) will pay or cause to be paid any Taxes with
respect to any Liabilities included in such Tax Reserves until legally required
to do so.




Services Agreement
December 5, 2016
Schedule B
Page B-12










--------------------------------------------------------------------------------





Schedule B-1 (Service Base Charge)


For purposes of calculating reductions in the Base Charge should Customer
exercise its termination for convenience right or termination for cause right as
to specific Services, the Base Charge consists of the charges applicable to
certain sets of Services as set forth in the following table. Supplier will use
commercially reasonable efforts to update such table and Annex B to Schedule
A-5-1 within twelve (12) months after the Effective Date to provide a more
granular list of Service Categories and Monthly Charges and Annual Charges.
Customer may elect at its sole discretion either to retain the table and Annex B
to Schedule A-5-1 agreed as of the Effective Date or to substitute Supplier's
updated table and Annex B to Schedule A-5-1, and if Customer elects the latter
the Parties will enter into an amendment to this Agreement substituting the
updated table for the table and Annex B to Schedule A-5-1 agreed as of the
Effective Date.
[**]


 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-1
Page B-1-1










--------------------------------------------------------------------------------





Schedule B-2 (Monthly Baselines)




[**]




 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-2
Page B-2-1










--------------------------------------------------------------------------------





Schedule B-3 (Rate Card)
[**]




With respect to [**] and each year thereafter for the remainder of the Term, the
most current ARC, RRC and Event Charge rates set forth above will be increased
annually as set forth in Sections 2.2 and 2.5 of Schedule B.
Notes:
1.    The Employees ARC will be applied only in the event of each net increase
of [**] Employees over the Baseline for Employees. For example, in Year One, if
at the end of a month the net increase in Employees over the Baseline is [**],
no Employee ARC will be applied to the Base Charge. If at the end of another
month, the net increase in Employees over the Baseline is [**], an ARC of [**]
will be added to the Base Charge. If, at the end of another month, the net
increase in Employees over the Baseline is [**], the ARC will return to [**].
The Employees RRC will similarly apply only in the event of a net decrease of
[**] Employees below the Baseline for Employees.
2.    "Hosted" Licensee Store is defined as any Customer Licensee store using
one or more systems hosted by Supplier including Supplier's network.
3.    In addition to the Event Charge, any Supplier costs for additional IT
Equipment or Software to support the opening of any new or additional Customer
distribution center or store will be charged to Customer at the time of the
Event Charge.
 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-3
Page B-3-1










--------------------------------------------------------------------------------





Schedule B-4 (Pass Through Expenses)
[**]


 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-4
Page B-4-1










--------------------------------------------------------------------------------





Schedule B-5 (Purchase Order Fees)


[**]




 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-5
Page B-5-1










--------------------------------------------------------------------------------





Schedule B-6 (Form of Invoice)


[**]


 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-6
Page B-6-1










--------------------------------------------------------------------------------





Schedule B-7 (Supplier Hourly Rates)


Supplier’s rates as of the Effective Date for the resources identified below,
these rates are subject to change and updates by Supplier, from time to time on
at least ninety (90) days' written notice, but only to the extent such changes
affect Supplier's other customers and in any event not higher than market rates
for resources with equivalent qualifications, experience and specialty in the
same geographical location, which qualifications, experience, specialty and
location shall be specified by Supplier, acting reasonably.
Resource
Supplier Hourly Rates
(as of Effective Date) [**]
HR Executive Compensation / Benefit Consultant
 
HR Consultant
 
HR Analyst
 
HR Specialist
 
Finance Department Specialist
 
Finance Financial Analyst
 
Finance Accounting Manager
 
Generalist Business Resource
 
Analyst
 
Engineers I-Sr
 
Project Manager
 
Management
 
Principle Engineers
 
Architects
 
Cyber Security Consultant
 







 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-7
Page B-7-1










--------------------------------------------------------------------------------





Schedule B-8 (Audits)


Supplier shall create and maintain accurate books and records which are
customarily maintained by service providers of services similar to the Services
in connection with the provision of the Services to demonstrate Supplier’s
compliance with this Agreement, including the performance of the Services in
accordance with the standards set forth in this Agreement and in accordance with
applicable Law and to demonstrate the accuracy of the charges and expenses
charged to Customer hereunder. Upon reasonable advance notice of not less than
30 days, Supplier shall make such books and records, with respect to the period
beginning as of the date of the last inspection or audit under this Schedule
B-8, if any, or the Effective Date, if none, available to Customer and/or its
representatives (who shall not include any accountant, consultant, attorney or
other representative compensated on a contingency basis) for inspection during
normal business hours to the extent reasonably requested to confirm (i) the
performance of the Services in accordance with Service Level Agreements (ii) the
accuracy of all Charges invoiced to Customer hereunder and (iii) Supplier’s
compliance with the other terms and conditions of this Agreement, provided that
such inspection shall be limited to not more than once each year (unless the
previous inspection revealed any deficiencies that were material on an
individual or aggregate basis or unless required more frequently to comply with
applicable Laws); and provided, further, that Customer and its representatives
shall have no right to an inspection or audit to confirm any matter that has
already been audited by a third party under established industry standards, such
as PCI DSS certification unless otherwise required to comply with Applicable
Law. Customer will notify Supplier of its findings reasonably promptly following
any such inspection or audit. In the event that any such inspection reveals
deficiencies with regard to performance of the Services, Supplier shall at
Customer’s request prepare a reasonably detailed corrective action plan and,
after considering in good faith Customer’s comments on the plan, implement it in
accordance with its terms. In the event such an audit reveals any overcharges,
Supplier shall promptly refund the amount of the overcharges, and if an audit
reveals any undercharges, Customer shall promptly pay the amount of the
undercharges. Customer will bear the costs of audits unless an audit reveals an
overcharge of greater than five percent (5%) during the audited period, in which
case Supplier will bear the costs of the audit. In addition, Supplier shall make
available promptly to Customer a summary of the results of any reviews or audits
conducted by Supplier or its agents or representatives (including internal and
external audits) relating to Supplier’s operating practices and procedures to
the extent relevant to the Services or any of supplier’s obligations under this
Agreement (including SSAE16 audits) as well as a summary of any corrective
actions performed to remediate any deficiencies identified in such reviews or
audits.




Services Agreement
December 5, 2016
Schedule B-8
Page B-8-1










--------------------------------------------------------------------------------





Schedule B-9 (Oracle Migration Plan and Acceptance Criteria)


Supplier will provide Customer with a dedicated Oracle Cloud instance,
exclusively for Customer, that does not have any other customers or tenants
within such instance. For the avoidance of doubt, Customer's data on the Oracle
Cloud instance will not be co-mingled, either physically or logically, with
Supplier's or any third party's data.
1.
Dedicated Instance: Supplier will provide Customer with a dedicated Oracle Cloud
instance that does not have any other Customers or tenants within such instance.

2.
Oracle Licensing & Change of Control: If Customer undergoes a Change in Control,
the dedicated Customer instance will continue to be provided to Customer
pursuant to this Agreement.

3.
Number of Environments: Supplier will provide three environments: (1) DEV, (2)
TEST and (3) PROD for use with Customer's dedicated Oracle cloud instance, for
the Services. All environments will be exclusive to Customer, will be on-demand
as needed, and for the avoidance of doubt not shared.

4.
Functionality & Supplier Process Standardization: The dedicated instance for HR
and Finance Services will be configured by Supplier and Customer such that it
will adhere to 90% plus of the best industry practices as represented in the
Fusion system. Items that must comply with best industry practices without
reference to the 90% standard include:

a.
Financial reporting and analysis (budgeting/forecasting, financial close
process, financial reporting and analysis, and public company filing
requirements as per Customer's needs, e.g., SOX compliance measures, etc.), to
the extent such items can be performed in the dedicated Oracle instance.

5.
Data Migration: Supplier will migrate all Customer master data, historical data
(e.g., sales, purchase, inventory, GL, etc.) from Supplier’s legacy systems
(including Oracle EBS, Lawson, other Finance sub-systems but not including
PeopleSoft) to support historical financial reporting requirements. Customer
will, at its cost, provide migration of all Customer master data, historical
data (e.g., sales, purchase, inventory, GL, etc.) from Customer’s legacy systems
(e.g., WMS, etc.) to support historical financial reporting requirements.

6.
Interfaces: Supplier will set up new interfaces with relevant third-party
connections with Supplier’s systems that are in place as of the Effective Date,
excluding interfaces to Customer’s systems that are not supported on a PSA by
Supplier (i.e. for which Customer is responsible).

7.
Data Removal: Supplier will remove all Customer data from Supplier’s legacy
financial systems after migration is complete, subject to the Acceptance
Criteria. Supplier will retain Customer’s data for the period legally required
and consistent with Supplier’s document retention policy.

8.
Technical Implementation (Configuration, Development): Supplier will complete
all other technical implementation responsibilities for the build of the Oracle
environment, including but not limited to: core system configuration, workflow
configuration/development, security configuration, and environment management.

9.
Migration Milestones: Provided Customer performs its obligations in connection
with the Oracle Cloud instance, the below milestones are targeted for the
migration to Customer’s new Oracle Cloud and subject to the Acceptance Criteria.

    
[**]


 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-9
Page B-9-1












--------------------------------------------------------------------------------








10.
ERP Acceptance Criteria (For illustrative purposes only, to be finalized upon
project plan completion)

[**]


10. Guiding Principles: The following guiding principles represent assumptions
and parameters which support the migration and implementation of Customer's
Oracle Fusion instance:


ID
Guiding Principle
 
Customer will leverage standard, commercial implementation of Oracle Cloud
whenever possible, minimizing customizations which may alter base-level
configurations of the system (90% plus of the best industry practices as
represented in the Fusion system). The standard implementation may include any
Oracle-approved verticals or accelerators created for grocery retailers.





 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-9
Page B-9-2












--------------------------------------------------------------------------------





Schedule B-10 (Business Intelligence Software Migration Plan and Acceptance
Criteria)
The criteria below will be provided by Supplier as it relates to the Business
Intelligence (BI) environment and migration project.
1.
[**]



2.
Supplier Services / Costs: Supplier agrees to perform the scope of services in
Section 3 for [**].

 
3.
Roles & Responsibilities: The below roles and responsibilities matrix align to
the steps in the Project Scope diagram.

[**]
4.
Software & Hardware Costs:

[**]
5.
Hosting Services & Go-forward BI PSA Support: Supplier will provide Customer
with hosting services for the purposes of Business Intelligence systems to be
hosted in the Supplier environment (primarily Omnico and Staging). Customer
desires to host the SAL BI environment and SAL DW Servers in the Microsoft Azure
public cloud. Supplier will work in good faith to support the Azure environment
within the existing Services set forth in Schedule A-1-5, provided that should
such hosting or support or any simultaneous hosting of SAL’s old and new BI
environments result in any net increased cost to Supplier (taking into account
any costs savings arising from Customer no longer using the legacy environment),
such actual and documented cost shall be Customer’s responsibility.



6.
Number of Environments: Supplier will provide Customer with three environments:
(1) DEV, (2) TEST and (3) PROD to support Business Intelligence systems.



7.
Data Removal: Supplier will remove all Customer data from Supplier’s legacy
Business Intelligence systems after migration is complete, subject to the
Acceptance Criteria and what is required by law. Supplier will retain Customer’s
data for a period of 90 days after sign-off of Go-live.



8.
[**]



9.
Acceptance Criteria:

[**]










 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-10
Page B-10-1











                                



--------------------------------------------------------------------------------




10.
Guiding Principles: The following guiding principles represent assumptions and
parameters which support the migration and implementation of Customer’s BI
separation.

ID
Guiding Principle
1
Customer is responsible for the database architect, integration engineer, and
reporting analyst necessary for the design of the BI system, including reporting
and functionality and performance of the BI environment.
2
Whenever possible, Supplier will leverage Customer’s existing technologies
(e.g., SQL Server, Tableau) and environments currently provisioned for Customer
to minimize additional licenses and costs











Services Agreement
December 5, 2016
Schedule B-10
Page B-10-2











                                



--------------------------------------------------------------------------------





Schedule B-11 (Dedicated Applications)


[**]




 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-11
Page B-11-1










--------------------------------------------------------------------------------





Schedule B-12 (IP/IT Expenses)


[**]




 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
December 5, 2016
Schedule B-12
Page B-12-1












--------------------------------------------------------------------------------





EXHIBIT 1
ILLUSTRATIVE EXAMPLES
[**]




 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.




Services Agreement
Exhibit 1
Page 1






--------------------------------------------------------------------------------





EXHIBIT 2


SUPPLIER AND CUSTOMER ORGANIZATIONS
The Supplier and Customer Organization Charts depict how the Parties’ management
involved in the performance of this Agreement will interact and align:
supcustorganization.jpg [supcustorganization.jpg]


Services Agreement
Exhibit 2
Page 1






--------------------------------------------------------------------------------





EXHIBIT 3
GOVERNANCE MEETINGS




The Parties will conduct the following meetings at the frequency and with the
attendees (or their designee) in attendance as listed in the table below:


Meeting Name and Purpose
Key Attendees
Frequency
Party Responsible for Agenda, Meeting Notes and Chairing the Meeting
Transition Meetings
Customer Designate
Supplier Designate
Weekly during initial year of Term and monthly thereafter, as needed
Customer
Project Approval and Priority Setting Meetings
Customer Designate
Supplier Designate
For Chargeable Projects, on a quarterly basis or as needed; For Pooled Projects,
on a monthly basis
Customer
Functional Team Meeting(s)
Customer Designate
Supplier Designate
Monthly or as needed
Customer
Relationship Steering Committee Meeting
Relationship Steering Committee
As needed and mutually agreed to by subject matter experts
Supplier
Relationship Steering and Executive Committee Meeting
Relationship Steering Committee
Executive Committee
Weekly, or as needed for the first 3 months after the Effective Date
Supplier
Executive Management Strategic planning meeting
Key members from Relationship Steering Committee, Executive Committee and
Functional Teams to deliver / receive Customer annual plan
Quarterly, subject to project submission schedule
Customer





Services Agreement
Exhibit 3
Page 1






--------------------------------------------------------------------------------





EXHIBIT 4


PROJECT ORDER FORM


[Sample Template with Completion Instructions - Do Not Execute]


SERVICES AGREEMENT
PROJECT ORDER NO. ___


This Project Order No. ___ (this “Project Order”) is issued under and pursuant
to the Services Agreement with an Effective Date of _____________, 2016 (the
“Agreement”) between Save-A-Lot, LLC (“Customer”) and SUPERVALU Inc.
(“Supplier”). Capitalized terms used but not defined in this Change Order will
have the meanings given them in the GLOSSARY of the Agreement, as applicable.
Project Name:1     __________________________________
Project Order Effective Date: ________________________
Project Order End Date:2 ___________________________
1.
Project Overview

[Insert an executive-level summary of nature and scope of the Project for which
this Project Order is being issued including any Project objectives.]


2.
Project Order Contacts

The following individuals are the Parties’ principal points of contact for this
Project Order:


For Customer:
For Supplier:
Name:
Name:
Title:
Title:
Address:
Address:
 
 
Email:
Email:
Tel:
Tel:
Mob:
Mob:
Fax:
Fax:



All formal notices, requests, demands, approvals and communications under this
Project Order (collectively, “Notices”) will meet the requirements for notices
set forth in Section 17.4 (Notices) of the GENERAL TERMS AND CONDITIONS of
Agreement. Notices to a Party shall be addressed to the Project Order Contact of
the Party at the address given above and to the Party’s address for notices set
forth in the Agreement.
                                                      
1     Insert the name/subject of the Project for which the Project Order is
being issued.
2  
Insert a description of the event/milestone that will signify the successful
completion and end-point of the Project. Alternatively insert the fixed end
date.



Services Agreement
Exhibit 4
Page 1









--------------------------------------------------------------------------------




3.
Scope of Project Services

This Section 3 describes the Project Services to be performed under this Project
Order in accordance with Section 2.3 (Projects) of the GENERAL TERMS AND
CONDITIONS.


3.1
Description of Project Services

[Insert a detailed description of the Project Services including both Customer
and Supplier roles and responsibilities.]


3.2
Project Plan

[Insert or attach a Project Plan for the Project Services.]


3.3
Deliverables

Subject to Section 9 (Intellectual Property Rights) and Section 12.1
(Deliverables) of the GENERAL TERMS AND CONDITIONS, Supplier shall develop the
following Deliverables as part of this Project:


Deliverable Name
Due Date
Acceptance Criteria
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4.
Project Charges



Subject to Schedule B (Charges) of the Agreement, the Charges for this Project
Order will be calculated as follows:
[Insert the terms describing how the Charges for this Project will be
calculated; include any attachments necessary including rate cards, detailed
budgets/forecasts and other calculations.]


5.
Project Term and Termination



5.1
Term

This Project Order shall begin on the Project Order Effective Date and expire on
the Project Order End Date unless terminated earlier by either Party in
accordance with the Agreement or Section 5.2 (Termination) of this Project
Order.


5.2
Termination

In addition to the termination rights of the Parties set forth in Section 10
(Term and Termination) of the GENERAL TERMS AND CONDITIONS, the following
termination rights shall apply specifically to this Project Order:
[Insert any Project Order termination rights including any termination for
convenience fees associated with such rights.]


6.
Agreement Overrides or Modifications



Solely for the purposes of this Project Order and the Project to be carried out
under it, the following provisions of the Agreement are amended as set out
below:


Services Agreement
Exhibit 4
Page 2









--------------------------------------------------------------------------------




[Insert (in the style of a formal amendment) the revised version of any
provisions of the Agreement that are being amended or superseded for purposes of
this Project Order or, if there are none, insert “N/A.”.]


7.
Conflicts

Any conflicts between or among the various documents composing the transaction
effectuated by this Project Order will be resolved according to the order of
precedence rules set out in Section 17.6 (Order of Precedence) of the GENERAL
TERMS AND CONDITIONS of the Agreement.


8.
Execution

Intending to be legally bound, each of the undersigned Parties has caused its
duly authorized representative to execute this Project Order on the date
indicated below, effective as of the Effective Date set forth above.




 
SUPERVALU INC.
 
 
 
Save-A-Lot, LLC
 
By:
 
 
 
By:
 
 
Printed:
 
 
 
Printed:
 
 
Title:
 
 
 
Title:
 
 
Date:
 
 
 
Date
 
 
 
 
 
 
 
 
 





Services Agreement
Exhibit 4
Page 3









--------------------------------------------------------------------------------





EXHIBIT 5


CHANGE ORDER FORM


[Sample Template with Completion Instructions - Do Not Execute]




SERVICES AGREEMENT
CHANGE ORDER NO. ___


This document is Change Order No. __ issued under and pursuant to the Services
Agreement with an Effective Date of ____________, 2016 (the “Agreement”) between
Save-A-Lot, LLC (“Customer”) and SUPERVALU Inc. (“Supplier”). Capitalized terms
used but not defined in this Change Order will have the meanings given them in
the GLOSSARY of the Agreement, as applicable.
[Insert here a description of the agreed Changes to the Agreement, including a
description of how the agreed Changes will impact the scope of Supplier’s
Services, the nature or timing of the Services to be delivered by Supplier, and
impact on Supplier’s Charges under the Agreement. Add attachments as necessary
for a full description of the Changes.]    
Execution


Intending to be legally bound, each of the undersigned Parties has caused its
duly authorized representative to execute this Change Order on the date
indicated below, effective as of the date of last signature below.


 
SUPERVALU INC.
 
 
 
Save-A-Lot, LLC
 
By:
 
 
 
By:
 
 
Printed:
 
 
 
Printed:
 
 
Title:
 
 
 
Title:
 
 
Date:
 
 
 
Date:
 
 
 
 
 
 
 
 
 





Services Agreement
Exhibit 5
Page 1






--------------------------------------------------------------------------------






EXHIBIT 6
PCI RESPONSIBILITY MATRIX




PCI DSS Requirements
Customer (Save-A-Lot or SAL)[**]
SAL could impact Security of the POS[**]
SAL is a national retail grocer with over 1,300 stores. They outsource IT
functions to SVU, including but not limited to supporting and maintaining all
software, hardware, network equipment, and IT related systems; designing,
building, and implementing software applications for operations; monitoring and
security administration functions.
 
 
1.1 Establish and implement firewall and router configuration standards that
include the following:
 
 
1.1.1 A formal process for approving and testing all network connections and
changes to the firewall and router configurations
 
 
1.1.2 Current network diagram that identifies all connections between the
cardholder data environment and other networks, including any wireless networks
 
 
1.1.3 Current diagram that shows all cardholder data flows across systems and
networks
 
 
1.1.4 Requirements for a firewall at each Internet connection and between any
demilitarized zone (DMZ) and the internal network zone
 
 
1.1.5 Description of groups, roles, and responsibilities for management of
network components
 
 
1.1.6 Documentation and business justification for use of all services,
protocols, and ports allowed, including documentation of security features
implemented for those protocols considered to be insecure.


Examples of insecure services, protocols, or ports include but are not limited
to FTP, Telnet, POP3, IMAP, and SNMP v1 and v2.
 
 
1.1.7 Requirement to review firewall and router rule sets at least every six
months
 
 
1.2 Build firewall and router configurations that restrict connections between
untrusted networks and any system components in the cardholder data environment.


Note: An “untrusted network” is any network that is external to the networks
belonging to the entity under review, and/or which is out of the entity's
ability to control or manage.
 
 
1.2.1 Restrict inbound and outbound traffic to that which is necessary for the
cardholder data environment, and specifically deny all other traffic.
 
 
1.2.2 Secure and synchronize router configuration files.
 
 
1.2.3 Install perimeter firewalls between all wireless networks and the
cardholder data environment, and configure these firewalls to deny or, if
traffic is necessary for business purposes, permit only authorized traffic
between the wireless environment and the cardholder data environment.
 
 



 
** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.


Services Agreement
Exhibit 6
Page 1










--------------------------------------------------------------------------------




1.3 Prohibit direct public access between the Internet and any system component
in the cardholder data environment.
 
 
1.3.1 Implement a DMZ to limit inbound traffic to only system components that
provide authorized publicly accessible services, protocols, and ports.
 
 
1.3.2 Limit inbound Internet traffic to IP addresses within the DMZ.
 
 
1.3.3 Do not allow any direct connections inbound or outbound for traffic
between the Internet and the cardholder data environment.
 
 
1.3.4 Implement anti-spoofing measures to detect and block forged source IP
addresses from entering the network.
(For example, block traffic originating from the Internet with an internal
source address.)
 
 
1.3.5 Do not allow unauthorized outbound traffic from the cardholder data
environment to the Internet.
 
 
1.3.6 Implement stateful inspection, also known as dynamic packet filtering.
(That is, only “established” connections are allowed into the network.)
 
 
1.3.7 Place system components that store cardholder data (such as a database) in
an internal network zone, segregated from the DMZ and other untrusted networks.
 
 
1.3.8 Do not disclose private IP addresses and routing information to
unauthorized parties.


Note: Methods to obscure IP addressing may include, but are not limited to:
• Network Address Translation (NAT)
• Placing servers containing cardholder data behind proxy servers/firewalls,
• Removal or filtering of route advertisements for private networks that employ
registered addressing,
• Internal use of RFC1918 address space instead of registered addresses.
 
 
1.4 Install personal firewall software on any mobile and/or employee-owned
devices that connect to the Internet when outside the network (for example,
laptops used by employees), and which are also used to access the network.
Firewall configurations include:
• Specific configuration settings are defined for personal firewall software.
• Personal firewall software is actively running.
• Personal firewall software is not alterable by users of mobile and/or
employee-owned devices.
 
 
1.5 Ensure that security policies and operational procedures for managing
firewalls are documented, in use, and known to all affected parties.
 
 





Services Agreement
Exhibit 6
Page 2








--------------------------------------------------------------------------------




2.1 Always change vendor-supplied defaults and remove or disable unnecessary
default accounts before installing a system on the network.


This applies to ALL default passwords, including but not limited to those used
by operating systems, software that provides security services, application and
system accounts, point-of-sale (POS) terminals, Simple Network Management
Protocol (SNMP) community strings, etc.).
 
 
2.1.1 For wireless environments connected to the cardholder data environment or
transmitting cardholder data, change ALL wireless vendor defaults at
installation, including but not limited to default wireless encryption keys,
passwords, and SNMP community strings.
 
 
2.2 Develop configuration standards for all system components. Assure that these
standards address all known security vulnerabilities and are consistent with
industry-accepted system hardening standards.


Sources of industry-accepted system hardening standards may include, but are not
limited to:
• Center for Internet Security (CIS)
• International Organization for Standardization (ISO)
• SysAdmin Audit Network Security (SANS) Institute
• National Institute of Standards Technology (NIST).
 
 
2.2.1 Implement only one primary function per server to prevent functions that
require different security levels from co-existing on the same server. (For
example, web servers, database servers, and DNS should be implemented on
separate servers.)


Note: Where virtualization technologies are in use, implement only one primary
function per virtual system component.
 
 
2.2.2 Enable only necessary services, protocols, daemons, etc., as required for
the function of the system.
 
 
2.2.3 Implement additional security features for any required services,
protocols, or daemons that are considered to be insecure—for example, use
secured technologies such as SSH, S-FTP, TLS, or IPSec VPN to protect insecure
services such as NetBIOS, file-sharing, Telnet, FTP, etc.


Note: SSL and early TLS are not considered strong cryptography and cannot be
used as a security control after 30th June, 2016. Prior to this date, existing
implementations that use SSL and/or early TLS must have a formal Risk Mitigation
and Migration Plan in place.


Effective immediately, new implementations must not use SSL or early TLS.


POS POI terminals (and the SSL/TLS termination points to which they connect)
that can be verified as not being susceptible to any known exploits for SSL and
early TLS may continue using these as a security control after 30th June, 2016.
 
 





Services Agreement
Exhibit 6
Page 3








--------------------------------------------------------------------------------




2.2.4 Configure system security parameters to prevent misuse.
 
 
2.2.5 Remove all unnecessary functionality, such as scripts, drivers, features,
subsystems, file systems, and unnecessary web servers.
 
 
2.3 Encrypt all non-console administrative access using strong cryptography. Use
technologies such as SSH, VPN, or TLS for web-based management and other
non-console administrative access.


Note: SSL and early TLS are not considered strong cryptography and cannot be
used as a security control after 30th June, 2016. Prior to this date, existing
implementations that use SSL and/or early TLS must have a formal Risk Mitigation
and Migration Plan in place.


Effective immediately, new implementations must not use SSL or early TLS.


POS POI terminals (and the SSL/TLS termination points to which they connect)
that can be verified as not being susceptible to any known exploits for SSL and
early TLS may continue using these as a security control after 30th June, 2016.
 
 
2.4 Maintain an inventory of system components that are in scope for PCI DSS.
 
 
2.5 Ensure that security policies and operational procedures for managing vendor
defaults and other security parameters are documented, in use, and known to all
affected parties.
 
 
2.6 Shared hosting providers must protect each entity’s hosted environment and
cardholder data. These providers must meet specific requirements as detailed in
Appendix A: Additional PCI DSS Requirements for Shared Hosting Providers.
 
 
3.1 Keep cardholder data storage to a minimum by implementing data-retention and
disposal policies, procedures and processes that include at least the following
for all CHD storage:
• Limiting data storage amount and retention time to that which is required for
legal, regulatory, and/or business requirements.
• Specific retention requirements for cardholder data
• Processes for secure deletion of data when no longer needed.
• A quarterly process for identifying and securely deleting stored cardholder
data that exceeds defined retention.
 
 





Services Agreement
Exhibit 6
Page 4








--------------------------------------------------------------------------------




3.2 Do not store sensitive authentication data after authorization (even if
encrypted). If sensitive authentication data is received, render all data
unrecoverable upon completion of the authorization process.


It is permissible for issuers and companies that support issuing services to
store sensitive authentication data if:
• There is a business justification and
• The data is stored securely.


Sensitive authentication data includes the data as cited in the following
Requirements 3.2.1 through 3.2.3:
 
 
3.2.1 Do not store the full contents of any track (from the magnetic stripe
located on the back of a card, equivalent data contained on a chip, or
elsewhere) after authorization. This data is alternatively called full track,
track, track 1, track 2, and magnetic-stripe data.


Note: In the normal course of business, the following data elements from the
magnetic stripe may need to be retained:
• The cardholder’s name
• Primary account number (PAN)
• Expiration date · Service code


To minimize risk, store only these data elements as needed for business.
 
 
3.2.2 Do not store the card verification code or value (three-digit or
four-digit number printed on the front or back of a payment card) used to verify
card-not-present transactions after authorization.
 
 
3.2.3 Do not store the personal identification number (PIN) or the encrypted PIN
block after authorization.
 
 
3.3 Mask PAN when displayed (the first six and last four digits are the maximum
number of digits to be displayed), such that only personnel with a legitimate
business need can see the full PAN.


Note: This requirement does not supersede stricter requirements in place for
displays of cardholder data—for example, legal or payment card brand
requirements for point-of-sale (POS) receipts.
 
 





Services Agreement
Exhibit 6
Page 5








--------------------------------------------------------------------------------




3.4 Render PAN unreadable anywhere it is stored (including on portable digital
media, backup media, and in logs) by using any of the following approaches:
• One-way hashes based on strong cryptography, (hash must be of the entire PAN)
• Truncation (hashing cannot be used to replace the truncated segment of PAN)
• Index tokens and pads (pads must be securely stored)
• Strong cryptography with associated key-management processes and procedures.


Note: It is a relatively trivial effort for a malicious individual to
reconstruct original PAN data if they have access to both the truncated and
hashed version of a PAN. Where hashed and truncated versions of the same PAN are
present in an entity’s environment, additional controls must be in place to
ensure that the hashed and truncated versions cannot be correlated to
reconstruct the original PAN.
 
 
3.4.1 If disk encryption is used (rather than file- or column-level database
encryption), logical access must be managed separately and independently of
native operating system authentication and access control mechanisms (for
example, by not using local user account databases or general network login
credentials). Decryption keys must not be associated with user accounts.
 
 
3.5 Document and implement procedures to protect keys used to secure stored
cardholder data against disclosure and misuse:


Note: This requirement applies to keys used to encrypt stored cardholder data,
and also applies to key-encrypting keys used to protect data-encrypting
keys—such key-encrypting keys must be at least as strong as the data-encrypting
key.
 
 
3.5.1 Restrict access to cryptographic keys to the fewest number of custodians
necessary.
 
 
3.5.2 Store secret and private keys used to encrypt/decrypt cardholder data in
one (or more) of the following forms at all times:
• Encrypted with a key-encrypting key that is at least as strong as the
data-encrypting key, and that is stored separately from the data-encrypting key
• Within a secure cryptographic device (such as a hardware/host security module
(HSM) or PTS-approved point-of-interaction device)
• As at least two full-length key components or key shares, in accordance with
an industry-accepted method


Note: It is not required that public keys be stored in one of these forms.
 
 
3.5.3 Store cryptographic keys in the fewest possible locations.
 
 





Services Agreement
Exhibit 6
Page 6








--------------------------------------------------------------------------------




3.6 Fully document and implement all key-management processes and procedures for
cryptographic keys used for encryption of cardholder data, including the
following:


Note: Numerous industry standards for key management are available from various
resources including NIST, which can be found at http://csrc.nist.gov.
 
 
3.6.1 Generation of strong cryptographic keys
 
 
3.6.2 Secure cryptographic key distribution
 
 
3.6.3 Secure cryptographic key storage
 
 
3.6.4 Cryptographic key changes for keys that have reached the end of their
cryptoperiod (for example, after a defined period of time has passed and/or
after a certain amount of cipher-text has been produced by a given key), as
defined by the associated application vendor or key owner, and based on industry
best practices and guidelines (for example, NIST Special Publication 800-57).
 
 
3.6.5 Retirement or replacement (for example, archiving, destruction, and/or
revocation) of keys as deemed necessary when the integrity of the key has been
weakened (for example, departure of an employee with knowledge of a clear-text
key component), or keys are suspected of being compromised.


Note: If retired or replaced cryptographic keys need to be retained, these keys
must be securely archived (for example, by using a key-encryption key). Archived
cryptographic keys should only be used for decryption/verification purposes.
 
 
3.6.6 If manual clear-text cryptographic key-management operations are used,
these operations must be managed using split knowledge and dual control.


Note: Examples of manual key-management operations include, but are not limited
to: key generation, transmission, loading, storage and destruction.
 
 
3.6.7 Prevention of unauthorized substitution of cryptographic keys.
 
 
3.6.8 Requirement for cryptographic key custodians to formally acknowledge that
they understand and accept their key-custodian responsibilities.
 
 
3.7 Ensure that security policies and operational procedures for protecting
stored cardholder data are documented, in use, and known to all affected
parties.
 
 





Services Agreement
Exhibit 6
Page 7








--------------------------------------------------------------------------------




4.1 Use strong cryptography and security protocols (for example, SSL/TLS, IPSEC,
SSH, etc.) to safeguard sensitive cardholder data during transmission over open,
public networks, including the following:
• Only trusted keys and certificates are accepted.
• The protocol in use only supports secure versions or configurations.
• The encryption strength is appropriate for the encryption methodology in use.


Examples of open, public networks include but are not limited to:
• The Internet
• Wireless technologies, including 802.11 and Bluetooth
• Cellular technologies, for example, Global System for Mobile communications
(GSM), Code division multiple access (CDMA)
• General Packet Radio Service (GPRS).
• Satellite communications.


Note: SSL and early TLS are not considered strong cryptography and cannot be
used as a security control after 30th June, 2016. Prior to this date, existing
implementations that use SSL and/or early TLS must have a formal Risk Mitigation
and Migration Plan in place.


Effective immediately, new implementations must not use SSL or early TLS.


POS POI terminals (and the SSL/TLS termination points to which they connect)
that can be verified as not being susceptible to any known exploits for SSL and
early TLS may continue using these as a security control after 30th June, 2016.
 
 
4.1.1 Ensure wireless networks transmitting cardholder data or connected to the
cardholder data environment, use industry best practices (for example, IEEE
802.11i) to implement strong encryption for authentication and transmission.


Note: The use of WEP as a security control is prohibited.
 
 
4.2 Never send unprotected PANs by end-user messaging technologies (for example,
e-mail, instant messaging, SMS, chat, etc.).
 
 
4.3 Ensure that security policies and operational procedures for encrypting
transmissions of cardholder data are documented, in use, and known to all
affected parties.
 
 
5.1 Deploy anti-virus software on all systems commonly affected by malicious
software (particularly personal computers and servers).
 
 
5.1.1 Ensure that anti-virus programs are capable of detecting, removing, and
protecting against all known types of malicious software.
 
 
5.1.2 For systems considered to be not commonly affected by malicious software,
perform periodic evaluations to identify and evaluate evolving malware threats
in order to confirm whether such systems continue to not require anti-virus
software.
 
 





Services Agreement
Exhibit 6
Page 8








--------------------------------------------------------------------------------




5.2 Ensure that all anti-virus mechanisms are maintained as follows:
• Are kept current,
• Perform periodic scans
• Generate audit logs which are retained per PCI DSS Requirement 10.7.
 
 
5.3 Ensure that anti-virus mechanisms are actively running and cannot be
disabled or altered by users, unless specifically authorized by management on a
case-by-case basis for a limited time period.


Note: Anti-virus solutions may be temporarily disabled only if there is
legitimate technical need, as authorized by management on a case-by-case basis.
If anti-virus protection needs to be disabled for a specific purpose, it must be
formally authorized. Additional security measures may also need to be
implemented for the period of time during which anti-virus protection is not
active.
 
 
5.4 Ensure that security policies and operational procedures for protecting
systems against malware are documented, in use, and known to all affected
parties.
 
 
6.1 Establish a process to identify security vulnerabilities, using reputable
outside sources for security vulnerability information, and assign a risk
ranking (for example, as “high,” “medium,” or “low”) to newly discovered
security vulnerabilities.
 
 
6.2 Ensure that all system components and software are protected from known
vulnerabilities by installing applicable vendor-supplied security patches.
Install critical security patches within one month of release.


Note: Critical security patches should be identified according to the risk
ranking process defined in Requirement 6.1.
 
 
6.3 Develop internal and external software applications (including web-based
administrative access to applications) securely, as follows:
• In accordance with PCI DSS (for example, secure authentication and logging)
• Based on industry standards and/or best practices.
• Incorporating information security throughout the software-development life
cycle


Note: this applies to all software developed internally as well as bespoke or
custom software developed by a third party.
 
 
6.3.1 Remove development, test and/or custom application accounts, user IDs, and
passwords before applications become active or are released to customers.
 
 





Services Agreement
Exhibit 6
Page 9








--------------------------------------------------------------------------------




6.3.2 Review custom code prior to release to production or customers in order to
identify any potential coding vulnerability (using either manual or automated
processes) to include at least the following:
• Code changes are reviewed by individuals other than the originating code
author, and by individuals knowledgeable about code-review techniques and secure
coding practices.
• Code reviews ensure code is developed according to secure coding guidelines
• Appropriate corrections are implemented prior to release.
• Code-review results are reviewed and approved by management prior to release.


Note: This requirement for code reviews applies to all custom code (both
internal and public-facing), as part of the system development life cycle.
Code reviews can be conducted by knowledgeable internal personnel or third
parties. Public-facing web applications are also subject to additional controls,
to address ongoing threats and vulnerabilities after implementation, as defined
at PCI DSS Requirement 6.6.
 
 
6.4 Follow change control processes and procedures for all changes to system
components. The processes must include the following:
 
 
6.4.1 Separate development/test environments from production environments, and
enforce the separation with access controls.
 
 
6.4.2 Separation of duties between development/test and production environments
 
 
6.4.3 Production data (live PANs) are not used for testing or development
 
 
6.4.4 Removal of test data and accounts before production systems become active
 
 
6.4.5 Change control procedures for the implementation of security patches and
software modifications must include the following:
 
 
6.4.5.1 Documentation of impact.
 
 
6.4.5.2 Documented change approval by authorized parties.
 
 
6.4.5.3 Functionality testing to verify that the change does not adversely
impact the security of the system.
 
 
6.4.5.4 Back-out procedures.
 
 





Services Agreement
Exhibit 6
Page 10








--------------------------------------------------------------------------------




6.5 Address common coding vulnerabilities in software-development processes as
follows:
• Train developers in secure coding techniques, including how to avoid common
coding vulnerabilities, and understanding how sensitive data is handled in
memory.
• Develop applications based on secure coding guidelines.


Note: The vulnerabilities listed at 6.5.1 through 6.5.10 were current with
industry best practices when this version of PCI DSS was published. However, as
industry best practices for vulnerability management are updated (for example,
the OWASP Guide, SANS CWE Top 25, CERT Secure Coding, etc.), the current best
practices must be used for these requirements.
 
 
6.5.1 Injection flaws, particularly SQL injection. Also consider OS Command
Injection, LDAP and XPath injection flaws as well as other injection flaws.
 
 
6.5.2 Buffer overflows
 
 
6.5.3 Insecure cryptographic storage
 
 
6.5.4 Insecure communications
 
 
6.5.5 Improper error handling
 
 
6.5.6 All “high risk” vulnerabilities identified in the vulnerability
identification process (as defined in PCI DSS Requirement 6.1).
 
 
Note: Requirements 6.5.7 through 6.5.10, below, apply to web applications and
application interfaces (internal or external):
 
 
6.5.7 Cross-site scripting (XSS)
 
 
6.5.8 Improper access control (such as insecure direct object references,
failure to restrict URL access, directory traversal, and failure to restrict
user access to functions).
 
 
6.5.9 Cross-site request forgery (CSRF)
 
 
6.5.10 Broken authentication and session management


Note: Requirement 6.5.10 is a best practice until June 30, 2015, after which it
becomes a requirement.
 
 
6.6 For public-facing web applications, address new threats and vulnerabilities
on an ongoing basis and ensure these applications are protected against known
attacks by either of the following methods:
• Reviewing public-facing web applications via manual or automated application
vulnerability security assessment tools or methods, at least annually and after
any changes


Note: This assessment is not the same as the vulnerability scans performed for
Requirement 11.2.


• Installing an automated technical solution that detects and prevents web-based
attacks (for example, a web-application firewall) in front of public-facing web
applications, to continually check all traffic.
 
 





Services Agreement
Exhibit 6
Page 11








--------------------------------------------------------------------------------




6.7 Ensure that security policies and operational procedures for developing and
maintaining secure systems and applications are documented, in use, and known to
all affected parties.
 
 
7.1 Limit access to system components and cardholder data to only those
individuals whose job requires such access. Access limitations must include the
following:
 
 
7.1.1 Define access needs for each role, including:
• System components and data resources that each role needs to access for their
job function
• Level of privilege required (for example, user, administrator, etc.) for
accessing resources.
 
 
7.1.2 Restrict access to privileged user IDs to least privileges necessary to
perform job responsibilities.
 
 
7.1.3 Assign access based on individual personnel’s job classification and
function.
 
 
7.1.4 Require documented approval by authorized parties specifying required
privileges.
 
 
7.2 Establish an access control system for systems components that restricts
access based on a user’s need to know, and is set to “deny all” unless
specifically allowed.
This access control system must include the following:
 
 
7.2.1 Coverage of all system components
 
 
7.2.2 Assignment of privileges to individuals based on job classification and
function.
 
 
7.2.3 Default “deny-all” setting.
 
 
7.3 Ensure that security policies and operational procedures for restricting
access to cardholder data are documented, in use, and known to all affected
parties.
 
 
8.1 Define and implement policies and procedures to ensure proper user
identification management for non-consumer users and administrators on all
system components as follows:
 
 
8.1.1 Assign all users a unique ID before allowing them to access system
components or cardholder data.
 
 
8.1.2 Control addition, deletion, and modification of user IDs, credentials, and
other identifier objects.
 
 
8.1.3 Immediately revoke access for any terminated users.
 
 
8.1.4 Remove/disable inactive user accounts within 90 days.
 
 
8.1.5 Manage IDs used by vendors to access, support, or maintain system
components via remote access as follows:
• Enabled only during the time period needed and disabled when not in use.
• Monitored when in use.
 
 
8.1.6 Limit repeated access attempts by locking out the user ID after not more
than six attempts.
 
 
8.1.7 Set the lockout duration to a minimum of 30 minutes or until an
administrator enables the user ID.
 
 





Services Agreement
Exhibit 6
Page 12








--------------------------------------------------------------------------------




8.1.8 If a session has been idle for more than 15 minutes, require the user to
re-authenticate to re-activate the terminal or session.
 
 
8.2 In addition to assigning a unique ID, ensure proper user-authentication
management for non-consumer users and administrators on all system components by
employing at least one of the following methods to authenticate all users:
• Something you know, such as a password or passphrase
• Something you have, such as a token device or smart card
• Something you are, such as a biometric.
 
 
8.2.1 Using strong cryptography, render all authentication credentials (such as
passwords/phrases) unreadable during transmission and storage on all system
components.
 
 
8.2.2 Verify user identity before modifying any authentication credential—for
example, performing password resets, provisioning new tokens, or generating new
keys.
 
 
8.2.3 Passwords/phrases must meet the following:
• Require a minimum length of at least seven characters.
• Contain both numeric and alphabetic characters.


Alternatively, the passwords/phrases must have complexity and strength at least
equivalent to the parameters specified above.
 
 
8.2.4 Change user passwords/passphrases at least once every 90 days.
 
 
8.2.5 Do not allow an individual to submit a new password/phrase that is the
same as any of the last four passwords/phrases he or she has used.
 
 
8.2.6 Set passwords/phrases for first-time use and upon reset to a unique value
for each user, and change immediately after the first use.
 
 
8.3 Incorporate two-factor authentication for remote network access originating
from outside the network by personnel (including users and administrators) and
all third parties, (including vendor access for support or maintenance).


Note: Two-factor authentication requires that two of the three authentication
methods (see Requirement 8.2 for descriptions of authentication methods) be used
for authentication. Using one factor twice (for example, using two separate
passwords) is not considered two-factor authentication.


Examples of two-factor technologies include remote authentication and dial-in
service (RADIUS) with tokens; terminal access controller access control system
(TACACS) with tokens; and other technologies that facilitate two-factor
authentication.
 
 





Services Agreement
Exhibit 6
Page 13








--------------------------------------------------------------------------------




8.4 Document and communicate authentication policies and procedures to all users
including:
• Guidance on selecting strong authentication credentials
• Guidance for how users should protect their authentication credentials
• Instructions not to reuse previously used passwords
• Instructions to change passwords if there is any suspicion the password could
be compromised.
 
 
8.5 Do not use group, shared, or generic IDs, passwords, or other authentication
methods as follows:
• Generic user IDs are disabled or removed.
• Shared user IDs do not exist for system administration and other critical
functions.
• Shared and generic user IDs are not used to administer any system components.
 
 
8.5.1 Additional requirement for service providers only: Service providers with
remote access to customer premises (for example, for support of POS systems or
servers) must use a unique authentication credential (such as a password/phrase)
for each customer.


Note: This requirement is not intended to apply to shared hosting providers
accessing their own hosting environment, where multiple customer environments
are hosted.


Note: Requirement 8.5.1 is a best practice until June 30, 2015, after which it
becomes a requirement.
 
 
8.6 Where other authentication mechanisms are used (for example, physical or
logical security tokens, smart cards, certificates, etc.), use of these
mechanisms must be assigned as follows:
• Authentication mechanisms must be assigned to an individual account and not
shared among multiple accounts.
• Physical and/or logical controls must be in place to ensure only the intended
account can use that mechanism to gain access.
 
 
8.7 All access to any database containing cardholder data (including access by
applications, administrators, and all other users) is restricted as follows:
• All user access to, user queries of, and user actions on databases are through
programmatic methods.
• Only database administrators have the ability to directly access or query
databases.
• Application IDs for database applications can only be used by the applications
(and not by individual users or other non-application processes).
 
 
8.8 Ensure that security policies and operational procedures for identification
and authentication are documented, in use, and known to all affected parties.
 
 
9.1 Use appropriate facility entry controls to limit and monitor physical access
to systems in the cardholder data environment.
 
 





Services Agreement
Exhibit 6
Page 14








--------------------------------------------------------------------------------




9.1.1 Use video cameras and/or access control mechanisms to monitor individual
physical access to sensitive areas. Review collected data and correlate with
other entries. Store for at least three months, unless otherwise restricted by
law.


Note: “Sensitive areas” refers to any data center, server room or any area that
houses systems that store, process, or transmit cardholder data. This excludes
public-facing areas where only point-of-sale terminals are present, such as the
cashier areas in a retail store.
 
 
9.1.2 Implement physical and/or logical controls to restrict access to publicly
accessible network jacks.


For example, network jacks located in public areas and areas accessible to
visitors could be disabled and only enabled when network access is explicitly
authorized. Alternatively, processes could be implemented to ensure that
visitors are escorted at all times in areas with active network jacks.
 
 
9.1.3 Restrict physical access to wireless access points, gateways, handheld
devices, networking/communications hardware, and telecommunication lines.
 
 
9.2 Develop procedures to easily distinguish between onsite personnel and
visitors, to include:
• Identifying onsite personnel and visitors (for example, assigning badges)
• Changes to access requirements
• Revoking or terminating onsite personnel and expired visitor identification
(such as ID badges).
 
 
9.3 Control physical access for onsite personnel to sensitive areas as follows:
• Access must be authorized and based on individual job function.
• Access is revoked immediately upon termination, and all physical access
mechanisms, such as keys, access cards, etc., are returned or disabled.
 
 
9.4 Implement procedures to identify and authorize visitors.


Procedures should include the following:
 
 
9.4.1 Visitors are authorized before entering, and escorted at all times within,
areas where cardholder data is processed or maintained.
 
 
9.4.2 Visitors are identified and given a badge or other identification that
expires and that visibly distinguishes the visitors from onsite personnel.
 
 
9.4.3 Visitors are asked to surrender the badge or identification before leaving
the facility or at the date of expiration.
 
 





Services Agreement
Exhibit 6
Page 15








--------------------------------------------------------------------------------




9.4.4 A visitor log is used to maintain a physical audit trail of visitor
activity to the facility as well as computer rooms and data centers where
cardholder data is stored or transmitted.


Document the visitor’s name, the firm represented, and the onsite personnel
authorizing physical access on the log.


Retain this log for a minimum of three months, unless otherwise restricted by
law.
 
 
9.5 Physically secure all media.
 
 
9.5.1 Store media backups in a secure location, preferably an off-site facility,
such as an alternate or backup site, or a commercial storage facility. Review
the location’s security at least annually.
 
 
9.6 Maintain strict control over the internal or external distribution of any
kind of media, including the following:
 
 
9.6.1 Classify media so the sensitivity of the data can be determined.
 
 
9.6.2 Send the media by secured courier or other delivery method that can be
accurately tracked.
 
 
9.6.3 Ensure management approves any and all media that is moved from a secured
area (including when media is distributed to individuals).
 
 
9.7 Maintain strict control over the storage and accessibility of media.
 
 
9.7.1 Properly maintain inventory logs of all media and conduct media
inventories at least annually.
 
 
9.8 Destroy media when it is no longer needed for business or legal reasons as
follows:
 
 
9.8.1 Shred, incinerate, or pulp hard-copy materials so that cardholder data
cannot be reconstructed. Secure storage containers used for materials that are
to be destroyed.
 
 
9.8.2 Render cardholder data on electronic media unrecoverable so that
cardholder data cannot be reconstructed.
 
 
9.9 Protect devices that capture payment card data via direct physical
interaction with the card from tampering and substitution.


Note: These requirements apply to card-reading devices used in card-present
transactions (that is, card swipe or dip) at the point of sale. This requirement
is not intended to apply to manual key-entry components such as computer
keyboards and POS keypads.


Note: Requirement 9.9 is a best practice until June 30, 2015, after which it
becomes a requirement.
 
 
9.9.1 Maintain an up-to-date list of devices. The list should include the
following:
• Make, model of device
• Location of device (for example, the address of the site or facility where the
device is located)
• Device serial number or other method of unique identification.
 
 





Services Agreement
Exhibit 6
Page 16








--------------------------------------------------------------------------------




9.9.2 Periodically inspect device surfaces to detect tampering (for example,
addition of card skimmers to devices), or substitution (for example, by checking
the serial number or other device characteristics to verify it has not been
swapped with a fraudulent device). Note: Examples of signs that a device might
have been tampered with or substituted include unexpected attachments or cables
plugged into the device, missing or changed security labels, broken or
differently colored casing, or changes to the serial number or other external
markings.


Note: Examples of signs that a device might have been tampered with or
substituted include unexpected attachments or cables plugged into the device,
missing or changed security labels, broken or differently colored casing, or
changes to the serial number or other external markings.
 
 
9.9.3 Provide training for personnel to be aware of attempted tampering or
replacement of devices. Training should include the following:
• Verify the identity of any third-party persons claiming to be repair or
maintenance personnel, prior to granting them access to modify or troubleshoot
devices.
• Do not install, replace, or return devices without verification.
• Be aware of suspicious behavior around devices (for example, attempts by
unknown persons to unplug or open devices).
• Report suspicious behavior and indications of device tampering or substitution
to appropriate personnel (for example, to a manager or security officer).
 
 
9.10 Ensure that security policies and operational procedures for restricting
physical access to cardholder data are documented, in use, and known to all
affected parties.
 
 
10.1 Implement audit trails to link all access to system components to each
individual user.
 
 
10.2 Implement automated audit trails for all system components to reconstruct
the following events:
 
 
10.2.1 All individual user accesses to cardholder data
 
 
10.2.2 All actions taken by any individual with root or administrative
privileges
 
 
10.2.3 Access to all audit trails
 
 
10.2.4 Invalid logical access attempts
 
 
10.2.5 Use of and changes to identification and authentication
mechanisms—including but not limited to creation of new accounts and elevation
of privileges—and all changes, additions, or deletions to accounts with root or
administrative privileges
 
 
10.2.6 Initialization, stopping, or pausing of the audit logs
 
 
10.2.7 Creation and deletion of system-level objects
 
 
10.3 Record at least the following audit trail entries for all system components
for each event:
 
 





Services Agreement
Exhibit 6
Page 17








--------------------------------------------------------------------------------




10.3.1 User identification
 
 
10.3.2 Type of event
 
 
10.3.3 Date and time
 
 
10.3.4 Success or failure indication
 
 
10.3.5 Origination of event
 
 
10.3.6 Identity or name of affected data, system component, or resource.
 
 
10.4 Using time-synchronization technology, synchronize all critical system
clocks and times and ensure that the following is implemented for acquiring,
distributing, and storing time.


Note: One example of time synchronization technology is Network Time Protocol
(NTP).
 
 
10.4.1 Critical systems have the correct and consistent time.
 
 
10.4.2 Time data is protected.
 
 
10.4.3 Time settings are received from industry-accepted time sources.
 
 
10.5 Secure audit trails so they cannot be altered.
 
 
10.5.1 Limit viewing of audit trails to those with a job-related need.
 
 
10.5.2 Protect audit trail files from unauthorized modifications.
 
 
10.5.3 Promptly back up audit trail files to a centralized log server or media
that is difficult to alter.
 
 
10.5.4 Write logs for external-facing technologies onto a secure, centralized,
internal log server or media device.
 
 
10.5.5 Use file-integrity monitoring or change-detection software on logs to
ensure that existing log data cannot be changed without generating alerts
(although new data being added should not cause an alert).
 
 
10.6 Review logs and security events for all system components to identify
anomalies or suspicious activity.


Note: Log harvesting, parsing, and alerting tools may be used to meet this
Requirement.
 
 
10.6.1 Review the following at least daily:
• All security events
• Logs of all system components that store, process, or transmit CHD and/or SAD
• Logs of all critical system components
• Logs of all servers and system components that perform security functions (for
example, firewalls, intrusion-detection systems/intrusion-prevention systems
(IDS/IPS), authentication servers, e-commerce redirection servers, etc.)
 
 
10.6.2 Review logs of all other system components periodically based on the
organization’s policies and risk management strategy, as determined by the
organization’s annual risk assessment.
 
 





Services Agreement
Exhibit 6
Page 18








--------------------------------------------------------------------------------




10.6.3 Follow up exceptions and anomalies identified during the review process.
 
 
10.7 Retain audit trail history for at least one year, with a minimum of three
months immediately available for analysis (for example, online, archived, or
restorable from backup).
 
 
10.8 Ensure that security policies and operational procedures for monitoring all
access to network resources and cardholder data are documented, in use, and
known to all affected parties.
 
 
11.1 Implement processes to test for the presence of wireless access points
(802.11), and detect and identify all authorized and unauthorized wireless
access points on a quarterly basis.


Note: Methods that may be used in the process include but are not limited to
wireless network scans, physical/logical inspections of system components and
infrastructure, network access control (NAC), or wireless IDS/IPS.


Whichever methods are used, they must be sufficient to detect and identify both
authorized and unauthorized devices.
 
 
11.1.1 Maintain an inventory of authorized wireless access points including a
documented business justification.
 
 
11.1.2 Implement incident response procedures in the event unauthorized wireless
access points are detected.
 
 
11.2 Run internal and external network vulnerability scans at least quarterly
and after any significant change in the network (such as new system component
installations, changes in network topology, firewall rule modifications, product
upgrades).


Note: Multiple scan reports can be combined for the quarterly scan process to
show that all systems were scanned and all applicable vulnerabilities have been
addressed. Additional documentation may be required to verify non-remediated
vulnerabilities are in the process of being addressed.


For initial PCI DSS compliance, it is not required that four quarters of passing
scans be completed if the assessor verifies 1) the most recent scan result was a
passing scan, 2) the entity has documented policies and procedures requiring
quarterly scanning, and 3) vulnerabilities noted in the scan results have been
corrected as shown in a re-scan(s). For subsequent years after the initial PCI
DSS review, four quarters of passing scans must have occurred.
 
 
11.2.1 Perform quarterly internal vulnerability scans and rescans as needed,
until all “high-risk” vulnerabilities (as identified in Requirement 6.1) are
resolved. Scans must be performed by qualified personnel.
 
 





Services Agreement
Exhibit 6
Page 19








--------------------------------------------------------------------------------




11.2.2 Perform quarterly external vulnerability scans, via an Approved Scanning
Vendor (ASV) approved by the Payment Card Industry Security Standards Council
(PCI SSC). Perform rescans as needed, until passing scans are achieved.


Note: Quarterly external vulnerability scans must be performed by an Approved
Scanning Vendor (ASV), approved by the Payment Card Industry Security Standards
Council (PCI SSC). Refer to the ASV Program Guide published on the PCI SSC
website for scan customer responsibilities, scan preparation, etc.
 
 
11.2.3 Perform internal and external scans, and rescans as needed, after any
significant change. Scans must be performed by qualified personnel.
 
 
11.3 Implement a methodology for penetration testing that includes the
following:
• Is based on industry-accepted penetration testing approaches (for example,
NIST SP800-115).
• Includes coverage for the entire CDE perimeter and critical systems.
• Includes testing from both inside and outside of the network.
• Includes testing to validate any segmentation and scope reduction controls.
• Defines application-layer penetration tests to include, at a minimum, the
vulnerabilities listed in Requirement 6.5.
• Defines network-layer penetration tests to include components that support
network functions as well as operating systems.
• Includes review and consideration of threats and vulnerabilities experienced
in the last 12 months.
• Specifies retention of penetration testing results and remediation activities
results.


Note: This update to Requirement 11.3 is a best practice until June 30, 2015,
after which it becomes a requirement. Prior to this date, PCI DSS v2.0
requirements for penetration testing must be followed until version 3 is in
place.
 
 
11.3.1 Perform external penetration testing at least annually and after any
significant infrastructure or application upgrade or modification (such as an
operating system upgrade, a sub-network added to the environment, or a web
server added to the environment).
 
 
11.3.2 Perform internal penetration testing at least annually and after any
significant infrastructure or application upgrade or modification (such as an
operating system upgrade, a sub-network added to the environment, or a web
server added to the environment).
 
 
11.3.3 Exploitable vulnerabilities found during penetration testing are
corrected and testing is repeated to verify the corrections.
 
 





Services Agreement
Exhibit 6
Page 20








--------------------------------------------------------------------------------




11.3.4 If segmentation is used to isolate the CDE from other networks, perform
penetration tests at least annually and after any changes to segmentation
controls/methods to verify that the segmentation methods are operational and
effective, and isolate all out-of-scope systems from systems in the CDE.
 
 
11.4 Use intrusion-detection and/or intrusion-prevention techniques to detect
and/or prevent intrusions into the network. Monitor all traffic at the perimeter
of the cardholder data environment as well as at critical points in the
cardholder data environment, and alert personnel to suspected compromises.


Keep all intrusion-detection and prevention engines, baselines, and signatures
up to date.
 
 
11.5 Deploy a change-detection mechanism (for example, file-integrity monitoring
tools) to alert personnel to unauthorized modification (including changes,
additions and deletions) of critical system files, configuration files, or
content files; and configure the software to perform critical file comparisons
at least weekly.


Note: For change-detection purposes, critical files are usually those that do
not regularly change, but the modification of which could indicate a system
compromise or risk of compromise. Change-detection mechanisms such as
file-integrity monitoring products usually come pre-configured with critical
files for the related operating system. Other critical files, such as those for
custom applications, must be evaluated and defined by the entity (that is, the
merchant or service provider).
 
 
11.5.1 Implement a process to respond to any alerts generated by the
change-detection solution.
 
 
11.6 Ensure that security policies and operational procedures for security
monitoring and testing are documented, in use, and known to all affected
parties.
 
 
12.1 Establish, publish, maintain, and disseminate a security policy.
 
 
12.1.1 Review the security policy at least annually and update the policy when
business objectives or the risk environment change.
 
 
12.2 Implement a risk-assessment process that:
• Is performed at least annually and upon significant changes to the environment
(for example, acquisition, merger, relocation, etc.),
• Identifies critical assets, threats, and vulnerabilities, and
• Results in a formal, documented analysis of risk.


Examples of risk-assessment methodologies include but are not limited to OCTAVE,
ISO 27005 and NIST SP 800-30.
 
 





Services Agreement
Exhibit 6
Page 21








--------------------------------------------------------------------------------




12.3 Develop usage policies for critical technologies and define proper use of
these technologies.


Note: Examples of critical technologies include, but are not limited to, remote
access and wireless technologies, laptops, tablets, removable electronic media,
e-mail usage and Internet usage.


Ensure these usage policies require the following:
 
 
12.3.1 Explicit approval by authorized parties
 
 
12.3.2 Authentication for use of the technology
 
 
12.3.3 A list of all such devices and personnel with access
 
 
12.3.4 A method to accurately and readily determine owner, contact information,
and purpose (for example, labeling, coding, and/or inventorying of devices)
 
 
12.3.5 Acceptable uses of the technology
 
 
12.3.6 Acceptable network locations for the technologies
 
 
12.3.7 List of company-approved products
 
 
12.3.8 Automatic disconnect of sessions for remote-access technologies after a
specific period of inactivity.
 
 
12.3.9 Activation of remote-access technologies for vendors and business
partners only when needed by vendors and business partners, with immediate
deactivation after use
 
 
12.3.10 For personnel accessing cardholder data via remote-access technologies,
prohibit the copying, moving, and storage of cardholder data onto local hard
drives and removable electronic media, unless explicitly authorized for a
defined business need.


Where there is an authorized business need, the usage policies must require the
data be protected in accordance with all applicable PCI DSS Requirements.
 
 
12.4 Ensure that the security policy and procedures clearly define information
security responsibilities for all personnel.
 
 
12.5 Assign to an individual or team the following information security
management responsibilities:
 
 
12.5.1 Establish, document, and distribute security policies and procedures.
 
 
12.5.2 Monitor and analyze security alerts and information, and distribute to
appropriate personnel.
 
 
12.5.3 Establish, document, and distribute security incident response and
escalation procedures to ensure timely and effective handling of all situations.
 
 
12.5.4 Administer user accounts, including additions, deletions, and
modifications.
 
 
12.5.5 Monitor and control all access to data.
 
 





Services Agreement
Exhibit 6
Page 22








--------------------------------------------------------------------------------




12.6 Implement a formal security awareness program to make all personnel aware
of the importance of cardholder data security.
 
 
12.6.1 Educate personnel upon hire and at least annually.


Note: Methods can vary depending on the role of the personnel and their level of
access to the cardholder data.
 
 
12.6.2 Require personnel to acknowledge at least annually that they have read
and understood the security policy and procedures.
 
 
12.7 Screen potential personnel prior to hire to minimize the risk of attacks
from internal sources. (Examples of background checks include previous
employment history, criminal record, credit history, and reference checks.)


Note: For those potential personnel to be hired for certain positions such as
store cashiers who only have access to one card number at a time when
facilitating a transaction, this requirement is a recommendation only.
 
 
12.8 Maintain and implement policies and procedures to manage service providers
with whom cardholder data is shared, or that could affect the security of
cardholder data, as follows:
 
 
12.8.1 Maintain a list of service providers.
 
 
12.8.2 Maintain a written agreement that includes an acknowledgement that the
service providers are responsible for the security of cardholder data the
service providers possess or otherwise store, process or transmit on behalf of
the customer, or to the extent that they could impact the security of the
customer’s cardholder data environment.


Note: The exact wording of an acknowledgement will depend on the agreement
between the two parties, the details of the service being provided, and the
responsibilities assigned to each party. The acknowledgement does not have to
include the exact wording provided in this requirement.
 
 
12.8.3 Ensure there is an established process for engaging service providers
including proper due diligence prior to engagement.
 
 
12.8.4 Maintain a program to monitor service providers’ PCI DSS compliance
status at least annually.
 
 
12.8.5 Maintain information about which PCI DSS requirements are managed by each
service provider, and which are managed by the entity.
 
 





Services Agreement
Exhibit 6
Page 23








--------------------------------------------------------------------------------




12.9 Additional requirement for service providers only: Service providers
acknowledge in writing to customers that they are responsible for the security
of cardholder data the service provider possesses or otherwise stores,
processes, or transmits on behalf of the customer, or to the extent that they
could impact the security of the customer’s cardholder data environment.


Note: This requirement is a best practice until June 30, 2015, after which it
becomes a requirement.


Note: The exact wording of an acknowledgement will depend on the agreement
between the two parties, the details of the service being provided, and the
responsibilities assigned to each party. The acknowledgement does not have to
include the exact wording provided in this requirement.
 
 
12.10 Implement an incident response plan. Be prepared to respond immediately to
a system breach.
 
 
12.10.1 Create the incident response plan to be implemented in the event of
system breach. Ensure the plan addresses the following, at a minimum:
• Roles, responsibilities, and communication and contact strategies in the event
of a compromise including notification of the payment brands, at a minimum
• Specific incident response procedures
• Business recovery and continuity procedures
• Data backup processes
• Analysis of legal requirements for reporting compromises
• Coverage and responses of all critical system components
• Reference or inclusion of incident response procedures from the payment
brands.
 
 
12.10.2 Test the plan at least annually.
 
 
12.10.3 Designate specific personnel to be available on a 24/7 basis to respond
to alerts.
 
 
12.10.4 Provide appropriate training to staff with security breach response
responsibilities.
 
 
12.10.5 Include alerts from security monitoring systems, including but not
limited to intrusion-detection, intrusion-prevention, firewalls, and
file-integrity monitoring systems.
 
 
12.10.6 Develop a process to modify and evolve the incident response plan
according to lessons learned and to incorporate industry developments.
 
 
Indicate whether the assessed entity is a shared hosting provider (indicated at
Requirement 2.6). (yes/no)
If “no,” mark the below as “Not Applicable” (no further explanation required)
If “yes,” complete the following:
 
 





Services Agreement
Exhibit 6
Page 24








--------------------------------------------------------------------------------




A.1 Protect each entity’s (that is, merchant, service provider, or other entity)
hosted environment and data, per A.1.1 through A.1.4:


A hosting provider must fulfill these requirements as well as all other relevant
sections of the PCI DSS.


Note: Even though a hosting provider may meet these requirements, the compliance
of the entity that uses the hosting provider is not guaranteed. Each entity must
comply with the PCI DSS and validate compliance as applicable.
 
 
A.1.1 Ensure that each entity only runs processes that have access to that
entity’s cardholder data environment.
 
 
A.1.2 Restrict each entity’s access and privileges to its own cardholder data
environment only.
 
 
A.1.3 Ensure logging and audit trails are enabled and unique to each entity’s
cardholder data environment and consistent with PCI DSS Requirement 10.
 
 
A.1.4 Enable processes to provide for timely forensic investigation in the event
of a compromise to any hosted merchant or service provider.
 
 







Services Agreement
Exhibit 6
Page 25






